Exhibit 10.1






























LEASE AGREEMENT




between




601 MCCARTHY OWNER, LLC
as “Landlord”




and




FIREEYE, INC.
as “Tenant”




        

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
SECTION
PAGE


 
 
1. PREMISES
8


2. TERM; POSSESSION
9


3. RENT
9


4. SECURITY DEPOSIT
15


5. USE AND COMPLIANCE WITH LAWS
16


6. TENANT IMPROVEMENTS & ALTERATIONS
20


7. MAINTENANCE AND REPAIRS
22


8. TENANT’S TAXES
27


9. UTILITIES AND SERVICES
27


10. EXCULPATION AND INDEMNIFICATION
29


11. INSURANCE
30


12. DAMAGE OR DESTRUCTION
32


13. CONDEMNATION
35


14. ASSIGNMENT AND SUBLETTING
37


15. DEFAULT AND REMEDIES
40


16. LATE CHARGE AND INTEREST
42


17. WAIVER
42


18. ENTRY, INSPECTION AND CLOSURE
42


19. SURRENDER AND HOLDING OVER
43


20. ENCUMBRANCES
44


21. ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
46


22. NOTICES
47


23. ATTORNEYS’ FEES
47


24. QUIET POSSESSION
47


25. SECURITY MEASURES
47


26. FORCE MAJEURE
48


27. RULES AND REGULATIONS
48


28. LANDLORD’S LIABILITY
48


29. CONSENTS AND APPROVALS
48


30. WAIVER OF RIGHT TO JURY TRIAL
49


31. BROKERS
49


32. INTENTIONALLY OMITTED
49


33. OFAC
49


34. ENTIRE AGREEMENT
49


35. MISCELLANEOUS
50


36. AUTHORITY
50





-i-



--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS
 
 
 
 
 
AAA
24


 
FAA
Exhibit D


Abated Base Rent
10


 
Fair Market Base Rental
Exhibit D


Additional Rent
13


 
FCC
Exhibit D


Affiliate
40


 
Fees
47


Alterations
20


 
Final Construction Documents
Exhibit B


Approved Space Plan
Exhibit B


 
Fitness Center
7


Audit
15


 
Generator
Exhibit D


Award
35


 
Generator Area
Exhibit D


Broker
49


 
Handled by Tenant
18


Building Signage
Exhibit D


 
Handling by Tenant
18


Building Systems
17


 
Hazardous Materials
17


Caterer
31


 
Higher Deductible Conditions
Schedule 1


CGL
Schedule 1


 
HVAC System
17


Changes
Exhibit B


 
Improvement Allowance
3


Charging Stations
Exhibit D


 
Interest Rate
42


Claims
29


 
Land
8


Commencement Date
9


 
Landlord
8


Common Areas
iv


 
Landlord Caused Delay
Exhibit B


Communication Equipment
Exhibit D


 
Landlord Entities
Schedule 1


Communication Services
Exhibit D


 
Landlord Parties
19


Comparable Buildings
8


 
Landlord Work
8


Condemnation
35


 
Landlord’s Completion Estimate
33


Condemnor
35


 
Late Charge
42


Construction Documents
Exhibit B


 
Laws
11


Contractor
Exhibit B


 
Lease
8


Control
40


 
Letter of Credit
Exhibit D


Controls
27


 
LOC Expiration Date
Exhibit D


CPA
15


 
Minimum Parking Count
Exhibit D


Date of Condemnation
35


 
Monument
Exhibit D


Deed
20


 
Mortgagee
45


Delivery Date
9


 
OFAC
49


Disbursement Conditions
Exhibit B


 
Operating Costs
10


Early Access
9


 
Parking Facility
8


Earthquake Contribution Amount
10


 
Past Due Notice
42


Encumbrance
45


 
Permits
Exhibit B


Environmental Losses
18


 
Permitted Alterations
20


Environmental Requirements
18


 
Permitted Hazardous Materials
18


Estimated Commencement Date
9


 
Permitted Transfer
39


Event of Default
40


 
Permitted Transferee
39


Excess Deductible Share
10


 
Plans
8


Existing CRAC Units
23


 
Plans and Specifications
Exhibit D


Expedited Procedures
24


 
Premises
8


Expiration Date
9


 
Project
8


Extension Option
Exhibit D


 
Project Rules
16


Extension Period
Exhibit D


 
Property Manager
30





-ii-






--------------------------------------------------------------------------------





Proposed Transferee
37


 
Unused Improvement Allowance
6
Reconstruction Delays
35


 
Upgrade Notice
Exhibit B
Reimbursable Costs
26


 
Visitors
18
Rent
15


 
 
 
Rent Abatement Period
10


 
 
 
Rental Tax
27


 
 
 
Repair Invoice
26


 
 
 
Repair/Service Notice
25


 
 
 
Representatives
18


 
 
 
Required Action
25


 
 
 
Required Upgrades
Exhibit B


 
 
 
Review Notice
14


 
 
 
Second Area
20


 
 
 
Second Notice
25


 
 
 
Secured Area
43


 
 
 
Security Deposit
15


 
 
 
Security Deposit Laws
Exhibit D


 
 
 
Service Failure
28


 
 
 
SNDA
45


 
 
 
Space Plan
Exhibit B


 
 
 
Space Planner
Exhibit B


 
 
 
Space Planning Allowance
Exhibit B


 
 
 
Space Planning Costs
Exhibit B


 
 
 
Standard Office Improvements
21


 
 
 
Statement
13


 
 
 
Structural Elements
25


 
 
 
Substantial Completion
Exhibit B


 
 
 
Substantially Complete
Exhibit B


 
 
 
Substantially Completed
8


 
 
 
Tank
Exhibit D


 
 
 
Taxes
13


 
 
 
Telecommunications Provider
28


 
 
 
Tenant
8


 
 
 
Tenant Contribution
34


 
 
 
Tenant Delays
Exhibit B


 
 
 
Tenant Improvements
20


 
 
 
Tenant’s Removal Obligations
Exhibit D


 
 
 
Tenant’s Review
14


 
 
 
Tenant’s Security System
Exhibit D


 
 
 
Tenant’s Share
13


 
 
 
Tenant’s Sign
Exhibit D


 
 
 
Tenant’s Taxes
13


 
 
 
Term
9


 
 
 
Trade Fixtures
22


 
 
 
Transfer
37


 
 
 
Transfer Consideration
38


 
 
 
Transferee
37


 
 
 



-iii-




--------------------------------------------------------------------------------






BASIC LEASE INFORMATION




Lease Date:
For identification purposes only, the date of this Lease is August 4, 2016.

Landlord:
601 MCCARTHY OWNER, LLC, a Delaware limited liability company

Tenant:
FIREEYE, INC., a Delaware corporation

Project:
The project with a municipal address of 601 McCarthy Boulevard, Milpitas, CA
95035, and as otherwise depicted on Exhibit A-1 (and which includes a forty foot
(40’) wide easement parcel over property owned by the City and County of San
Francisco running directly adjacent to the southern boundary of the project)
including “Common Areas“ serving the Project, which Common Areas consist of:
driveways, sidewalks, landscaping, parking and other common exterior areas
available for use by occupants.

Building Address:
601 McCarthy Boulevard, Milpitas, CA 95035

Rentable Area of Building:
Approximately 189,481 rentable square feet

Premises Address:
601 McCarthy Boulevard, Milpitas, CA 95035

Rentable Area of Premises:
Approximately 189,481 rentable square feet

Term:
one hundred twenty (120) full calendar months (plus any partial month at the
beginning of the Term)

Estimated Commencement Date:


June 1, 2017
Expiration Date:
The last day of the one hundred twentieth (120th) full calendar month in the
Term

Base Rent:
Months 1 - 12: $2.35 per rentable square foot per month*
Months 13 - 24: $2.42 per rentable square foot per month
Months 25 - 36: $2.49 per rentable square foot per month
Months 37 - 48: $2.56 per rentable square foot per month
Months 49 - 60: $2.64 per rentable square foot per month
Months 61 - 72: $2.72 per rentable square foot per month
Months 73 - 84: $2.80 per rentable square foot per month
Months 85 - 96: $2.88 per rentable square foot per month



-iv-




--------------------------------------------------------------------------------





 
Months 97 - 108: $2.97 per rentable square foot per month
Months 109 - 120: $3.06 per rentable square foot per month

*Base Rent for the first six (6) full calendar months of the initial Term is
subject to abatement pursuant to Section 3.1 of the Lease.
Maintenance, Operating Costs and Taxes:
This is a “triple net lease” where Tenant is responsible for maintenance, and
reimbursing Landlord for operating costs and taxes, all in accordance with the
applicable provisions of the Lease.

Tenant’s Share:
100%

Security Deposit:
$579,811.86 in the form of a Letter of Credit pursuant to Section 44 of this
Lease.

Landlord’s Address for Payment of Rent and Wiring Instructions:
Sent via US Mail:
ECI Four Gold Street LLC
Dept # 36098
P.O. Box 396098
San Francisco, CA. 94139-6098


Overnight mail or special courier:
Lockbox Site: San Francisco (Fremont)
ECI Four Gold Street LLC Dept #36098
3440 Walnut Avenue, Bldg. A, Window H
Fremont, CA. 94538

 
Wiring Instructions:
Account Name:
Account Holder Address:


Bank Name:
Bank Address:


Account information:
ABA Number:
Account Number:
Reference to:


ECI Four Gold Street LLC
1301 Shoreway Road, Suite 250
Belmont, CA 94002
Wells Fargo Bank N.A.
600 California Street, 17th Floor
San Francisco, CA 94108


[Redacted]
[Redacted]
ECI Four Gold Street



-v-




--------------------------------------------------------------------------------





Landlord’s Address
for Notices:
601 McCarthy Owner, LLC
c/o Embarcadero Capital Partners
1301 Shoreway Road, Suite 250
Belmont, CA 94002
Attention: John Hamilton


with a copy to:


Mr. Gregory B. Shean
Farella Braun + Martel LLP
The Russ Building, 30th Floor
235 Montgomery Street
San Francisco, CA 94104

Tenant’s Address
for Notices:
FireEye, Inc.
1440 McCarthy Blvd.
Milpitas, CA 95035
Attention: Real Estate and Construction


With a copy to:


FireEye, Inc.
c/o Portfolio Solutions Group – L#005
1301 W. 22nd Street, Suite 102
Oak Brook, IL 60523


With copy, after the Commencement Date to:
The Premises

Broker:
Newmark Cornish & Carey Commercial, representing Landlord and Tenant

Guarantor:
As of the date of this Lease, there is no guarantor

Property Manager:
Embarcadero Realty Services LP

Additional Provisions:
37. Parking
38. Electric Vehicle Charging Stations
39. Building Signage
40. Monument Signage
41. Extension Option
42. Rooftop Communication Equipment
43. Fitness Center
44. Letter of Credit
45. Tenant’s Security System



-vi-




--------------------------------------------------------------------------------





Exhibits:
 
Exhibit A:
The Premises
Exhibit A-1:
Site Plan of Project
Exhibit B:
Construction Rider
Exhibit C:
Project Rules
Exhibit D:
Additional Provisions
Exhibit E:
Landscaping Plan
Exhibit F:
Charging Station Specifications
Exhibit G:
Minimum Maintenance Standards
Exhibit H:
Form of Letter of Credit
Exhibit I:
Deferred Maintenance
Exhibit J:
Form of Subordination, Nondisturbance and Attornment Agreement

        
        
The Basic Lease Information set forth above is part of the Lease. In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
-vii-




--------------------------------------------------------------------------------






THIS LEASE (the “Lease“) is made as of the Lease Date set forth in the Basic
Lease Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”), and the Tenant identified in the Basic Lease
Information (“Tenant”). Landlord and Tenant hereby agree as follows:
1.PREMISES.
1.1    Leasing of the Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, upon the terms and subject to the conditions of
this Lease, the space identified in the Basic Lease Information as the Building
(the “Premises“), in the Project as described in the Basic Lease Information
(the “Project”). The approximate configuration and location of the Building is
shown on Exhibit A. Landlord and Tenant agree that the rentable area of the
Premises and the Project for all purposes under this Lease shall be the Rentable
Areas specified in the Basic Lease Information. Pursuant to Civil Code section
1938, Landlord states that, as of the date of this Lease, the Premises has not
undergone inspection by a “Certified Access Specialist” to determine whether the
Premises meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53.
1.2    The Land and Common Areas. The land (the “Land”) includes the parcel(s)
of land on which the Project is situated as shown on Exhibit A-1. Tenant shall
have the right to use, subject to this Lease, the Common Areas, including the
parking facilities serving the Project (the “Parking Facility”), which are
reasonably designated, from time-to-time, by Landlord (such areas are referred
to herein as the “Common Areas”); provided, however, in connection with
Landlord’s obligations under (and subject to the terms of) this Lease, and
otherwise in connection with Landlord’s ownership and operation of the Property,
Landlord reserves the right to access, and to the extent necessary to satisfy
Landlord’s obligations under this Lease, use the roof and the portion of the
Project exterior to the Premises, without payment to Tenant. So long as Tenant
is the sole tenant of the Project, except in connection with Landlord’s
obligations set forth in this Lease Landlord shall not lease, license or grant
to other parties the right to access or use any portion of the Project (subject
to Section 5.3 below). Landlord shall at all times operate the Common Areas in a
manner consistent with the common areas in other similar office/R&D buildings
located in the same geographic region as the Building and owned and operated by
similar institutional owners (“Comparable Buildings”) Landlord shall not
license, lease or make available to any other party access or use of the Common
Areas (including the Building roof) other than on a temporary basis to the
extent necessary to satisfy Landlord’s obligations under this Lease. The manner
in which the Common Areas are maintained and operated shall be subject to such
reasonable rules, regulations and restrictions as Landlord may make from time to
time. Landlord reserves the right to close temporarily, make alterations or
additions to, or change the location of elements of the Project and the Common
Areas (provided Landlord shall not modify or improve the Premises except to the
extent an express Landlord obligation under this Lease) and subject to the
conditions that (i) the exercise of any such rights shall not unreasonably
interfere with Tenant’s Permitted Use of the Premises, or, except as required by
applicable Laws, decrease the number of Tenant’s parking spaces, (ii) except in
the event of an emergency, Landlord shall provide reasonable prior notice to
Tenant before exercising any such rights which may interfere with Tenant’s
Permitted Use of the Premises or Parking Areas, and (iii) Landlord shall use
commercially reasonable efforts to minimize to the extent reasonably practicable
any interference with Tenant’s business.
-8-






--------------------------------------------------------------------------------





2.TERM; POSSESSION. The term of this Lease (the “Term“) shall commence on the
Commencement Date as described below and, unless sooner terminated, shall expire
on the Expiration Date set forth in the Basic Lease Information (the “Expiration
Date“). The “Commencement Date“ shall be the earlier of (i) the later of (a) the
date that is one hundred eighty (180) days after the date on which Landlord has
Substantially Completed the Landlord’s Work, or in the event of any Tenant Delay
(as defined in the Construction Rider), the date on which Landlord’s Work would
have been Substantially Completed had there been no such Tenant Delay and
Landlord tenders possession of the Premises to Tenant, (the “Delivery Date”); or
(b) June 1, 2017; or (ii) the date upon which Tenant actually occupies and
conducts business in any portion of the Premises. The parties anticipate that
the Commencement Date will occur on or about the Estimated Commencement Date set
forth in the Basic Lease Information (the “Estimated Commencement Date“);
provided, however, that Landlord shall not be liable for any claims, damages or
liabilities if the Premises are not ready for occupancy by the Estimated
Commencement Date. When the Commencement Date has been established, Landlord and
Tenant shall at the request of either party confirm the Commencement Date and
Expiration Date in writing.
Subject to the provisions of Exhibit B – Construction Rider and this Section 2,
as of the date that is one (1) business day following the date that this Lease
has been fully executed by all parties and Tenant has delivered the insurance
certificates called for in Section 11.1(e) – Certificates of Insurance and the
Security Deposit (or Letter of Credit, if applicable), and provided further that
Tenant has given Landlord written notice prior to entry, Tenant shall have
access to the Premises (“Early Access“) for the purpose of planning and
performing the Tenant Improvements, but only if during such Early Access, Tenant
and Tenant’s employees, contractors and vendors do not interfere with Landlord’s
contractor completing the Landlord Work. Landlord may withdraw such Early Access
at any time that Landlord reasonably determines that such Early Access is
causing a dangerous situation for Landlord, Tenant or their respective
contractors or employees, or if Landlord reasonably determines that such Early
Access is hampering or otherwise preventing Landlord from proceeding with the
completion of the Landlord Work at the earliest possible date. During such Early
Access Tenant shall not be obligated to pay Base Rent or Tenant’s Share of
Operating Costs or Taxes; provided, however, that Tenant shall be liable for the
costs and expenses for any special or excess services or utilities requested by
or on behalf of Tenant at the Premises during any such period of Early Access.
Notwithstanding the foregoing, if Tenant takes possession of the Premises before
the Commencement Date and occupies fifty percent (50%) or more of the Premises
for the operation of Tenant’s business therein, such possession shall be subject
to the terms and conditions of this Lease and Tenant shall pay Base Rent,
Tenant’s Share of Operating Costs and Taxes, and all other Rent and other
charges payable hereunder to Landlord for each day of possession before the
Commencement Date.
3.RENT.
3.1    Base Rent. Tenant agrees to pay to Landlord the Base Rent set forth in
the Basic Lease Information, without prior notice or demand, on the first day of
each and every calendar month during the Term, except that Base Rent for the
first full calendar month in which Base Rent is payable shall be paid prior to
February 1, 2017 and Base Rent for any partial month at the beginning of the
Term shall be paid on the Commencement Date. Base Rent for any partial month at
the beginning or end of the Term shall be prorated based on the actual number of
days in the month.
-9-




--------------------------------------------------------------------------------







Notwithstanding anything in this Lease to the contrary, so long as no Event of
Default (as defined in Section 15.1 below) then exists, Tenant shall be entitled
to an abatement of Base Rent with respect to the Premises in the monthly amount
of $445,280.35 for the first six (6) full months of the initial Term (the “Rent
Abatement Period“). The maximum total amount of Base Rent abated with respect to
the Premises in accordance with the foregoing shall equal $2,671,682.10 (the
“Abated Base Rent“). If an Event of Default occurs at any time during the Rent
Abatement Period, then Tenant’s right to receive the Abated Base Rent shall toll
(and Tenant shall be required to pay Base Rent during such period of any Event
of Default) until Tenant has cured the same, and at such time Tenant shall be
entitled to receive any unapplied Abated Base Rent until fully applied. Only
Base Rent shall be abated pursuant to this Section, as more particularly
described herein, and Tenant’s Share of Operating Costs and Taxes and all other
Rent and other costs and charges specified in this Lease shall remain as due and
payable pursuant to the provisions of this Lease.
If the Basic Lease Information provides for any change in Base Rent by reference
to years or months (without specifying particular dates), the change will take
effect on the applicable annual or monthly anniversary of the Commencement Date
(which might not be the first day of a calendar month).
3.2    Additional Rent: Operating Costs and Taxes.
(a)    Definitions.
(1)    “Operating Costs“ means all costs of managing, operating, maintaining and
repairing the Project, including all costs, expenditures, fees and charges for:
(A) operation, maintenance and repair of the Project (including maintenance,
repair and replacement of glass, the roof covering or membrane, and
landscaping); (B) Common Area utilities and services (including, if applicable,
telecommunications facilities and equipment, recycling programs and trash
removal), and associated supplies and materials (Landlord and Tenant hereby
acknowledge and agree that Tenant shall be solely liable for the foregoing as
applicable to the Premises); (C) compensation (including employment taxes and
fringe benefits) for persons who perform duties in connection with the
operation, management, maintenance and repair of the Project, provided that such
compensation shall be appropriately allocated for persons who also perform
duties unrelated to the Project; (D) the insurance coverage for the Project
maintained by Landlord in accordance with the provisions of Section 11.2 of this
Lease, and expenditures for deductible amounts under such insurance, provided
that, if applicable, the payment of Tenant’s Share of any earthquake deductible
which is included in Operating Costs shall not exceed $500,000.00 for any single
earthquake event during the initial Term (the “Earthquake Contribution Amount“);
provided, however, that Tenant shall pay as part of Operating Costs an initial
$100,000.00 and the remaining amount (that is the amount in excess of
$100,000.00 up to the Earthquake Contribution Amount (the “Excess Deductible
Share“)) shall be amortized over a period of five (5) years commencing the year
following Tenant’s initial $100,000.00 payment, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time. Tenant shall only pay the initial $100,000.00
in the year incurred and thereafter pay only the amortized portion of such
Excess Deductible Share in equal monthly installments during each remainder of
the Term (including any extension thereof) following the year in which the
initial payment was made; (E) licenses, permits and inspections; (F) subject to
the terms and conditions of
-10-




--------------------------------------------------------------------------------





this Section 3.2, including, without limitation, clause (viii) in the third
paragraph of this Section 3.2(a)(1), complying with the requirements of any law,
statute, ordinance or governmental rule or regulation or any orders pursuant
thereto (collectively “Laws“); (G) amortization of the cost to repair or replace
any non-structural components and amortization of the cost of capital
improvements or replacements which are (i) required to comply with Laws first
enacted, interpreted or enforced against the Building as of the Lease Date, or
(ii) intended to reduce Operating Costs or improve the utility, efficiency or
capacity of any Building System, or otherwise for the safety, comfort and
convenience of tenants, with interest on the unamortized balance at the rate
paid by Landlord on funds borrowed to finance such capital improvements (or, if
Landlord finances such improvements out of Landlord’s funds without borrowing,
the rate that Landlord would have reasonably paid to borrow such funds, as
reasonably determined by Landlord), over such useful life as Landlord shall
reasonably determine in accordance with reasonable commercial real estate
accounting and management practices consistently applied; and (H) any other
cost, expenditure, fee or charge, whether or not hereinbefore described, which
in accordance with reasonable real estate accounting principles, consistently
applied, would be considered an expense of managing, operating, maintaining and
repairing the Project.
Operating Costs shall also include (but without duplication) those costs,
expenditures, fees and charges of the same type and nature as items (A) through
(H) in the foregoing paragraph that are incurred, including by way of example,
(I) accounting, legal and other professional fees incurred in connection with
the operation of the Project; (J) property management fees (provided that such
fees shall not exceed three percent (3%) of the aggregate amount of Base Rent at
the Project); (K) [intentionally omitted]; (L) the costs to contest the validity
or applicability of any Laws that may affect the Project that are first enacted,
interpreted or enforced against the Building following the Lease Date; and (M)
any Project costs or Common Area maintenance costs and expenses (including costs
and expenses of operating, managing, owning and maintaining the Common Areas).
Notwithstanding anything to the contrary contained in this Lease, but subject to
the express terms of the Lease, Operating Costs shall not include (i) costs of a
capital nature (except as specifically permitted above); (ii) costs of special
services rendered to individual tenants (including Tenant) for which a separate
reimbursement is received; (iii) ground rent, and interest and principal
payments on loans or indebtedness secured by the Project; (iv) “tenant
allowances”, “tenant concessions” and other costs or expenses (except in
connection with general maintenance and repairs provided to the tenants of the
Building in general) incurred in connection with tenant improvements for Tenant
or other tenants of the Project, if any; (v) costs of services or other benefits
of a type which are not available to Tenant but which are available to other
tenants or occupants (if any), and costs for which Landlord is reimbursed by
other tenants of the Building, if any, other than through payment of tenants’
shares of Operating Costs and Taxes; (vi) costs for which the Landlord is
reimbursed by insurance proceeds, or, if Landlord fails to carry the insurance
required of Landlord by the terms and conditions of this Lease, would have been
reimbursed if Landlord had carried the insurance Landlord is required to carry
pursuant to this Lease; (vii) depreciation or amortization, other than as
specifically enumerated above; (viii) the cost of complying with any Laws in
effect (and as interpreted and enforced) on the date of this Lease, provided
that if any portion of the Building that was in compliance with all applicable
Laws on the date of this Lease becomes out of compliance due to normal wear and
tear, the cost of bringing such portion of the Building into compliance shall be
included in Operating Costs unless otherwise excluded pursuant to the terms
hereof; (ix) costs incurred by Landlord in connection with the
-11-




--------------------------------------------------------------------------------





correction of latent defects in the original construction of the Building; (x)
costs incurred in connection with the original construction of the Project or in
connection with the development of additional buildings at the Project; (xi)
advertising and promotional expenditures; (xii) any expenses for which Landlord
has received actual reimbursement (other than through Operating Costs); (xiii)
all bad debt loss, rent loss, or reserves for bad debt or rent loss or reserves
of any kind; (xiv) all costs associated with the operation of the business of
the entity which constitutes “Landlord” (as distinguished from the costs of
operating, maintaining, repairing and managing the Building) including, but not
limited to, Landlord’s or Landlord’s managing agent’s general corporate overhead
and general administrative expenses, costs of defending any lawsuits with any
mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord’s interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, or between Landlord and Project
management or other such third parties; (xv) salaries, fringe benefits and other
compensation of employees above the grade of general manager (or of equal
level); (xvi) any “tenant allowances”, “tenant concessions” and other costs or
expenses incurred in fixturing, furnishing, renovating or otherwise improving,
decorating or redecorating space for tenants or other occupants of the Project,
or vacant leasable space in the Project, except in connection with general
maintenance and repairs provided to the tenants of the Building in general;
(xvii) sums (other than management fees, it being agreed that the management
fees included in Operating Costs are as described in Section 3.2(a)(3) above)
paid to subsidiaries or other affiliates of Landlord for services on or to the
Building and/or Project, but only to the extent that the costs of such services
exceed the competitive cost for such services rendered by persons or entities of
similar skill, competence and experience; (xviii) all costs of purchasing or
leasing major sculptures, paintings or other major works or objects of art (as
opposed to decorations purchased or leased by Landlord for display in the Common
Areas); (xix) any fines, penalties or interest resulting from the gross
negligence or willful misconduct of the Landlord or its agents, contractors, or
employees; (xx) Landlord’s charitable and political contributions; (xxi) any
cost or expense related to removal, cleaning, abatement or remediation of
Hazardous Materials in or about the Project except to the extent such removal,
cleaning, abatement or remediation is related to the general repair and
maintenance of the Project (such as cleanup of normal and customary vehicle oil
leaks in the Parking Facility; (xxii) the cost or expense of any services or
benefits provided generally to other tenants in the Building and not provided or
available to Tenant; (xxiii) Landlord’s entertainment expenses and travel
expenses, except for those travel expenses that are necessary, reasonable and
incurred in connection with Landlord’s operation and maintenance of the
Building; (xxiv) costs, fines or penalties incurred due to Landlord’s violation
of any Law; (xxv) costs and expenses for which Tenant pays directly with respect
to the Premises; (xxvi) rentals and other related expenses incurred in leasing
air conditioning systems, which if purchased the cost of which would be excluded
from Operating Expenses as a capital cost or any capital replacements or
material capital repairs (for purposes of the foregoing, “material capital
repairs” shall mean a single capital repair item costing no less than ten
thousand ($10,000.00) per capital repair) of, any heating, ventilating, and air
conditioning units servicing the Premises which become necessary (other than due
to misuse or Tenant’s failure to properly maintain) during the initial five (5)
years following the Commencement Date; or (xxvii) rent for any office space
occupied by Project management personnel, or (xxviii) any cost or expense
incurred to correct any failure of the Building envelope to be watertight (other
than due to any act or negligent omission of Tenant or any of Tenant’s
Representatives), which failure occurs during the initial twelve (12) months
following the Commencement Date.
-12-




--------------------------------------------------------------------------------





(2)    “Taxes“ means: all real property taxes and general, special or district
assessments or other governmental impositions, of whatever kind, nature or
origin, imposed on or by reason of the ownership or use of the Project;
governmental charges, fees or assessments for transit or traffic mitigation
(including area-wide traffic improvement assessments and transportation system
management fees), housing, police, fire or other governmental service or
purported benefits to the Project; personal property taxes assessed on the
personal property of Landlord used in the operation of the Project; service
payments in lieu of taxes and taxes and assessments of every kind and nature
whatsoever levied or assessed in addition to, in lieu of or in substitution for
existing or additional real or personal property taxes on the Project or the
personal property described above; any increases in the foregoing caused by
changes in assessed valuation, tax rate or other factors or circumstances; and
the reasonable cost of contesting by appropriate proceedings the amount or
validity of any taxes, assessments or charges described above. Taxes shall also
not include Landlord’s gross receipts taxes, personal and corporate taxes,
inheritance and estate taxes, franchise, excess profits or corporate capital
stock taxes, gift or transfer taxes. Furthermore, notwithstanding anything
herein to the contrary, any charges or penalties or interest accrued through
Landlord’s nonpayment or late payment of taxes or assessments shall be excluded
from Taxes as defined herein. Additionally, all assessments which can be paid by
Landlord in installments shall be included in Operating Costs over the maximum
number of installments permitted by Law. To the extent paid by Tenant as
“Tenant’s Taxes” (as defined in Section 8 - Tenant’s Taxes), “Tenant’s Taxes”
shall be excluded from Taxes.
(3)    “Tenant’s Share” means with respect to the Project, the Rentable Area of
the Premises divided by the total Rentable Area of the Project, as set forth in
the Basic Lease Information.
(b)    Additional Rent.
(1)    Tenant shall pay Landlord as “Additional Rent” for each calendar year or
portion thereof during the Term Tenant’s Share of the sum of (x) the amount of
Operating Costs, and (y) the amount of Taxes.
(2)    Prior to the Commencement Date and each calendar year thereafter,
Landlord shall notify Tenant of Landlord’s estimate of Operating Costs, Taxes
and Tenant’s Additional Rent for the following calendar year (or first partial
year following the Commencement Date). Commencing on the Commencement Date, and
in subsequent calendar years, on the first day of January of each calendar year
and continuing on the first day of every month thereafter in such year, Tenant
shall pay to Landlord one-twelfth (1/12th) of the Additional Rent, as reasonably
estimated by Landlord for such full calendar year. If Landlord thereafter
estimates that Operating Costs or Taxes for such year will vary from Landlord’s
prior estimate, Landlord may, by notice to Tenant (which notice shall describe
such variance with reasonable specificity), revise the estimate for such year,
and Additional Rent shall thereafter be payable based on the revised estimate.
(3)    As soon as reasonably practicable after the end of each calendar year,
Landlord shall furnish Tenant a statement with respect to such year, showing
Operating Costs, Taxes and Additional Rent for the year, and the total payments
made by Tenant with respect thereto (a “Statement“). Unless Tenant delivers to
Landlord a Review Notice (as defined in Section 3.2(c) below) within the two
hundred seventy (270) days, such Statement shall conclusively be deemed
-13-




--------------------------------------------------------------------------------





correct and Tenant shall have no right thereafter to dispute such Statement or
any item therein or the computation of Additional Rent based thereon. If Tenant
does desire to review such Statement, then Landlord shall provide Tenant with
reasonable verification of the figures shown on the Statement and the parties
shall negotiate in good faith to resolve any disputes. Any objection of Tenant
to Landlord’s Statement and resolution of any dispute shall not postpone the
time for payment of any amounts due Tenant or Landlord based on Landlord’s
Statement, nor shall any failure of Landlord to deliver Landlord’s Statement in
a timely manner relieve Tenant of Tenant’s obligation to pay any amounts due
Landlord based on Landlord’s Statement. However, if Landlord fails to bill
Tenant for any Operating Costs attributable to a given calendar year within
twenty-four (24) months after the expiration of the calendar year to which the
Statement applies, then Landlord shall be deemed to have waived any rights to
recover any underpayment of Operating Costs from Tenant (except to the extent
such underpayment is attributable to a default by Tenant in its obligation to
make estimated payments of Operating Costs); provided that such twenty-four (24)
month time limit shall not apply to Taxes.
(4)    If Tenant’s Additional Rent as finally determined for any calendar year
exceeds the total payments made by Tenant on account thereof, Tenant shall pay
Landlord the deficiency within thirty (30) days of Tenant’s receipt of
Landlord’s Statement. If the total payments made by Tenant on account thereof
exceed Tenant’s Additional Rent as finally determined for such year, Tenant’s
excess payment shall be credited toward the rent next due from Tenant under this
Lease. For any partial calendar year at the beginning or end of the Term,
Additional Rent shall be prorated on the basis of the number of days in such
year by computing Tenant’s Share of the Operating Costs and Taxes for the entire
year and then prorating such amount for the number of days during such year
included in the Term. The obligations of Landlord to refund any overpayment of
Additional Rent and of Tenant to pay any Additional Rent not previously paid
shall survive the expiration or termination of this Lease, Landlord shall pay to
Tenant or Tenant shall pay to Landlord, as the case may be, within thirty (30)
days after Tenant’s receipt of Landlord’s final Statement for the calendar year
in which this Lease terminates, the difference between Tenant’s Additional Rent
for that year, as finally determined by Landlord, and the total amount
previously paid by Tenant on account thereof.
If for any reason Taxes for any year during the Term are reduced, refunded or
otherwise changed, Tenant’s Additional Rent shall be adjusted accordingly. If
Taxes are temporarily reduced as a result of space in the Project being leased
to a tenant that is entitled to an exemption from property taxes or other taxes,
then for purposes of determining Additional Rent for each year in which Taxes
are reduced by any such exemption, Taxes for such year shall be calculated on
the basis of the amount the Taxes for the year would have been in the absence of
the exemption.
(c)    Tenant’s Review and Audit Right. Within two hundred seventy (270) days
after Tenant receives Landlord’s Statement for a calendar year Tenant may give
Landlord written notice (“Review Notice“) that Tenant intends to review
Landlord’s records of the Operating Costs and Taxes for that calendar year to
which the Statement applies (“Tenant’s Review“), subject to the following terms
and conditions: (a) Tenant shall not conduct Tenant’s Review at any time that
Tenant is in default of any of the terms of this Lease; (b) Tenant’s Review
shall be done during normal business hours, at the office of the property
manager for the Building (which shall be located in the San Francisco Bay Area)
(c) Tenant shall not conduct Tenant’s Review more than one (1) time for any
calendar year. Failure of Tenant to give
-14-




--------------------------------------------------------------------------------





Landlord a Review Notice within the above two hundred seventy (270)-day period
shall render the Statement conclusive and binding on Tenant for all purposes.
Tenant’s Review shall be conducted only by an employee of Tenant or a certified
public accountant employed by Tenant on terms other than a contingency fee
basis. Tenant acknowledges that Tenant’s right to conduct Tenant’s Review for
the preceding calendar year is for the exclusive purpose of determining whether
Landlord has complied with the terms of the Lease with respect to Operating
Costs and Taxes and that regarding Taxes, if Tenant exercises its right to
conduct an audit, Landlord’s sole obligation shall be to tender a copy of the
Public Tax bill. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct Tenant’s Review. Tenant shall not
remove such records from the location where the same have been made available,
but Tenant shall have the right to make copies of the same at Tenant’s expense.
If any records are maintained at a location other than the management office for
the Building, Tenant may either inspect the records at such other location or
pay for the reasonable cost of copying and shipping the records. Tenant shall
have thirty (30) days after Landlord shall have provided copies of or access to
the relevant documents and data to complete Tenant’s Review. Tenant shall
deliver to Landlord a copy of the results of Tenant’s Review within fifteen (15)
days after completing Tenant’s Review. If, after conducting Tenant’s Review,
Tenant disputes the amount of Operating Costs charged by Landlord, then Tenant
may, by written notice to Landlord, request an independent audit of such books
and records (the “Audit“). The Audit shall be conducted by an independent
certified public accountant (“CPA“) mutually and reasonably selected by Landlord
and Tenant, and who is with a certified public accounting firm licensed to do
business in the State of California. Tenant shall be solely responsible for all
costs, expenses and fees incurred for the Audit, provided, however, if the Audit
shows that Landlord overstated Operating Costs and Taxes for the subject year by
more than five percent (5%), then Landlord shall pay all costs and expenses
incurred by Tenant in connection with Tenant’s Review and the Audit (not to
exceed $10,000.00). The records obtained by Tenant shall be treated as
confidential. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any Statement unless Tenant has paid and continues to pay
all Rent when due. Within thirty (30) days after final determination, the party
that owes the other party an amount to bring the amounts actually paid into
agreement with the amounts that should have been paid, shall pay such amounts to
the other party. The provisions of this Subsection (e) shall survive the
expiration of this Lease.
3.3    Payment of Rent. All amounts payable or reimbursable by Tenant under this
Lease, including late charges and interest (collectively, “Rent”), shall
constitute rent and shall be payable and recoverable as rent in the manner
provided in this Lease. All sums payable to Landlord on demand under the terms
of this Lease shall be payable within ten (10) days after Landlord invoices
Tenant therefor or otherwise makes demand of the amounts due. All rent shall be
paid without offset or deduction in lawful money of the United States of America
to Landlord at Landlord’s Address for Payment of Rent as set forth in the Basic
Lease Information, or to such other person or at such other place as Landlord
may from time to time designate.
4.SECURITY DEPOSIT. On execution of this Lease, Tenant shall deposit cash with
Landlord the amount specified in the Basic Lease Information as the Security
Deposit, if any (the “Security Deposit“), as security for the performance of
Tenant’s obligations under this Lease, or at Tenant’s option deliver to Landlord
a letter of credit in accordance with the terms of Section 45 below. Landlord
may (but shall have no obligation to) use the Security Deposit or any portion
-15-




--------------------------------------------------------------------------------





thereof to cure any breach or default by Tenant under this Lease, to fulfill any
of Tenant’s obligations under this Lease, or to compensate Landlord for any
damage Landlord incurs as a result of Tenant’s failure to perform any of
Tenant’s obligations hereunder. In such event Tenant shall pay to Landlord on
demand an amount sufficient to replenish the Security Deposit. If Tenant is not
in default at the expiration or termination of this Lease, Landlord shall return
to Tenant the Security Deposit or the balance thereof then held by Landlord and
not applied as provided above. Landlord may commingle the Security Deposit with
Landlord’s general and other funds. Landlord shall not be required to pay
interest on the Security Deposit to Tenant. Tenant waives the provisions of
Section 1950.7 of the California Civil Code, and all other provisions of Law now
in force or that become in force after the date of this Lease, which provide
that Landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of Rent, to repair damage caused by
Tenant, or to clean the Premises. Landlord and Tenant agree that Landlord may,
in addition, claim and use those sums necessary to compensate Landlord for any
foreseeable or unforeseeable loss or damage caused by the act or omission by
Tenant, including, without limitation, any post default damages and such
remedies to which Landlord is entitled under the provisions of Section 15.2 of
this Lease.
5.USE AND COMPLIANCE WITH LAWS.
5.1    Use. The Premises may only be used and occupied for general business
office purposes (which may include, subject to the terms and conditions of this
Lease, the operation of a Fitness Center, as defined below, and a cafeteria in
the Premises each operated by Tenant for use by its employees and invitees) and
research and development related to software, electronics and computers and for
no other use or purpose unless approved by Landlord in writing, which approval
shall not be unreasonably withheld. Tenant shall comply with all present and
future Laws relating to Tenant’s use or occupancy of the Premises (and make any
repairs, alterations or improvements as required to comply with all such Laws to
the extent that such Laws are triggered by (a) Tenant’s particular use of the
Premises (as opposed to general office use in the Premises) or (b) any
Alterations and Tenant Improvements (subject to the terms and conditions of
Exhibit B)), and shall observe the “Project Rules“ (as defined in Section 27 -
Rules and Regulations). Tenant shall have the right to contest any alleged
requirement to comply with laws in good faith, including, without limitation,
the right to apply for and obtain a waiver or deferment of compliance, the right
to assert any and all defenses allowed by Law and the right to appeal any
decisions, judgements or rulings to the fullest extent permitted by Law. Without
limiting the generality of the foregoing, to the extent Tenant operates a café
within the Building or otherwise produces food in the kitchen area, if any,
located in the Building, Tenant shall comply with all Laws applicable to such
use(s) and shall obtain, maintain and conspicuously display any and all permits,
licenses and approvals required by any governmental entity to operate the
Premises for such use(s). Landlord shall, as an Operating Cost (but subject to
the exclusions on Operating Costs set forth herein) comply with all present and
future Laws relating to the Common Areas (and make any repairs, alterations or
improvements as required to comply with all such Laws) except to the extent the
same arises due to Tenant’s specific use of the Premises (other than agreed
upon) or arising in connection with any alterations, additions or improvements
made in or to the Premises (excluding the Landlord Work), in which event Tenant,
not Landlord, shall be directly liable for the costs and expenses thereof.
Tenant shall not do, bring, keep or sell anything in or about the Premises that
is prohibited by, or that will cause a cancellation of or an increase in the
existing premium for, any insurance policy covering the Project or any part
thereof. In no event shall Tenant permit the Premises to be occupied or used in
any
-16-




--------------------------------------------------------------------------------





manner that will constitute waste or a nuisance. Without limiting the foregoing,
the Premises shall not be used for educational activities (other than for
training courses held at the Premises, provided that such training courses (a)
do not generate an unusual amount of noise; (b) do not impose an unusual burden
on the Building Systems (as defined below) or pose an unreasonable risk to the
Building or to the safety or health of its occupants), practice of medicine or
any of the healing arts, providing social services, for any governmental use
(including embassy or consulate use), or for personnel agency, customer service
office, studios for radio, television or other media, travel agency or
reservation center operations or uses. Tenant shall not, without the prior
consent of Landlord, (i) bring into the Building or the Premises anything that
may cause substantial and unreasonable noise, odor or vibration or overload the
floors in the Premises or the Building or would have a material adverse effect
on any of the heating, ventilating and air-conditioning system (“HVAC System“),
mechanical, elevator, plumbing, electrical, fire protection, life safety,
security or other systems in the Building (“Building Systems“), or jeopardize
the structural integrity of the Building or any part thereof; (ii) connect to
the utility systems of the Building any apparatus, machinery or other equipment
that would exceed the design specifications therefor; or (iii) connect to any
electrical circuit in the Premises any equipment or other load with aggregate
electrical power requirements in excess of 90% of the connected load rated
capacity of the circuit. Tenant’s use of electricity shall never exceed the safe
capacity of the feeders to the Building or the risers or wiring installation of
the Building. Tenant agrees to reasonably cooperate with Landlord with respect
to any voluntary “green” or sustainable programs with respect to the Premises;
provided, however, that notwithstanding anything to the contrary, Tenant shall
not be responsible to make any improvements or alterations to the Premises or to
replace any equipment or property of Tenant in connection therewith unless
Landlord agrees to pay for all costs for such improvements, alterations or
replacements. The foregoing sentence shall not apply to Tenant’s construction of
the initial Tenant Improvements in the Premises.
Tenant shall comply with the terms of all easements, recorded covenants,
conditions and restrictions relating to Tenant’s use and occupancy of the
Premises and use of the Common Areas of the Project. Subject to any applicable
Laws, Landlord shall not enter into any new encumbrances or amend or modify any
existing encumbrances that would have a material adverse impact on Tenant’s
Permitted Use of and/or reasonable access to the Premises, materially or
adversely increase Tenant’s obligations or decrease Tenant’s rights under this
Lease.
5.2    Hazardous Materials.
(a)    Definitions.
(1)    “Hazardous Materials“ shall mean any substance: (A) that now or in the
future is regulated or governed by, requires investigation or remediation under,
or is defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any governmental statute, code, ordinance, regulation, rule or
order, and any amendment thereto, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §9601 et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., or (B) that is
toxic, explosive, corrosive, flammable, radioactive, carcinogenic, dangerous or
otherwise hazardous, including gasoline, diesel fuel, petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, radon and urea formaldehyde foam
insulation.
-17-




--------------------------------------------------------------------------------





(2)    “Environmental Requirements“ shall mean all present and future Laws,
orders, permits, licenses, approvals, authorizations and other requirements of
any kind applicable to Hazardous Materials.
(3)    “Handled by Tenant“ and “Handling by Tenant“ shall mean and refer to any
installation, handling, generation, storage, use, disposal, discharge, release,
abatement, removal, transportation, or any other activity of any type by Tenant
or its agents, employees, contractors, licensees, assignees, sublessees,
transferees or representatives (collectively, “Representatives“) or its guests,
customers, invitees, or visitors (collectively, “Visitors“), at or about the
Premises in connection with or involving Hazardous Materials.
(4)    “Environmental Losses“ shall mean all costs and expenses of any kind,
damages, including foreseeable and unforeseeable consequential damages, fines
and penalties incurred in connection with any violation of and compliance with
Environmental Requirements and all losses of any kind attributable to the
diminution of value, loss of use or adverse effects on marketability or use of
any portion of the Premises or Project.
(b)    Tenant’s Covenants. No Hazardous Materials shall be Handled by Tenant at
or about the Premises or Property without Landlord’s prior written consent,
which consent may be granted, denied, or conditioned upon compliance with
Landlord’s requirements, all in Landlord’s absolute discretion. Notwithstanding
the foregoing, normal quantities and use of those Hazardous Materials
customarily used in the conduct of general office activities, such as copier
fluids and cleaning supplies (“Permitted Hazardous Materials“), may be used and
stored at the Premises without Landlord’s prior written consent, provided that
Tenant’s activities at or about the Premises and Project and the Handling by
Tenant of all Hazardous Materials shall comply at all times with all
Environmental Requirements. At the expiration or termination of the Lease,
Tenant shall promptly remove from the Premises and Project all Hazardous
Materials Handled by Tenant at the Premises or the Project. Tenant shall keep
Landlord fully and promptly informed of all Handling by Tenant of Hazardous
Materials other than Permitted Hazardous Materials. Tenant shall be responsible
and liable for the compliance with all of the provisions of this Section by all
of Tenant’s Representatives and Visitors, and all of Tenant’s obligations under
this Section (including its indemnification obligations under paragraph (e)
below) shall survive the expiration or termination of this Lease.
Notwithstanding the foregoing, Tenant shall not be liable for any cost or
expense related to removal, cleaning, abatement or remediation of Hazardous
Materials existing in the Premises prior to the date Landlord tenders possession
of the Premises to Tenant, including, without limitation, Hazardous Materials in
the ground water or soil, except to the extent the same are disturbed,
distributed or exacerbated by Tenant or any of Tenant’s Representatives or
Visitors.
(c)    Compliance.
(1)    By Tenant. Tenant shall at Tenant’s expense promptly take all actions
required by any governmental agency or entity in connection with or as a result
of the Handling by Tenant of Hazardous Materials at or about the Premises or
Project, including inspection and testing, performing all cleanup, removal and
remediation work required with respect to those Hazardous Materials, complying
with all closure requirements and post-closure monitoring, and filing all
required reports or plans. All of the foregoing work and all Handling by Tenant
of all Hazardous Materials shall be performed in a good, safe and workmanlike
manner by
-18-




--------------------------------------------------------------------------------





consultants qualified and licensed to undertake such work. Tenant shall deliver
to Landlord prior to delivery to any governmental agency, or promptly after
receipt from any such agency, copies of all permits, manifests, closure or
remedial action plans, notices, and all other documents relating to the Handling
by Tenant of Hazardous Materials at or about the Premises or Project. If any
lien attaches to the Premises or the Project in connection with or as a result
of the Handling by Tenant of Hazardous Materials, and Tenant does not cause the
same to be released, by payment, bonding or otherwise, within ten (10) business
days after Tenant’s notice of the same, Landlord shall have the right but not
the obligation to cause the same to be released and any sums expended by
Landlord (plus Landlord’s administrative costs) in connection therewith shall be
payable by Tenant on demand.
(2)    In the event Hazardous Materials for which Tenant is not liable under the
terms of the Lease are discovered in the exterior Common Areas of the Project
during the Term in violation of applicable Laws, then Landlord will remediate
such Hazardous Materials to the extent required by the appropriate governmental
entity with proper jurisdiction, at Landlord’s expense (subject to the terms and
conditions of Article 3 above), if such remediation is necessary for Tenant’s
use of the Premises (e.g.. asbestos is friable and in an area that is accessible
to Tenant and its employees).  However, if the asbestos is not friable and will
not be disturbed by anyone (for example, but without limitation, a wrapping of
an exterior pipe) and is not required to be remediated under applicable Laws,
then Landlord shall have no obligation to remediate.
(d)    Landlord’s Rights. Landlord shall have the right, but not the obligation,
to enter the Premises in accordance with Section 18 below (i) to confirm
Tenant’s compliance with the provisions of this Section 5.2, and (ii) to perform
Tenant’s obligations under this Section if Tenant has failed to do so after
reasonable notice to Tenant. Landlord shall also have the right to engage
qualified Hazardous Materials consultants to inspect the Premises and review the
Handling by Tenant of Hazardous Materials, including review of all permits,
reports, plans, and other documents regarding same. If the reports of such
consultants show that Tenant was in violation of Tenant’s obligations under this
Section 5.2, then Tenant shall pay to Landlord on demand the costs of Landlord’s
consultants’ fees and all costs incurred by Landlord in performing Tenant’s
obligations under this Section. Landlord shall use reasonable efforts to
minimize any interference with Tenant’s business caused by Landlord’s entry into
the Premises, but Landlord shall not be responsible for any interference caused
thereby.
(e)    Tenant’s Indemnification. The term Landlord Parties (“Landlord Parties“)
refers singularly and collectively to Landlord and the shareholders, partners,
venturers, and members of Landlord, and the respective officers, directors,
employees, managers, owners and any affiliates or agents of such entities and
persons. Tenant agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from all Environmental Losses and all other claims, actions,
losses, damages, liabilities, costs and expenses of every kind, including
reasonable attorneys’, experts’ and consultants’ fees and costs, incurred at any
time and arising from or in connection with the Handling by Tenant of Hazardous
Materials at or about the Project or Tenant’s failure to comply in full with all
Environmental Requirements with respect to the Premises or with those
obligations applicable to Tenant as set forth in Paragraphs 5.2(f) below.
-19-




--------------------------------------------------------------------------------





(f)    City and County of San Francisco Easement.  The Project includes that
certain easement rights within a parcel owned by the City and County of San
Francisco (the “City”).  The easement rights were created by that certain deed
dated February 5, 1951, made by Chizu Oyama Takeda and George Shoji Takeda, as
Grantors, in favor of the City and County of San Francisco (the “City”), as
Grantee (such deed and any other documents that may be promulgated pursuant
thereto, collectively, the “Deed”).  Landlord and Tenant acknowledge that Tenant
shall have exclusive use of the easement created by the Deed, subject to the
terms and conditions of the Deed.  The Deed includes certain rights of the City
to enter onto the easement area for a variety of purposes, including, without
limitation, repair and maintenance of the City’s pipelines within the easement
area.  Tenant shall comply with the Deed, to the extent applicable to Tenant’s
use of the easement parcel. Landlord and Tenant acknowledge and agree that
although the area of the easement granted by the Deed is approximately forty
feet (40’) wide, the Landlord Work includes improvements covering an
approximately forty feet (40’) in width adjacent area created by the Deed (the
“Second Area”) and the easement area set forth in the Deed and the Second Area
shall be developed as an amenity space as if they were an integrated eighty foot
(80’) wide area. If the owner of the parcel benefitted by the Second Area does
not permit such exclusive use by Tenant during the Term, then Landlord shall at
its sole cost and expense redevelop the forty feet (40’) easement parcel created
by the Deed benefiting the Land in accordance with Exhibit E hereto.
6.TENANT IMPROVEMENTS & ALTERATIONS.
6.1    Landlord and Tenant shall perform their respective obligations with
respect to design and construction of any improvements to be constructed and
installed in the Premises (the “Tenant Improvements“), as provided in the
Construction Rider. Except for any Tenant Improvements to be constructed by
Tenant as provided in the Construction Rider, Tenant shall not make any
alterations, improvements or changes to the Premises or the Building
(“Alterations“), without Landlord’s prior written consent. Notwithstanding the
foregoing, Tenant shall have the right, without the consent of, but with prior
written notice to, Landlord, to make Alterations to the Premises which (a) are
not structural in nature, (b) are not visible from the exterior of the Building,
(c) do not require modification or materially or adversely affect of the
Building Systems, and (d) do not affect the water tight character of the
Building or its roof (“Permitted Alterations“). In addition, Tenant shall be
permitted to paint the interior exposed painted walls of the Premises, install
telephone or data communication wiring for a normal general office use, and
install floor covering in the Premises without Landlord’s prior written consent,
but otherwise in accordance with the terms and conditions of this Section 6.
Landlord may, in its reasonable discretion, withhold consent to any alteration,
addition or improvement that may affect the structure of the Building or may
adversely or materially affect, or otherwise require modification to, any
Building System. Any such Alterations shall be completed by Tenant at Tenant’s
sole cost and expense: (i) with due diligence, in a good and workmanlike manner,
using new materials; (ii) in compliance with plans and specifications approved
by Landlord to the extent required hereunder; (iii) in compliance with the
reasonable construction rules and regulations promulgated by Landlord from time
to time; (iv) in accordance with all applicable Laws (including all work,
whether structural or non-structural, inside or outside the Premises, required
to comply fully with all applicable Laws and necessitated by Tenant’s work); and
(v) subject to all reasonable and industry standard conditions which Landlord
may in Landlord’s discretion impose which are in accordance with such conditions
that a landlord of a building of similar size and quality in the Milpitas,
California area may
-20-




--------------------------------------------------------------------------------





reasonably impose for the type of Alterations being performed as the same is
reasonably determined by Landlord. Such conditions may include requirements for
Tenant to: (1) with respect to Alterations costing more than two (2) months’
Base Rent, provide reasonable evidence acceptable to Landlord of source of funds
for the same; (2) use contractors or subcontractors reasonably approved by
Landlord for work on Building Systems and/or any work that may involve or impact
any structural element of the Building; and (3) remove all or part of the
Alterations (other than Standard Office Improvements (as defined below)) prior
to or upon expiration or termination of the Term. Notwithstanding anything to
the contrary contained herein, so long as Tenant’s written request for consent
for a proposed Alteration contains substantially the following statement in
large, bold and capped font “PURSUANT TO SECTION 6 OF THE LEASE, IF LANDLORD
CONSENTS TO THE SUBJECT ALTERATION, LANDLORD SHALL NOTIFY TENANT IN WRITING
WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATION TO BE REMOVED AT THE
EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time Landlord gives its
consent for any Alterations, if it so does, Tenant shall also be notified
whether or not Landlord will require that such Alterations be removed upon the
expiration or earlier termination of this Lease. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with Paragraph 19.1 hereof, Tenant shall
be required to remove all Alterations (other than Standard Office Improvements)
made to the Premises except for any such Alterations which Landlord expressly
indicates or is deemed to have indicated shall not be required to be removed
from the Premises by Tenant. If Tenant’s written notice strictly complies with
the foregoing and if Landlord fails to notify Tenant within twenty (20) days of
Landlord’s receipt of such notice whether Tenant shall be required to remove the
subject alterations or improvements at the expiration or earlier termination of
this Lease, with respect to non-structural and non-Building systems related
Alterations, it shall be assumed that Landlord shall not require the removal of
the subject Alterations at the expiration or earlier termination of this Lease.
Notwithstanding the foregoing, or anything to the contrary contained elsewhere
in this Lease, other than cabling and wiring, Tenant shall have no obligation to
remove any standard office improvements such as gypsum board, partitions,
ceiling grids and tiles, fluorescent lighting panels, Building standard doors
and non-glued down carpeting (such improvements collectively referred to as
“Standard Office Improvements”).  In addition, Landlord hereby acknowledges
agrees that Tenant shall not be required to remove at the expiration or earlier
termination of this Lease any improvements located in the Premises as of the
date of this Lease (e.g., the fitness center, the kitchen, labs). If any work
outside the Premises, or any work on or adjustment to any of the Building
Systems, is required in connection with or as a result of the Tenant
Improvements or any Alterations, such work shall be performed at Tenant’s
expense by contractors reasonably approved by Landlord. The foregoing sentence
shall not limit or modify Landlord’s express obligations set forth in Section
2.4 of Exhibit C. Landlord’s right to review and approve (or withhold approval
of) Tenant’s plans, drawings, specifications, contractor(s) and other aspects of
construction work proposed by Tenant is intended solely to protect Landlord, the
Project and Landlord’s interests. No approval or consent by Landlord shall be
deemed or construed to be a representation or warranty by Landlord as to the
adequacy, sufficiency, fitness or suitability thereof or compliance thereof with
applicable Laws or other requirements. Except as otherwise provided in
Landlord’s consent, all Alterations shall upon installation become part of the
realty and be the property of Landlord. 
6.2    Before making any Alterations which require Landlord’s consent, Tenant
shall submit to Landlord for Landlord’s prior approval reasonably detailed final
plans and specifications
-21-




--------------------------------------------------------------------------------





prepared by a licensed architect or engineer, a copy of the sections of the
construction contract containing insurance and indemnity provisions and the name
of the contractor and all subcontractors proposed by Tenant to make the
Alterations. Tenant shall reimburse Landlord upon demand for any reasonable
third party expenses actually incurred by Landlord in connection with any
Alterations made by Tenant, including reasonable fees charged by Landlord’s
contractors or consultants to review plans and specifications prepared by Tenant
and to update the existing as-built plans and specifications of the Building to
reflect the Alterations. Before commencement of any Alterations Tenant shall (i)
obtain all applicable permits, authorizations and governmental approvals and
deliver copies of the same to Landlord, and (ii) give Landlord at least ten (10)
days prior written notice and shall cooperate with Landlord in posting and
maintaining notices of non-responsibility in connection with the Alterations.
Within forty-five (45) days following the completion of any Alterations Tenant
shall deliver to Landlord “as built” plans showing the completed Alterations
(provided, however, for work that does not reasonably require such “as built”
plans, Tenant shall provide to Landlord marked-up plans clearly showing all
changes made to the Premises). The “as built” plans shall be “hard copy” on
paper and in digital form (if done on CAD), and show the Alterations in
reasonable detail, including (a) the location of walls, partitions and doors,
including fire exits and ADA paths of travel, (b) electrical, plumbing and life
safety fixtures, and (c) a reflected ceiling plan showing the location of
heating, ventilating and air conditioning registers, lighting and life safety
systems, as applicable.
6.3    In connection with all Alterations (other than Permitted Alterations and
the Tenant Improvements), Landlord shall be entitled to a construction
coordination fee equal to two percent (2%) of the first four hundred thousand
dollars ($400,000) of construction costs, and one percent (1%) of any additional
construction costs. Tenant agrees to provide Landlord with reasonable
documentary evidence of the cost of all such Alterations.
6.4    Tenant shall keep the Premises and the Project free and clear of all
liens arising out of any work performed, materials furnished or obligations
incurred by Tenant. If any such lien attaches to the Premises or the Project,
and Tenant does not cause the same to be released by payment, bonding or
otherwise within ten (10) business days after Tenant’s notice thereof, Landlord
shall have the right but not the obligation to cause the same to be released,
and any sums expended by Landlord (plus Landlord’s administrative costs) in
connection therewith shall be payable by Tenant on demand with interest thereon
from the date of expenditure by Landlord at the Interest Rate (as defined in
Section 16.2 - Interest).
6.5    Subject to the provisions of Section 5 - Use and Compliance with Laws and
the other provisions of this Section 6, Tenant may install and maintain
furnishings, equipment, movable partitions, business equipment and other trade
fixtures (“Trade Fixtures“) in the Premises, provided that the Trade Fixtures do
not become an integral part of the Premises or the Building. Tenant shall
promptly repair any damage to the Premises or the Building caused by any
installation or removal of such Trade Fixtures.
7.MAINTENANCE AND REPAIRS.
7.1    Tenant has inspected the Premises and agrees to accept the same “as-is”,
except as may otherwise be expressly provided in this Lease. However,
notwithstanding the foregoing, Landlord agrees to deliver the Building Systems,
the roof structure, roof membrane, windows and
-22-




--------------------------------------------------------------------------------





Structural Elements (as defined in Section 7.2 below) in good operating
condition as of the date Landlord delivers possession of the Premises to Tenant.
Except to the extent caused by the misuse of Tenant or any of Tenant’s
Representatives or Visitors or by any Alterations or improvements performed by
or on behalf of Tenant, if any of the foregoing are not in good operating
condition as of the date possession of the Premises is delivered to Tenant and
Tenant provides Landlord with notice of the same within one hundred twenty (120)
days following the date Landlord delivers possession of the Premises to Tenant,
then Landlord shall be responsible for repairing or restoring the same at its
sole cost and expense (and not as part of Additional Rent). Subject to Section
7.2, during the Term, Tenant, at Tenant’s expense and in a manner reasonably
acceptable to Landlord, shall maintain and repair the Premises, including,
without limitation the heating, ventilation and air conditioning system and
equipment located within the Building envelope (that is, within the exterior
walls of the Building and below the roof structure), the mechanical, electrical
and plumbing systems (including all mechanical, electrical, plumbing, fire
suppression systems servicing the server room that are located within the
Premises) located within the Building envelope, including the lighting and
plumbing fixtures, all power distribution units and uninterrupted power sources,
the fire/life safety systems (including the fire suppression systems servicing
the server room within the Premises) and equipment, elevators, the restrooms,
interior stairways (if any) in the Premises, the interior and exterior glass,
interior non-structural walls, floor coverings, ceiling (ceiling tiles and
grid), Tenant Improvements, Alterations, fire extinguishers, outlets and
fixtures, and any appliances and/or kitchen equipment (including dishwashers,
hot water heaters and garbage disposers) in the Premises, in good operating
condition, (and pursuant to the minimum maintenance standards set forth in
Exhibit G attached to this Lease) and otherwise keep the Premises in a clean,
safe and orderly condition. In addition to the foregoing, and notwithstanding
anything to the contrary contained in Section 7.2 below, Tenant, not Landlord,
shall be responsible, at its sole cost and expense, for maintaining any
equipment installed by or on behalf of Tenant (including any such equipment
installed in connection with the Tenant Improvements) as well as all equipment
dedicated to the server room located within the Premises (including, without
limitation, the mechanical area of the Project near the loading dock and any
computer room air conditioning units existing as of the date of this Lease (the
“Existing CRAC Units”)).
Notwithstanding anything to the contrary contained in this Section 7.1, if,
during the Term of this Lease, any capital replacement or material capital
repairs (as defined in Section 3.2(a)(1) of this Lease) is necessary as
reasonably and mutually determined by Landlord and Tenant in order to satisfy
Tenant’s obligations under this Section 7.1, then so long as Tenant has properly
and in good faith consistently maintained and repaired the same (including,
without limitation, performed quarterly preventative maintenance inspections and
related recommended work) and the need for any such replacement does not arise
from acts or omissions, abuse or misuse by Tenant or any of Tenant’s
Representatives or Visitors (as opposed to normal wear and tear resulting from
normal and customary use), Landlord shall perform such replacement and (i) if
the same respects the heating, ventilating and air conditioning units (including
the Existing CRAC Units) servicing the Premises and becomes necessary during the
first five (5) years following the Commencement Date, such replacement shall be
performed at the sole cost and expense of Landlord, and (ii) if the same is not
part of the heating, ventilating and air conditioning units (including the
Existing CRAC Units) servicing the Premises or become necessary after the first
five (5) years following the Commencement Date, then Tenant shall reimburse
Landlord for such cost and expense by payments of monthly Additional Rent in an
amount that would fully amortize such cost and
-23-




--------------------------------------------------------------------------------





expense, with interest at one percent (1%) in excess of the Wall Street Journal
prime lending rate announced from time to time, as of the date such expense is
incurred, over the projected useful life of such capital item being replaced, as
reasonably determined by Landlord. Such Additional Rent obligation shall
continue until such cost and expense is fully amortized or until the expiration
of the Term, as it may be extended from time to time, whichever comes first.
Landlord’s obligation to replace any capital items hereunder shall not apply to
any supplemental heating, ventilating and air conditioning unit or other
computer room air conditioning units installed by or for the benefit of Tenant.
In the event of any dispute regarding the necessity of any such capital
replacement then the dispute may be submitted to arbitration for resolution in
accordance with the terms of this Lease by the American Arbitration Association
(the “AAA“) in Milpitas, California, in accordance with the “Expedited
Procedures“ of the AAA’s Commercial Arbitration Rules. The determination of the
arbitrator(s) shall be final and binding on Landlord and Tenant.
In connection with Tenant’s obligation to maintain and repair (i) the heating,
ventilation and air conditioning systems and equipment located within the
Building envelope, and (ii) elevators, Tenant shall obtain and keep in force
(and promptly tender a copy thereof to Landlord) a standard preventive
maintenance/service contract providing for regular inspection and maintenance by
a qualified service contractor(s) reasonably acceptable to Landlord. Without
limiting the generality of the foregoing, such maintenance/service contract
respecting heating, ventilation, and air conditioning systems and equipment
located within the Building envelope shall provide that the contractor shall
perform inspections to the items covered thereunder at intervals of not less
than three (3) months and that having made such inspections, said contractor
shall furnish complete service logs as well as a complete report of any
defective conditions found to be existing with respect to the same, together
with any recommendations for maintenance, repair and/or replacement thereof.
Said report shall be furnished to Tenant with a copy to Landlord. In addition,
such contract must include all services suggested by the equipment manufacturer
in the operation/maintenance manual and must be effective on or before the date
Tenant is given Early Access to the Premises pursuant to the terms and
conditions of this Lease.  Should Tenant fail to do so, Landlord may, upon
notice to Tenant, obtain and maintain such preventative maintenance contract on
behalf of Tenant or perform the work and in either case, charge Tenant the cost
thereof along with a reasonable amount for Landlord’s overhead. Additionally, in
connection with Tenant’s obligation to maintain and repair the elevators, Tenant
shall cause such inspections to be performed at least as mandated by the State
of California but in no event to a lesser standard than recommended by the
manufacturer and shall promptly tender a copy thereof to Landlord. Tenant shall
utilize termite and pest extermination service reasonably acceptable to Landlord
at such intervals as shall be reasonably necessary to control termites and pests
in the Premises. All such terminate and pest extermination service shall be
performed in compliance with all Laws now in force or which may hereafter be
enacted or promulgated. Tenant shall bear the cost of such extermination
services. In addition, Tenant shall be solely responsible for the maintenance of
any grease traps and connecting pipes thereto serving the Premises and any
equipment installed therein. Tenant, at its sole cost and expense, shall procure
and maintain in full force and effect a contract for the maintenance of any
grease traps, including the treatment, emptying and flushing thereof, with a
service and maintenance firm reasonably acceptable to Landlord. Tenant shall
follow all reasonable recommendations of said contractor for the maintenance of
any such grease traps, including any recommended chemical treatments and any
recommended intervals for the emptying and/or hydrojetting of such grease traps
and connecting pipes, if any.
-24-




--------------------------------------------------------------------------------





7.2    Landlord shall maintain and repair or cause to be maintained and repaired
in good operating condition, the structural portions of the Building, including
the structural portions of the roof, the foundations and exterior walls of the
Building (collectively, the “Structural Elements“), the exterior components of
the heating, ventilation and air conditioning systems and equipment (including
all rooftop components, but expressly excluding any rooftop components installed
by or on behalf of Tenant), the Building management system, the electrical and
plumbing systems located outside the Building envelope, the exterior landscaping
and related sprinkler system in the Common Areas, the Parking Facility
(including, without limitation, the Charging Stations), the exterior Building
envelope (including curtain wall, EIFS, and roof, including membrane and
hatches), the Building management system, the storefront and parapet of the
Building; provided, however, that Tenant shall pay the cost of repairs for any
damage occasioned by Tenant’s use of the Premises or the Building (the parties
hereto acknowledge that normal wear and tear resulting from normal and customary
general office use shall not be considered damage for purposes of the foregoing)
or any act or negligent omission of Tenant or Tenant’s Representatives or
Visitors, to the extent not covered by the proceeds of Landlord’s property
insurance. In connection with Landlord’s obligation to maintain and repair the
exterior components of the heating, ventilation and air conditioning systems and
equipment, if Landlord elects to engage an unrelated third-party vendor to
repair and maintain the same, Landlord shall obtain and keep in force (and
promptly tender a copy thereof to Tenant) a standard preventive
maintenance/service contract providing for regular inspection and maintenance by
a qualified service contractor(s). Without limiting the generality of the
foregoing, such maintenance/service contract shall provide that the contractor
shall perform inspections to the items covered thereunder at intervals of not
less than three (3) months and that having made such inspections, said
contractor shall furnish a complete report of any defective conditions found to
be existing with respect to the same, together with any recommendations for
maintenance, repair and/or replacement thereof. Said report shall be furnished
to Landlord with a copy to Tenant. The cost of structural repairs to, and
replacements of, Structural Elements shall not be included in Operating Costs.
For clarification purposes, costs and expenses of such other Landlord repair and
maintenance obligations expressly set forth above shall be included in Operating
Costs, subject to the limitations and conditions set forth in Section 3.2.
Landlord shall be under no obligation to inspect the Premises. Tenant shall
promptly report in writing to Landlord any defective condition known to Tenant
which Landlord is required to repair. As a material part of the consideration
for this Lease, Tenant hereby waives any benefits of any applicable existing or
future Law, including the provisions of California Civil Code Sections 1932(1),
1941 and 1942, that allows a tenant to make repairs at its landlord’s expense.
7.3    Except in the case of a casualty or condemnation, (a) if Tenant provides
notice (the “Repair/Service Notice“) to Landlord of the need for any
nonstructural repairs to the Premises that are Landlord’s obligation pursuant to
this Lease (a “Required Action“), and (b) Landlord fails to commence the
Required Action within a commercially reasonable period of time, and (c) such
failure materially and adversely interferes with Tenant’s business operations in
the Premises, then Tenant may (but shall not be obligated to) notify Landlord in
writing that Tenant intends to proceed to take the Required Action, pursuant to
the terms of this Lease (the “Second Notice“). If Landlord fails to commence the
Required Action within three (3) Business days following Landlord’s receipt of
the Second Notice, Tenant may proceed to take the Required Action pursuant to
the terms and conditions of this Lease. In the event Tenant takes such Required
Action, Tenant shall use only those contractors used by Landlord in the Building
for work unless (i) such contractors are unwilling or unable to perform, or
timely perform, such work, (ii) such contractors are unwilling to
-25-




--------------------------------------------------------------------------------





perform such work for a price that is market-based, or (iii) Landlord fails to
identify who the approved contractors are for work in the Building within one
(1) business days following Tenant’s request therefor, in any of which events
Tenant may utilize the services of any other qualified, appropriately insured,
bonded and licensed (in the state in which the Building is located) contractor
which normally and regularly performs similar work in Comparable Buildings.
Prior to starting any Required Action, Tenant shall furnish Landlord with plans
and specifications therefor, if appropriate; copies of contracts; necessary
governmental permits and approvals; evidence of contractor’s and subcontractor’s
insurance. All such work shall be performed in a good and workmanlike manner
using materials of a quality that is at least equal to or better than the
existing materials for the Building. Tenant shall comply with the reasonable
rules, regulations and procedures for the performance of work in the Building
which have been provided to Tenant. Upon completion of any such work, Tenant
shall furnish “as-built” plans (to the extent appropriate), completion
affidavits, full and final waivers of lien and receipted bills covering all
labor and materials. Tenant shall assure that the work comply with all insurance
requirements of this Lease and applicable Laws. Notwithstanding anything to the
contrary set forth herein, if any Required Action may affect a structural matter
(other than the roof of the Building), Tenant shall not be permitted to take the
Required Action. If any Required Action is taken by Tenant pursuant to the terms
of this Section 7.3 and such Required Action included the making of any capital
replacements, then Landlord shall reimburse Tenant for its reasonable and
documented third party out-of-pocket costs and expenses (the “Reimbursable
Costs“) in taking the Required Action within thirty (30) days after receipt by
Landlord of a paid invoice from Tenant which sets forth a reasonably
particularized breakdown of its costs and expenses in connection with taking the
Required Action on behalf of Landlord and includes reasonable documented
evidence of all Reimbursable Costs, evidence that all such work is done in a
good and workmanlike manner, in compliance with all Applicable Laws and
otherwise pursuant to the terms and conditions of this Lease, and legally
sufficient lien waivers from all applicable contractors and materials (the
“Repair Invoice“) and the costs reimbursed by Landlord may be included in
Operating Costs, subject to the limitations and conditions set forth in Section
3.2. Notwithstanding the foregoing provisions of this Section 7.3 to the
contrary, if Landlord delivers to Tenant within five (5) business days after
receipt of the notice of Required Action, a written objection to the payment of
such invoice, setting forth with reasonable particularity Landlord’s reason for
its claim that the Required Action did not have to be taken by Landlord pursuant
to the terms of this Lease or if Landlord delivers to Tenant within thirty (30)
days after receipt of the Repair Invoice, that a written objection setting forth
with reasonable particularity Landlord’s reason for its claim, that Tenant
breached the terms of this Section or that the charges are excessive (in which
case Landlord shall pay the amount it contends would not have been excessive),
then the dispute may be submitted to arbitration for resolution in accordance
with the terms of this Lease by the AAA in Milpitas, California, in accordance
with the “Expedited Procedures “ of the AAA’s Commercial Arbitration Rules. The
determination of the arbitrator(s) shall be final and binding on Landlord and
Tenant.
7.4    Landlord hereby reserves the right, at any time and from time to time,
without liability to Tenant, and without constituting an eviction, constructive
or otherwise, or entitling Tenant to any abatement of rent or to terminate this
Lease or otherwise releasing Tenant from any of Tenant’s obligations under this
Lease:
(a)    To make alterations, additions, repairs, improvements to or in or to
decrease the size of area of, all or any part of the Project (other than the
Building);
-26-




--------------------------------------------------------------------------------





(b)    To change the Building’s street address;
(c)    To install and maintain any and all signs at the Project subject to
Tenant’s signage rights herein;
(d)    To reasonably increase, enclose or otherwise change at any time and from
time to time the size, number, location, lay-out and nature of the Common Areas
(including the Parking Facility); and
(e)    If any governmental authority promulgates or revises any Law or imposes
mandatory or voluntary controls or guidelines on Landlord or the Project
relating to the use or conservation of energy or utilities or the reduction of
automobile or other emissions or reduction or management of traffic or parking
on the Project (collectively “Controls“), to comply with such Controls, whether
mandatory or voluntary, or make any alterations to the Project related thereto.
(provided that to the extent the foregoing are voluntary only, the costs thereof
shall be excluded from Operating Costs).
Except to the extent required by Applicable Laws, Landlord’s rights pursuant to
this Section 7.4 are subject to the condition that (i) the exercise of any of
such rights shall not unreasonably interfere with Tenant’s Permitted Use of the
Premises, or decrease the number of Tenant’s parking spaces, (ii) Landlord shall
provide reasonable prior notice to Tenant before exercising any such rights
which may interfere with Tenant’s use of the Premises or Parking Areas, and
(iii) Landlord shall use commercially reasonable efforts to minimize to the
extent reasonably practicable any interference with Tenant’s normal and
customary business.
8.TENANT’S TAXES. “Tenant’s Taxes” shall mean (a) all taxes, assessments,
license fees and other governmental charges or impositions levied or assessed
against or with respect to Tenant’s personal property or Trade Fixtures in the
Premises, whether any such imposition is levied directly against Tenant or
levied against Landlord or the Project, (b) all rental, excise, sales or
transaction privilege taxes arising out of this Lease (excluding, however, state
and federal personal or corporate income taxes measured by the income of
Landlord from all sources) imposed by any taxing authority upon Landlord or upon
Landlord’s receipt of any rent payable by Tenant pursuant to the terms of this
Lease (“Rental Tax“), and (c) any increase in Taxes attributable to inclusion of
a value placed on Tenant’s personal property, Trade Fixtures or Alterations.
Tenant shall pay any Rental Tax to Landlord in addition to and at the same time
as Base Rent is payable under this Lease, and shall pay all other Tenant’s Taxes
before delinquency (and, at Landlord’s request, shall furnish Landlord
satisfactory evidence thereof). If Landlord pays Tenant’s Taxes or any portion
thereof, Tenant shall reimburse Landlord upon demand for the amount of such
payment, together with interest at the Interest Rate from the date of Landlord’s
payment to the date of Tenant’s reimbursement.
9.UTILITIES AND SERVICES.
9.1    Services. Landlord shall be responsible for sweeping the Parking Facility
and for the washing of exterior windows of the Building at least twice per year,
in a manner consistent with Comparable Buildings (and the cost of each of the
foregoing shall be included in Operating Costs).
9.2    Payment for Additional Utilities and Services.
-27-




--------------------------------------------------------------------------------





(a)    Tenant shall pay directly to the utility company for all electricity and
gas used on or from the Premises, which utilities are separately metered, and
any maintenance charges from the utility company. In addition, Tenant shall pay
for all heat, water, telephone, and any other utilities and services used on or
from the Premises, together with any taxes, penalties, and surcharges or the
like pertaining thereto and any maintenance charges therefor.
(b)    If the temperature otherwise maintained in any portion of the Premises by
the HVAC systems of the Building is affected so as to have a material adverse
impact on the Building and/or any system therein, as a result of (i) any lights,
machines or equipment used by Tenant in the Premises, or (ii) the occupancy
density of the Premises then Tenant shall install any machinery or equipment
reasonably necessary to restore the temperature, including modifications to the
standard air-conditioning equipment. The cost of any such equipment and
modifications, including the cost of installation and any additional cost of
operation and maintenance of the same, shall be paid by Tenant.
(c)    Interruption of Utilities. In the event of an interruption in, or failure
or inability to receive any of the utilities described in Section 9.2 -
“Description of Services” (a “Service Failure”), such Service Failure shall not,
regardless of its duration, constitute an eviction of Tenant, constructive or
otherwise, or impose upon Landlord any liability whatsoever, including, but not
limited to, liability for consequential damages or loss of business by Tenant
or, except as provided below in this Section 9.2, entitle Tenant to an abatement
of rent or to terminate this Lease. Notwithstanding the foregoing, if any
Service Failure results from the negligent acts or negligent omissions of
Landlord, or its employees, agents and contractors and if all or a portion of
the Premises are not usable by Tenant for the conduct of Tenant’s business as a
result of such Service Failure, then commencing on the fifth (5th) consecutive
business day, Base Rent and Additional Rent shall be abated for the period that
commences upon the Service Failure and continuing until such Service Failure is
resolved. Notwithstanding Tenant’s entitlement to rent abatement under the
preceding provisions, Tenant shall continue to pay Tenant’s then current rent
until such time as Landlord and Tenant agree on the amount of the rent
abatement. If Landlord and Tenant are unable to agree on the amount of such
abatement within ten (10) business days of the date they commence negotiations
regarding the abatement, then either party may submit the matter to binding
arbitration pursuant to Sections 1280 et seq. of the California Code of Civil
Procedure. If any Service Failure is caused by fire or other casualty then the
provisions of Section 12 – “Damage or Destruction” shall control. Tenant hereby
waives the provisions of California Civil Code Section 1932(1) or any other
applicable existing or future law, ordinance or governmental regulation
permitting the termination of this Lease due to such interruption, failure or
inability.
9.3    Telecommunications. So long as any such Telecommunications Provider (as
defined below) enters into a commercially reasonable access agreement for the
Building, Tenant shall have the right to contract directly with
telecommunications and media service providers (each, a “Telecommunications
Provider“) of Tenant’s choice. Landlord shall not be obligated to incur any
expense, liability or costs in connection with any Telecommunication Provider
proposed by Tenant. All installations made by the Telecommunications Providers
shall be subject to Landlord’s prior written approval and shall be made in
accordance with the provisions of Section 6 of this Lease.
9.4    Utility Data. Tenant agrees to reasonably cooperate with requests to
Landlord for information regarding Tenant’s “utility data”, which may include,
but is not limited to, Tenant’s
-28-




--------------------------------------------------------------------------------





utility bills and invoices pertaining to Tenant’s energy, water, and trash usage
at the Building during the Term (as the same may be extended) to allow for
compliance with building performance benchmarking and disclosure regulations or
as otherwise required by applicable Law. In connection therewith, Tenant further
agrees, upon Landlord’s request, to execute utility release forms provided by
the applicable utility or municipality to expedite the data collection process.
9.5    Tenant Obligations. Tenant shall furnish all electric light bulbs, tubes
and ballasts, battery packs for emergency lighting and fire extinguishers
providing all security for the Building (it being agreed that Landlord shall
have no obligation to provide any such security and shall in no event be liable
for any failure to provide any such security). All services to be provided by
Tenant pursuant to this Section 9.5 shall be provided in a manner consistent
with other first class office buildings in the same geographical location as the
Building.
10.EXCULPATION AND INDEMNIFICATION.
10.1    Indemnification.
(a)    Tenant’s Indemnification of Landlord. Subject to Section 11.3 below,
Tenant shall indemnify, protect, defend and hold the Landlord Parties harmless
from and against any claims, actions, liabilities, damages, costs or expenses,
including reasonable consultants’, expert witnesses’ and attorneys’ fees and
costs incurred in defending against the same (“Claims“) arising from (a) the
acts or omissions of Tenant or Tenant’s Representatives or Visitors in or about
the Project, or (b) any construction or other work or maintenance undertaken by
Tenant in the Project (including any design defects), or (c) any breach or
default under this Lease by Tenant, or (d) any loss, injury or damage, howsoever
and by whomsoever caused, to any person or property, arising out of or relating
to Tenant’s occupancy or operation and occurring in or about the Project,
excepting only Claims described in this clause (d) to the extent they are caused
by the willful misconduct or active negligent acts or omissions of Landlord or
its agents or employees.
(b)    Landlord’s Indemnification of Tenant. Subject to Section 11.3 below,
Landlord shall protect, indemnify and hold Tenant harmless from and against any
Claims arising from (a) Landlord’s gross negligence or willful misconduct, or
(b) claims arising due to any defects with the Landlord’s Work, or (c) any
breach or default under this Lease by Landlord, except in any such case to the
extent they are caused by the negligence or willful misconduct of Tenant or
Tenant’s Representatives or Visitors.
10.2    Damage to Tenant and Tenant’s Property. The Landlord Parties shall not
be liable to Tenant for any loss, injury or other damage to Tenant or to
Tenant’s property in or about the Premises or the Project from any cause
(including defects in the Project or in any equipment in the Building; fire,
explosion or other casualty; bursting, rupture, leakage or overflow of any
plumbing or other pipes or lines, sprinklers, tanks, drains, drinking fountains
or washstands in, above, or about the Premises or the Building; or acts of other
tenants in the Project, if any), unless caused by the gross negligence or
willful misconduct of Landlord or its authorized representative or agents.
Except as otherwise provided in this Section 10, Tenant hereby waives all claims
against Landlord Parties for any such loss, injury or damage and the cost and
expense of defending against claims relating thereto, including any loss, injury
or damage caused by Landlord’s negligence (active or passive) or willful
misconduct. Notwithstanding any other provision of this Lease to the contrary,
-29-




--------------------------------------------------------------------------------





in no event shall Landlord be liable to Tenant for any punitive or consequential
damages or damages for loss of business by Tenant.
10.3    Damages. Tenant shall not be liable to Landlord for any special,
indirect or consequential damages except for any damages recoverable pursuant to
Section 5.2 and/or Section 19 and provided that Tenant hereby acknowledges and
agrees that the foregoing shall not prevent Landlord from recovering any and all
damages to which Landlord is entitled in Section 15 of this Lease following an
Event of Default by Tenant hereunder.
10.4    Survival. The obligations of the parties under this Section 10 shall
survive the expiration or termination of this Lease.
11.INSURANCE.
11.1    Tenant’s Insurance.
(a)    Liability Insurance. Tenant shall at all times following complete
execution of this Lease maintain in full force, commercial general liability
insurance providing coverage on an occurrence form basis with limits of not less
than Three Million Dollars ($3,000,000.00) each occurrence for bodily injury and
property damage combined, Three Million Dollars ($3,000,000.00) annual general
aggregate, and Two Million Dollars ($2,000,000.00) products and completed
operations annual aggregate. Tenant’s liability insurance policy or policies
shall: (i) include premises and operations liability coverage, products and
completed operations liability coverage, broad form property damage coverage
including completed operations, blanket contractual liability coverage
including, to the maximum extent possible, coverage for the indemnification
obligations of Tenant under this Lease, and personal and advertising injury
coverage; (ii) provide that the insurance company has the duty to defend all
named and additional insureds under the policy; (iii) provide that defense costs
are paid in addition to and do not deplete any of the policy limits; (iv) cover
liabilities arising out of or incurred in connection with Tenant’s use or
occupancy of the Premises or the Project; (v) extend coverage to cover liability
for the actions of Tenant’s Representatives and Visitors; and (vi) either
designate separate limits for the Project acceptable to Landlord, or provide
that the entire insured limits are available for occurrences relating to the
Project. Each policy of liability insurance required by this Section shall: (i)
contain a separation of insureds clause or otherwise provide cross-liability
coverage; (ii) provide that any waiver of subrogation rights or release prior to
a loss does not void coverage; (iii) provide that it is primary insurance; (iv)
name as additional insureds the Landlord Parties, the Property Manager
identified in the Basic Lease Information (the “Property Manager”), all
Mortgagees (as defined in Section 20.2 of this Lease) and such other parties in
interest as Landlord may reasonably designate to Tenant in writing; and (v)
provide that any failure to comply with the reporting provisions under the
policies shall not affect coverage provided such additional insureds. Such
additional insureds shall be provided at least the same extent of coverage as is
provided to Tenant under such policies. All endorsements effecting such
additional insured status shall be at least as broad as additional insured
endorsement form number CG 20 11 01 96 promulgated by the Insurance Services
Office.
Subject to Tenant’s compliance with the terms and conditions of this Lease,
Landlord agrees that Tenant, to the extent allowed by applicable law, may serve
alcohol in the Premises in connection with Tenant’s formal company social
functions for employees.  Tenant’s policy of


-30-




--------------------------------------------------------------------------------





Commercial General Liability Insurance must include host liquor liability
coverage.  Such insurance must be written on an occurrence basis and have a
minimum combined single limit of not less than $5,000,000.00.  If Tenant will
retain the services of a caterer, party planner or other entity (collectively
referred to as a “Caterer”) to provide or serve food or beverages, Tenant’s
Caterer must maintain and provide Landlord with evidence of the following
insurance at least 48 hours prior to the commencement of any such event:
(a) Commercial general liability insurance including liquor liability, or Dram
shop liability insurance, in the amount of at least $5,000,000.00 per
occurrence; (b) Automobile liability insurance in the amount of at least
$2,000.000.00 per occurrence.  The insurance described in subsections (a) and
(b) shall name Landlord and the Landlord Parties any Mortgagee as additional
insureds.  Without limitation, it is agreed that Tenant’s indemnity obligations
of Landlord as described in this Lease shall include, without limitation, all
claims, damages, losses and expenses, including attorney's fees, arising out of,
or alleged to arise out of, or resulting from or in connection with the
provision, consumption or availability of alcoholic beverages at the Project
and/or in connection with any such event.


(b)    Property Insurance. Tenant shall at all times (including any construction
or installation periods, whether or not included in the Term) maintain in effect
with respect to any Alterations and Tenant’s Trade Fixtures and personal
property, commercial property insurance providing coverage, on an “all risk” or
“special form” basis, in an amount equal to at least 90% of the full replacement
cost of the covered property. Tenant may carry such insurance under a blanket
policy. During the Term, the proceeds from any such policies of insurance shall
be used for the repair or replacement of the Alterations, Trade Fixtures and
personal property so insured. The Landlord Parties shall be provided coverage
under such insurance to the extent of their insurable interest and, if requested
by Landlord, both Landlord and Tenant shall sign all documents reasonably
necessary or proper in connection with the settlement of any claim or loss under
such insurance. Landlord will have no obligation to carry insurance on any
Alterations or on Tenant’s Trade Fixtures or personal property.
(c)    Requirements For Tenant’s Policies. Each policy of insurance required
under this Section 11.1 shall: (i) be in a form, and written by an insurer,
reasonably acceptable to Landlord, (ii) be maintained at Tenant’s sole cost and
expense, and (iii) require at least ten (10) days’ written notice to Landlord
prior to any cancellation of insurance coverage for failure to pay premiums
(provided, however, that in the event that Tenant’s insurance carrier will not
provide such notice to Landlord, then Tenant must provide such written notice to
Landlord within the time frame set forth above). Tenant shall provide at least
ten (10) days written notice prior to cancellation for any other reason,
nonrenewal and/or any adverse change in Tenant’s insurance coverages as required
by the terms and conditions of this Lease. Insurance companies issuing such
policies shall have rating classifications of “A” or better and financial size
category ratings of “VIII” or better according to the latest edition of the A.M.
Best Key Rating Guide. All insurance companies issuing such policies shall be
admitted carriers licensed to do business in the state where the Building is
located. Any deductible amount of any such insurance shall not exceed $100,000.
(d)    Updating Coverage. Following the fifth (5th) anniversary of the
Commencement Date, and not more frequently than once every three (3) years
thereafter, Tenant shall increase the amounts of insurance as recommended by any
Mortgagee or Landlord’s insurance broker, if, the amount of insurance then
required under this Lease is materially less than the
-31-




--------------------------------------------------------------------------------





coverage then being required of other similar single tenant building occupants
(to the extent Tenant is then the sole occupant of the Building) under similar
leases of Comparable Buildings.
(e)    Certificates of Insurance. Prior to any entry into or occupancy of the
Premises by Tenant, and within ten (10) days of expiration of any policy
thereafter, Tenant shall furnish to Landlord a certificate of insurance
reflecting that the insurance required by this Section is in force, and if a
separate endorsement is issued, accompanied by the endorsement showing the
required additional insureds satisfactory to Landlord in substance and form.
Notwithstanding the requirements of this paragraph, if a claim has been filed or
threatened to be filed against Landlord, then Tenant shall, at Landlord’s
request, make available to Landlord and Landlord Parties at Tenant’s
headquarters located in Milpitas, California a copy of each insurance policy
required to be in force at any time pursuant to the requirements of this Lease
or its Exhibits.
11.2    Landlord’s Insurance. During the Term, Landlord shall maintain in effect
(i) insurance on the Building, on an “all risk” or “special form” basis,
insuring the Building and the Tenant Improvements in an amount equal to the
replacement cost thereof, excluding land, foundations, footings and underground
installations (which may include property coverage for risks of earthquake and
flood), (ii) commercial general liability insurance providing coverage on an
occurrence form basis with limits of not less than Five Million Dollars
($5,000,000.00) each occurrence for bodily injury and property damage combined,
Five Million Dollars ($5,000,000.00) annual general aggregate, and (iii) such
increased amounts of insurance or additional types of insurance, provided that
such coverage is generally consistent with that then being carried by
institutional owners of Comparable Buildings. Landlord may satisfy the
requirements for Landlord’s insurance set forth in this Lease with excess and/or
umbrella coverage.
11.3    Mutual Waiver of Right of Recovery & Waiver of Subrogation. Landlord and
Tenant each hereby waive any right of recovery against each other and their
respective partners, managers, members, shareholders, officers, directors and
authorized representatives for any loss or damage that is covered by any policy
of property insurance maintained by either party (or required by this Lease to
be maintained) with respect to the Premises, the Building or the Project or any
operation therein, regardless of cause, including negligence (active or passive)
of the party benefiting from the waiver. If any such policy of insurance
relating to this Lease or to the Premises, the Building or the Project does not
permit the foregoing waiver or if the coverage under any such policy would be
invalidated as a result of such waiver, the party maintaining such policy shall
obtain from the insurer under such policy a waiver of all right of recovery by
way of subrogation against either party in connection with any claim, loss or
damage covered by such policy.
11.4    Requirements For All Policies. Each policy of insurance required under
this Section 11 shall be written by an insurer having a rating classifications
of “A” or better and financial size category ratings of “VIII” or better
according to the latest edition of the A.M. Best Key Rating Guide. All insurance
companies issuing such policies shall be admitted carriers licensed to do
business in the state where the Building is located. Each party shall provide to
the other, upon request, evidence that the insurance required to be carried
pursuant to this Section, including any endorsement effecting the additional
insured status, is in full force and effect and that premiums therefor have been
paid. Any limits set forth in this Lease on the amount or type of coverage
required shall not limit the liability of any party under this Lease.
-32-




--------------------------------------------------------------------------------





12.DAMAGE OR DESTRUCTION.
12.1    Landlord’s Duty to Repair.
(a)    If all or a substantial part of the Premises are rendered untenantable or
inaccessible by damage to all or any part of the Project (including the Parking
Areas) from fire or other casualty during the Term, then, unless either party is
entitled to and elects to terminate this Lease pursuant to Sections 12.2 -
Landlord’s Right to Terminate and 12.3 - Tenant’s Right to Terminate, Landlord
shall, at its expense, repair and restore the Premises and/or the Building, as
the case may be, to substantially their former condition to the extent permitted
by then applicable Laws; provided, however, that in no event shall Landlord have
any obligation for repair or restoration beyond the extent of insurance proceeds
(excluding deductibles except with respect to earthquake insurance coverages)
received by Landlord for such repair or restoration, or for any of Tenant’s
personal property, Trade Fixtures or Alterations. If Landlord elects to repair
and restore the Project, Landlord shall deliver to Tenant Landlord’s reasonable
estimate (“Landlord’s Completion Estimate“) of the time required to
substantially complete repair of such damage within sixty (60) days of such
damage.
(b)    If Landlord is required or elects to repair damage to the Project, this
Lease shall continue in effect, but Tenant’s Base Rent and Additional Rent shall
be abated in proportion to the degree the same renders the Premises unusable
(and unused) by reason of such damage or its repair from the date of the
casualty until substantial completion of Landlord’s repair of the affected
portion of the Project as required under this Lease. In no event shall Landlord
be liable to Tenant by reason of any injury to or interference with Tenant’s
business or property arising from fire or other casualty or by reason of any
repairs to any part of the Building necessitated by such casualty.
12.2    Landlord’s Right to Terminate. Landlord may elect to terminate this
Lease following damage by fire or other casualty under the following
circumstances:
(a)    If, in the reasonable judgment of Landlord, the Project cannot be
substantially repaired and restored under applicable Laws within one (1) year
from the date of the casualty;
(b)    If, in the reasonable judgment of Landlord, adequate proceeds are not,
for any reason, made available to Landlord from Landlord’s insurance policies,
including the deductible portions of such policies (and/or from Landlord’s funds
made available for such purpose, at Landlord’s sole option), to make the
required repairs;
(c)    If, in the reasonable judgment of Landlord, the following amounts are
insufficient to make the required repairs: (i) proceeds from applicable
insurance policies, plus any deductibles (except earthquake insurance coverages)
or self-insured retentions, if any, and (ii) any funds otherwise made available
for such purpose by Landlord or Tenant (at each party’s sole option), provided,
however, this Section 12.2(b) shall only be applicable if Landlord’s
out-of-pocket costs are in excess of Two Hundred Thousand Dollars ($200,000.00)
(provided, however, that, in the event Landlord makes such determination as a
result of a Mortgagee requiring that any insurance proceeds be applied to such
Mortgagee’s indebtedness, Landlord shall only have a right to terminate the
Lease in accordance with the foregoing if Landlord is unable, after making good
faith reasonable efforts, to timely secure reasonable financing under
commercially reasonable
-33-




--------------------------------------------------------------------------------





terms and conditions (including the rate) for the subject market and area to pay
for the subject repairs and restoration)
(d)    If the Building is damaged or destroyed to the extent that, in the
reasonable judgment of Landlord, the cost to repair and restore the Building
would exceed thirty-three percent (33%) of the full replacement cost of the
Building, whether or not the Premises are at all damaged or destroyed; or
(e)    If the fire or other casualty occurs during the last year of the Term or
if upon completion of repair and restoration there would be less than three
hundred sixty five (365) days remaining in the Term.
If any of the circumstances described in subparagraphs (a), (b), (c) or (d) of
this Section 12.2 occur or arise, Landlord shall give Tenant notice within
ninety (90) days after the date of the casualty, specifying whether Landlord
elects to terminate this Lease as provided above and, if not, Landlord’s
estimate of the time required to complete Landlord’s repair obligations under
this Lease.
If only the Premises and no other part of the Project is damaged by a casualty
event and sufficient insurance proceeds to fully cover the repair and
restoration are not received by Landlord (excepting any applicable deductibles),
and, Landlord has a right to terminate this Lease pursuant to the terms and
conditions of this Lease and solely due to the failure to receive such receipt
of insufficient proceeds Landlord elects to terminate this Lease and so notifies
Tenant, Tenant may elect to pay the cost of repair and restoration (less
available insurance proceeds and deductible, which shall be paid for in
accordance with the terms and conditions of this Lease) (the “Tenant
Contribution”) by delivering written notice of such election, together with
payment of such Tenant Contribution, to Landlord within ten (10) days after
delivery of Landlord’s notice of election to terminate this Lease solely due to
Landlord’s receipt of insufficient insurance proceeds to complete the repair and
restoration work. In the event Tenant fails to timely tender notice to Landlord
and/or deliver the Tenant Contribution to Landlord, Tenant shall be deemed to
waive its right to elect to pay the same and Landlord’s termination of the Lease
shall remain in full force and effect. Upon receipt of such notice and
Landlord’s receipt of payment by Tenant of the Tenant Contribution in accordance
with the terms of this Lease, the Landlord termination shall be deemed rescinded
and, following Tenant’s delivery to Landlord of the Tenant Contribution,
Landlord shall promptly proceed with the repair and restoration of the Premises
and Landlord shall have no further ability to terminate the Lease due to
Landlord’s receipt of insufficient insurance proceeds. If Landlord elects to
terminate this Lease under this Section 12.2 and Tenant does not elect to pay
the Tenant Contribution, this Lease shall terminate as of the date set forth in
Landlord’s notice of election to terminate this Lease.
12.3    Tenant’s Right to Terminate. If all or a substantial part of the
Premises are rendered untenantable or objectively inaccessible by damage to all
or any part of the Project from fire or other casualty, and Landlord does not
elect to terminate as provided above, then Tenant may elect to terminate this
Lease if Landlord’s estimate of the time required to complete Landlord’s repair
obligations under this Lease is greater than one (1) year, in which event Tenant
may elect to terminate this Lease by giving Landlord notice of such election to
terminate within thirty (30) days after Landlord’s notice to Tenant pursuant to
Section 12.2 - Landlord’s Right to Terminate. In addition, if Landlord does not
substantially complete the repair and restoration of the Project within sixty
(60) days after the expiration of the estimated period of time set forth in
Landlord’s
-34-




--------------------------------------------------------------------------------





Completion Estimate, which period shall be extended to the extent of any
Reconstruction Delays, then Tenant may terminate this Lease by written notice to
Landlord within thirty (30) days after the expiration of such period, as the
same may be extended. For purposes of this Lease, the term “Reconstruction
Delays“ shall mean: (i) any delays caused by the insurance adjustment process;
(ii) any delays caused by Tenant; and (iii) any delays caused by fire, act of
God, governmental act or failure to act, terrorist act, labor dispute,
unavailability of labor or materials or any other cause outside the reasonable
control of Landlord. In addition, Tenant may elect to terminate this Lease if
the fire or other casualty occurs during the last year of the Term and upon
completion of repair and restoration there would be less than one half (1/2) of
the Term remaining as of the date of the casualty.
12.4    Waiver. Landlord and Tenant each hereby waive the provisions of
California Civil Code Sections 1932(2), 1933(4) and any other applicable
existing or future Law permitting the termination of a lease agreement in the
event of damage or destruction under any circumstances other than as provided in
Sections 12.2 - Landlord’s Right to Terminate and 12.3 - Tenant’s Right to
Terminate.
13.CONDEMNATION.
13.1    Definitions.
(a)    “Award“ shall mean all compensation, sums, or anything of value awarded,
paid or received on a total or partial Condemnation.
(b)    “Condemnation“ shall mean (i) a permanent taking (or a temporary taking
for a period extending beyond the end of the Term) pursuant to the exercise of
the power of condemnation or eminent domain by any public or quasi-public
authority, private corporation or individual having such power (“Condemnor“),
whether by legal proceedings or otherwise, or (ii) a voluntary sale or transfer
by Landlord to any such authority, either under threat of condemnation or while
legal proceedings for condemnation are pending.
(c)    “Date of Condemnation“ shall mean the earlier of the date that title to
the property taken is vested in the Condemnor or the date the Condemnor has the
right to possession of the property being condemned.
13.2    Effect on Lease.
(a)    If the Premises are totally taken by Condemnation, this Lease shall
terminate as of the Date of Condemnation. If a portion but not all of the
Premises is taken by Condemnation, this Lease shall remain in effect; provided,
however, that if the portion of the Premises remaining after the Condemnation
will render the Premises unsuitable for Tenant’s continued use, then upon notice
to Landlord within thirty (30) days after Landlord notifies Tenant of the
Condemnation, Tenant may terminate this Lease effective as of the Date of
Condemnation.
(b)    If fifteen percent (15%) or more of the Project or of the parcel(s) of
land on which the Building is situated or of the Parking Facility (unless
Landlord can provide reasonable alternative parking reasonably proximate to the
Project, and/or by valet or shuttle service) or of the floor area in the
Building is taken by Condemnation, or if as a result of any Condemnation the
-35-




--------------------------------------------------------------------------------





Building is no longer reasonably suitable for use as an office building as
reasonably and mutually determined by Landlord and Tenant, whether or not any
portion of the Premises is taken, Landlord or Tenant may elect to terminate this
Lease, effective as of the Date of Condemnation, by notice to the other party
within thirty (30) days after the Date of Condemnation. Notwithstanding the
foregoing, if such termination right arises solely due to a taking of a portion
of the Premises, Tenant may elect to waive its right to terminate this Lease so
long as Tenant no later than ten (10) days following the date Landlord tenders
Landlord’s termination notice to Tenant assumes in writing all obligations with
respect to any restoration required to reasonably restore the Premises following
such taking (and thereafter timely performs such obligation to completion). In
addition to the foregoing, Tenant shall not be entitled to terminate this Lease
if the affected portion of the Project is only the Parking Facility and Landlord
is able to provide reasonable alternative parking, which may include valet and
shuttle services.
(c)    If all or a portion of the Premises is temporarily taken by a Condemnor
for a period not extending beyond the end of the Term, this Lease shall remain
in full force and effect.
13.3    Restoration. If this Lease is not terminated as provided in Section 13.2
- Effect on Lease, Landlord, at its expense, shall diligently proceed to repair
and restore the Premises to substantially its former condition (to the extent
permitted by then applicable Laws) and/or repair and restore the Building to an
architecturally complete office building; provided, however, that Landlord’s
obligations to so repair and restore shall be limited to the amount of any Award
received by Landlord and not required to be paid to any Mortgagee (as defined in
Section 20.2 below). In no event shall Landlord have any obligation to repair or
replace any improvements in the Premises beyond the amount of any Award received
by Landlord for such repair or to repair or replace any of Tenant’s personal
property, Trade Fixtures, or Alterations.
13.4    Abatement and Reduction of Rent. If any portion of the Premises is taken
in a Condemnation or is rendered permanently untenantable by repairs
necessitated by the Condemnation, and this Lease is not terminated, the Base
Rent and Additional Rent payable under this Lease shall be proportionally
reduced as of the Date of Condemnation based upon the percentage of rentable
square feet in the Premises so taken or rendered permanently untenantable. In
addition, if this Lease remains in effect following a Condemnation and Landlord
proceeds to repair and restore the Premises, the Base Rent and Additional Rent
payable under this Lease shall be abated during the period of such repair or
restoration to the extent such repairs prevent Tenant’s use of the Premises.
13.5    Awards. Any Award made shall be paid to Landlord, and Tenant hereby
assigns to Landlord, and waives all interest in or claim to, any such Award,
including any claim for the value of the unexpired Term; provided, however, that
Tenant shall be entitled to receive, or to prosecute a separate claim for, an
Award for a temporary taking of the Premises or a portion thereof by a Condemnor
where this Lease is not terminated (to the extent such Award relates to the
unexpired Term), or an Award or portion thereof separately designated for
relocation expenses or the interruption of or damage to Tenant’s business or as
compensation for Tenant’s personal property, Trade Fixtures or Alterations,
provided that in no event will any Award to Tenant reduce any Award to which
Landlord would otherwise be entitled.
-36-




--------------------------------------------------------------------------------





13.6    Waiver. Landlord and Tenant each hereby waive the provisions of
California Code of Civil Procedure Section 1265.130 and any other applicable
existing or future Law allowing either party to petition for a termination of
this Lease upon a partial taking of the Premises and/or the Project.
14.ASSIGNMENT AND SUBLETTING.
14.1    Landlord’s Consent Required. Tenant shall not assign this Lease or any
interest therein, or sublet or license or permit the use or occupancy of the
Premises or any part thereof by or for the benefit of anyone other than Tenant,
or in any other manner transfer all or any part of Tenant’s interest under this
Lease (each and all a “Transfer“), without the prior written consent of
Landlord, which consent (subject to the other provisions of this Section 14)
shall not be unreasonably withheld. If Tenant is a business entity, any direct
or indirect transfer of fifty percent (50%) or more of the ownership interest of
the entity (whether in a single transaction or in the aggregate through more
than one transaction), including a merger or consolidation, shall be deemed a
Transfer. Notwithstanding the foregoing, if Tenant is a corporation, so long as
Tenant is publicly traded on a major over-the-counter stock exchange, the
ordinary transfer of shares over the counter shall be deemed not to be a
transfer for purposes of this Section 14. Notwithstanding any provision in this
Lease to the contrary, Tenant shall not mortgage, pledge, hypothecate or
otherwise encumber this Lease or all or any part of Tenant’s interest under this
Lease. Any assignee, subtenant, user or other transferee under any proposed
Transfer is herein called a “Proposed Transferee“. Any assignee, subtenant, user
or other transferee is herein called a “Transferee“.
14.2    Reasonable Consent.
(a)    At least fifteen (15) days prior to any proposed Transfer, Tenant shall
submit in writing to Landlord (i) the name and legal composition of the Proposed
Transferee; (ii) the nature of the business proposed to be carried on in the
Premises; (iii) a current balance sheet, and income and cash flow statements for
the last two years and such other reasonable financial and other information
concerning the Proposed Transferee as Landlord may reasonably request; and
(iv) a copy of the proposed assignment, sublease or other agreement governing
the proposed Transfer in final form. Within ten (10) business days after
Landlord receives all such information it shall notify Tenant whether it
approves or disapproves such Transfer or if it elects to proceed under
Section 14.7 - Landlord’s Right to Space. If Landlord fails to timely deliver to
Tenant notice of Landlord’s consent, or the withholding of consent, Tenant may
send a second (2nd) notice to Landlord, which notice must contain the following
inscription, in bold faced lettering: “SECOND NOTICE DELIVERED PURSUANT TO
SECTION 14.2 OF THE LEASE - - FAILURE TO TIMELY RESPOND WITHIN FIVE (5) DAYS
SHALL RESULT IN DEEMED APPROVAL OF ASSIGNMENT OR SUBLEASE.” If Landlord fails to
deliver notice of Landlord’s consent to, or the withholding of Landlord’s
consent within such five (5) day period, then Landlord shall be deemed to have
approved the Transfer in question if the subject Transfer does not result in
more than twenty-five percent (25%) of the Premises then being sublet. If
Landlord at any time timely delivers notice to Tenant or Landlord’s withholding
of consent to a proposed assignment or sublease, Landlord shall specify in
reasonable detail in such notice, the basis for such withholding of consent.
-37-




--------------------------------------------------------------------------------





(b)    Tenant acknowledges and agrees that, among other circumstances for which
Landlord could reasonably withhold consent to a proposed Transfer, it shall be
reasonable for Landlord to withhold consent where (i) the Proposed Transferee
does not intend itself to occupy the entire portion of the Premises assigned or
sublet, (ii) Landlord reasonably disapproves of the Proposed Transferee’s
creditworthiness in light of the obligations under such Transfer or the
character of the business to be conducted by the Proposed Transferee at the
Premises, (iii) the Proposed Transferee is a governmental agency or unit or, the
proposed use of the proposed Transferee would violate any Encumbrance, (iv) the
proposed agreement governing the Transfer purports to expand the Tenant’s rights
under the Lease, or modify or constrain any of Landlord’s rights under the
Lease, or (v) Landlord otherwise reasonably determines that the proposed
Transfer would have the effect of decreasing the value of the Project.
14.3    Excess Consideration. If Landlord consents to a Transfer, Tenant shall
pay to Landlord, as Additional Rent, within thirty (30) days after receipt by
Tenant, fifty percent (50%) of all “Transfer Consideration“, which shall mean
any consideration paid or payable by the Transferee for the Transfer. In the
case of a sublease, Transfer Consideration means the excess of any “key money”
or other non-rent consideration payable in consideration for the sublease, plus
the rent payable by the subtenant over the amount of Base Rent and Additional
Rent payable hereunder applicable to the subleased space, after first deducting
the direct, out-of-pocket expenses and costs incurred by Tenant in connection
with any Alterations, attorneys’ fees and brokerage commission costs paid by
Tenant to procure the subtenant. In the case of an assignment, Transfer
Consideration means any consideration paid for the assignment (whether or not
expressly allocated or otherwise provided for in such transaction), after first
deducting the direct, out-of-pocket expenses and costs incurred by Tenant in
connection with the assignment for any Alterations, attorneys’ fees and
brokerage commission costs paid by Tenant to procure the assignee.
14.4    No Release Of Tenant. No consent by Landlord to any Transfer shall
relieve Tenant of any obligation to be performed by Tenant under this Lease,
whether occurring before or after such consent, assignment, subletting or other
Transfer. Each Transferee that is an assignee shall be jointly and severally
liable with Tenant (and Tenant shall be jointly and severally liable with each
such Transferee) for the payment of rent and for the performance of all other
terms and provisions of this Lease. The consent by Landlord to any Transfer
shall not relieve Tenant or any such Transferee from the obligation to obtain
Landlord’s express prior written consent to any subsequent Transfer by Tenant or
any Transferee. The acceptance of rent by Landlord from any other person
(whether or not such person is an occupant of the Premises) shall not be deemed
to be a waiver by Landlord of any provision of this Lease or to be a consent to
any Transfer.
14.5    Expenses and Attorneys’ Fees. Tenant shall pay to Landlord on demand all
costs and expenses (including reasonable attorneys’ fees) incurred by Landlord
in connection with reviewing or consenting to any proposed Transfer (including
any request for consent to, or any waiver of Landlord’s rights in connection
with, any security interest in any of Tenant’s property at the Premises).
Notwithstanding the foregoing, provided that neither the Tenant nor the Proposed
Transferee requests any material changes to this Lease or Landlord’s standard
form of consent in connection with the proposed Transfer, the attorney’s fees
payable by Tenant pursuant to this Section 14.5 shall not exceed $2,500.00 for
such proposed Transfer.
-38-




--------------------------------------------------------------------------------





14.6    Effectiveness of Transfer. Prior to the date on which any Transfer
(whether or not requiring Landlord’s consent) becomes effective, Tenant shall
deliver to Landlord a counterpart of the fully executed Transfer document and,
if Landlord’s consent is required, Landlord’s standard commercially reasonable
form of Consent to Assignment or Consent to Sublease executed by Tenant and the
Transferee in which each of Tenant and the Transferee confirms its obligations
pursuant to this Lease. Failure or refusal of a Transferee to execute any such
instrument shall not release or discharge the Transferee from liability as
provided herein. The voluntary, involuntary or other surrender of this Lease by
Tenant, or a mutual cancellation by Landlord and Tenant, shall not work a
merger, and any such surrender or cancellation shall, at the option of Landlord,
either terminate all or any existing subleases or operate as an assignment to
Landlord of any or all of such subleases.
14.7    Landlord’s Right to Space. Notwithstanding any of the above provisions
of this Section to the contrary, if Tenant notifies Landlord that it desires to
enter into an assignment of this Lease other than a Permitted Transfer or a
sublease of ninety percent (90%) or more of the Premises for ninety percent
(90%) or more of the then remaining Term, then Landlord, in lieu of consenting
to such Transfer, may elect to terminate this Lease. In such event, this Lease
will terminate on the date that the Transfer was proposed to be effective, if
such date is specified in Tenant’s notice to Landlord regarding the proposed
Transfer (and if no date is so specified, on the sixtieth (60th) day following
the date Landlord tenders its notice to Tenant), and Landlord may lease such
space to any party, including the prospective Transferee identified by Tenant.
If Landlord notifies Tenant of its election to terminate this Lease, then Tenant
may revoke its request for consent within five (5) days thereafter, in which
event this Lease shall continue in full force and effect.
14.8    Assignment of Sublease Rents. Tenant hereby absolutely and irrevocably
assigns to Landlord any and all rights to receive rent and other consideration
from any sublease and agrees that Landlord or a receiver for Tenant appointed on
Landlord’s application may (but shall not be obligated to) collect such rents
and other consideration and apply the same toward Tenant’s obligations to
Landlord under this Lease; provided, however, that Landlord grants to Tenant at
all times other than during an Event of Default by Tenant a license to collect
such rents (which license shall automatically and without notice be and be
deemed to have been suspended immediately during any period in which an Event of
Default is occurring).
14.9    Permitted Transfers. Notwithstanding any provision contained in the
Section 14 to the contrary, Tenant shall have the right, without the consent of
Landlord, upon ten (10) days prior written notice to Landlord (provided that, if
prohibited by confidentiality in connection with a proposed purchase, merger,
consolidation or reorganization, then Tenant shall give Landlord written notice
within ten (10) days after the effective date of the proposed purchase, merger,
consolidation or reorganization), to Transfer this Lease to any of the following
entities (each a “Permitted Transferee”, a Transfer to a Permitted Transferee
being a “Permitted Transfer” ), so long as the Permitted Transferee has a
tangible net worth sufficient to fulfill the obligations of the original Tenant
under this Lease being assumed by the Permitted Transferee (as reasonably
determined by Landlord using its good faith prudent business judgment) but in
any event a tangible net worth no less than Fifty Million Dollars
($50,000,000.00 and so long as such Transfer is not objectionable to Landlord
under any of Subsections 14.2(b)(iii), (v), or (vi) of this Lease: (i)  a
successor corporation related to Tenant by merger, consolidation, or
non-bankruptcy reorganization, (ii) a purchaser of at least ninety percent (90%)
of Tenant’s assets as an ongoing
-39-




--------------------------------------------------------------------------------





concern, or (iii) an “Affiliate” of Tenant. The provisions of Sections 14.3 and
14.7 shall not apply with respect to a Permitted Transfer, but any Permitted
Transfer pursuant to the provisions of this Section 14.9 shall be subject to all
of the other provisions of this Lease. Tenant shall remain liable under this
Lease after any such transfer. For the purposes of this Section 14, the term
“Affiliate” of Tenant shall mean and refer to any entity controlling, controlled
by or under common control with Tenant or Tenant’s parent or subsidiary, as the
case may be. “Control” as used herein shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such controlled entity; and the ownership, or possession of the
right to vote, in the ordinary direction of its affairs, of at least fifty
percent (50%) of the voting interest in any entity. Notwithstanding Tenant’s
right to make a Permitted Transfer pursuant to the provisions of this Section
14.9, Tenant may not, through use of its rights under this Section 14 in two or
more transactions (whether separate transactions or steps or phases of a single
transaction), at one time or over time, whether by first assigning this Lease to
a subsidiary and then merging the subsidiary into another entity or selling the
stock of the subsidiary or by other means, assign or sublease the Premises, or
transfer control of Tenant, to any person or entity which is not a subsidiary,
affiliate or controlling corporation of the original Tenant, as then
constituted, existing prior to the commencement of such transactions, to
circumvent the provisions of this Section 14. No assignment or other Transfer
shall be entered into in a manner designed to or resulting in the avoidance or
circumvention of the terms of this Section 14.
15.DEFAULT AND REMEDIES.
15.1    Events of Default. The occurrence of any of the following shall
constitute an “Event of Default“ by Tenant:
(a)    Tenant fails to make any payment of Rent when due, or any amount required
to replenish the Security Deposit as provided in Section 4 above, if payment in
full is not received by Landlord within five (5) days after written notice that
it is past due. If Landlord accepts any past due Rent, such acceptance shall not
be a waiver of any other prior breach by Tenant under this Lease, other than the
failure of Tenant to pay the particular past due Rent which Landlord has
accepted.
(b)    Tenant abandons the Premises and fails to pay Rent hereunder.
(c)    Tenant fails timely to deliver any subordination document, estoppel
certificate or financial statement requested by Landlord within the applicable
time period specified in Sections 20 - Encumbrances and Financial Statements –
below, in each case if such failure continues for more than five (5) business
days after Tenant’s receipt of written notice of such failure.
(d)    Tenant violates the restrictions on Transfer set forth in Section 14 -
Assignment and Subletting, if such failure continues for more than five (5)
business days after Tenant’s receipt of written notice of such violation.
(e)    Tenant ceases doing business as a going concern; makes an assignment for
the benefit of creditors; is adjudicated an insolvent, files a petition (or
files an answer admitting the material allegations of a petition) seeking relief
under any state or federal bankruptcy or other statute, law or regulation
affecting creditors’ rights; all or substantially all of Tenant’s assets are
-40-




--------------------------------------------------------------------------------





subject to judicial seizure or attachment and are not released within ninety
(90) days, or Tenant consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for Tenant or for all or any substantial part of Tenant’s
assets.
(f)    Tenant fails, within ninety (90) days after the commencement of any
proceedings against Tenant seeking relief under any state or federal bankruptcy
or other statute, law or regulation affecting creditors’ rights, to have such
proceedings dismissed, or Tenant fails, within ninety (90) days after an
appointment, without Tenant’s consent or acquiescence, of any trustee, receiver
or liquidator for Tenant or for all or any substantial part of Tenant’s assets,
to have such appointment vacated.
(g)    Tenant fails to perform or comply with any provision of this Lease other
than those described in (a) through (f) above, and does not fully cure such
failure within thirty (30) days after notice to Tenant or, if such failure
cannot be cured within such thirty (30)-day period, Tenant fails within such
thirty (30)-day period to commence, and thereafter diligently proceed with, all
actions necessary to cure such failure as soon as reasonably possible but in all
events within two hundred seventy (270) days of such notice.
15.2    Remedies. Upon the occurrence of an Event of Default, Landlord shall
have the following remedies, which shall not be exclusive but shall be
cumulative and shall be in addition to any other remedies now or hereafter
allowed by law:
(a)    Landlord may terminate Tenant’s right to possession of the Premises at
any time by written notice to Tenant. Tenant expressly acknowledges that in the
absence of such written notice from Landlord, no other act of Landlord,
including re-entry into the Premises, efforts to relet the Premises, reletting
of the Premises for Tenant’s account, storage of Tenant’s personal property and
Trade Fixtures, acceptance of keys to the Premises from Tenant or exercise of
any other rights and remedies under this Section, shall constitute an acceptance
of Tenant’s surrender of the Premises or constitute a termination of this Lease
or of Tenant’s right to possession of the Premises. Upon such termination in
writing of Tenant’s right to possession of the Premises, as herein provided,
this Lease shall terminate and Landlord shall be entitled to recover damages
from Tenant as provided in California Civil Code Section 1951.2 and any other
applicable existing or future Law providing for recovery of damages for such
breach, including the worth at the time of award of the amount by which the rent
which would be payable by Tenant hereunder for the remainder of the Term after
the date of the award of damages, including Additional Rent as reasonably
estimated by Landlord, exceeds the amount of such rental loss as Tenant proves
could have been reasonably avoided, discounted at the discount rate published by
the Federal Reserve Bank of San Francisco for member banks at the time of the
award plus one percent (1%).
(b)    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach
and abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).
(c)    Landlord may cure the Event of Default at Tenant’s expense. If Landlord
pays any sum or incurs any expense in curing the Event of Default, Tenant shall
reimburse
-41-




--------------------------------------------------------------------------------





Landlord upon demand for the amount of such payment or expense with interest at
the Interest Rate from the date the sum is paid or the expense is incurred until
Landlord is reimbursed by Tenant.
(d)    Landlord may remove all of Tenant’s property from the Premises, and such
property may be stored by Landlord in a public warehouse or elsewhere at the
sole cost and for the account of Tenant. If Landlord does not elect to store any
or all of Tenant’s property left in the Premises, Landlord may consider such
property to be abandoned by Tenant, and Landlord may thereupon dispose of such
property in any manner deemed appropriate by Landlord. Any proceeds realized by
Landlord on the disposal of any such property shall be applied first to offset
all expenses of storage and sale, then credited against Tenant’s outstanding
obligations to Landlord under this Lease, and any balance remaining after
satisfaction of all obligations of Tenant under this Lease shall be delivered to
Tenant.
16.LATE CHARGE AND INTEREST.
16.1    Late Charge. If any payment of Rent is not received by Landlord when
due, Tenant shall pay to Landlord on demand as a late charge (“Late Charge“) an
additional amount equal to four percent (4%) of the overdue payment.
Notwithstanding the foregoing, in any consecutive twelve (12) month period,
Tenant shall not be obligated to pay a Late Charge on the first payment of Rent
which Landlord does not receive when due, unless Tenant does not pay such Rent
within five (5) days after written notice from Landlord (the “Past Due Notice“),
that such payment of Rent is past due. If Landlord has given a Past Due Notice,
then commencing with the next past due payment in any twelve (12) month period
following the date of the Past Due Notice, and continuing with each past due
payment thereafter in such twelve (12) month period, Tenant shall pay the Late
Charge to Landlord on demand without Landlord being obligated to send any Past
Due Notice. Each late payment of Rent shall begin a new twelve (12) month period
during which Tenant shall not be entitled to notice for any subsequent payment
of past due Rent. A Late Charge shall not be imposed more than once on any
particular installment not paid when due, but imposition of a Late Charge on any
payment not made when due does not eliminate or supersede late charges imposed
on other (prior) payments not made when due or preclude imposition of a late
charge on other installments or payments not made when due.
16.2    Interest. In addition to the late charges referred to above, which are
intended to defray Landlord’s costs resulting from late payments, any payment
from Tenant to Landlord not paid when due shall at Landlord’s option bear
interest from the date due until paid to Landlord by Tenant at the rate of ten
percent (10%) per annum or the maximum lawful rate that Landlord may charge to
Tenant under applicable laws, whichever is less (the “Interest Rate“).
Acceptance of any late charge and/or interest shall not constitute a waiver of
Tenant’s default with respect to the overdue sum or prevent Landlord from
exercising any of its other rights and remedies under this Lease.
17.WAIVER. No provisions of this Lease shall be deemed waived by either party
unless such waiver is in a writing signed by such party. The waiver by either
party of any breach of any provision of this Lease shall not be deemed a waiver
of such provision or of any subsequent breach of the same or any other provision
of this Lease. No delay or omission in the exercise of any right or remedy of
either party upon any default by the other party shall impair such right or
remedy or be construed as a waiver. Landlord’s acceptance of any payments of
rent due under this Lease shall
-42-




--------------------------------------------------------------------------------





not be deemed a waiver of any default by Tenant under this Lease (including
Tenant’s recurrent failure to timely pay rent) other than Tenant’s nonpayment of
the accepted sums, and no endorsement or statement on any check or payment or in
any letter or document accompanying any check or payment shall be deemed an
accord and satisfaction. Either party’s consent to or approval of any act by the
other party requiring its consent or approval shall not be deemed to waive or
render unnecessary such party’s consent to or approval of any subsequent act by
the other party.
18.ENTRY, INSPECTION AND CLOSURE. Landlord and its authorized representatives
may enter the Premises at all reasonable times to following no less than
forty-eight (48) hours’ prior notice (except in the case of an emergency, for
which no notice shall be required), and subject to Tenant’s reasonable security
requirements, which may include the accompaniment by Tenant security personnel
(provided Tenant shall make such security personnel available at the time of
such entry by Landlord): (a) determine whether the Premises are in good
condition, (b) determine whether Tenant is complying with its obligations under
this Lease, (c) perform any maintenance or repair of the Premises or the
Building that Landlord has the right or obligation to perform, (d) install or
repair improvements for other tenants (if any) where access to the Premises is
required for such installation or repair, (e) serve, post or keep posted any
notices required or allowed under the provisions of this Lease, (f) show the
Premises to prospective brokers, agents, buyers, transferees, Mortgagees or
tenants, or (g) do any other act or thing necessary for the safety or
preservation of the Premises or the Building in the event of an emergency.
Landlord shall not show the Premises to prospective tenants except during the
last nine (9) months of the Term. Landlord shall use commercially reasonable
efforts to conduct its activities under this Section in a manner that will
minimize inconvenience to Tenant without incurring more than de minimis expense
to Landlord or result in material delay in performing the work at issue. In no
event shall Tenant be entitled to an abatement of rent on account of any entry
by Landlord, and Landlord shall not be liable in any manner for any
inconvenience, loss of business or other damage to Tenant or other persons
arising out of Landlord’s entry on the Premises in accordance with this Section.
No action by Landlord pursuant to this paragraph shall constitute an eviction of
Tenant, constructive or otherwise, entitle Tenant to an abatement of rent or to
terminate this Lease or otherwise release Tenant from any of Tenant’s
obligations under this Lease. Notwithstanding the foregoing, Tenant, at its own
expense, may designate a reasonable portion of the Premises as a “Secured Area”
and provide its own locks to such area ("Secured Area").  Tenant need not
furnish Landlord with a key, but upon the Expiration Date or earlier expiration
or termination of Tenant’s right to possession, Tenant shall surrender all such
keys to Landlord.  If Landlord must gain access to a Secured Area in a
non-emergency situation (i.e., to perform Landlord’s maintenance and repair
obligations within the Premises), Landlord shall contact Tenant in writing or
orally, and Landlord and Tenant shall arrange a mutually agreed upon time for
Landlord to have such access, no less than 24 hours thereafter.   Landlord shall
comply with all reasonable security measures pertaining to the Secured Area.  If
Landlord determines in its reasonable and good faith discretion that an
emergency in the Building or the Premises, including, without limitation, a
suspected fire or flood, that would result in imminent injury to persons or
property and the same requires Landlord to gain access to the Secured Area,
Tenant hereby authorizes Landlord to forcibly enter the Secured Area.  In such
event, Landlord shall have no liability whatsoever to Tenant, and Tenant shall
pay all reasonable expenses incurred by Landlord in repairing or reconstructing
any entrance, corridor, door or other portions of the Premises damaged as a
result of a forcible entry by Landlord.
-43-




--------------------------------------------------------------------------------





19.SURRENDER AND HOLDING OVER.
19.1    Surrender. Upon the expiration or termination of this Lease, Tenant
shall surrender the Premises and all Tenant Improvements and Alterations to
Landlord broom-clean and in their original condition, except for reasonable wear
and tear, damage from casualty or condemnation and any changes resulting from
approved Alterations; provided, however, that prior to the expiration or
termination of this Lease Tenant shall, at Landlord’s request, remove all
telephone and other cabling installed in the Building by Tenant and remove from
the Premises all Tenant’s personal property and any Trade Fixtures and all
Alterations (other than standard office improvements) that Landlord has elected
to require Tenant to remove as provided in Section 6.1 - Tenant Improvements &
Alterations, and repair any damage caused by such removal. If such removal is
not completed before the expiration or termination of the Term, Landlord shall
have the right (but no obligation) to remove the same, and Tenant shall pay
Landlord on demand for all costs of removal and storage thereof and for the
rental value of the Premises for the period from the end of the Term through the
end of the time reasonably required for such removal. Landlord shall also have
the right to retain or dispose of all or any portion of such property if Tenant
does not pay all such costs and retrieve the property within ten (10) days after
notice from Landlord (in which event title to all such property described in
Landlord’s notice shall be transferred to and vest in Landlord). Tenant waives
all Claims against Landlord for any damage or loss to Tenant resulting from
Landlord’s removal, storage, retention, or disposition of any such property.
Upon expiration or termination of this Lease or of Tenant’s possession,
whichever is earliest, Tenant shall surrender all keys to the Premises or any
other part of the Building and shall deliver to Landlord all keys for or make
known to Landlord the combination of locks on all safes, cabinets and vaults
that may be located in the Premises. Tenant’s obligations under this Section
shall survive the expiration or termination of this Lease.
19.2    Holding Over. If Tenant (directly or through any Transferee or other
successor-in-interest of Tenant) remains in possession of the Premises after the
expiration or termination of this Lease, Tenant’s continued possession shall be
on the basis of a tenancy at the sufferance of Landlord. No act or omission by
Landlord, other than its specific written consent, shall constitute permission
for Tenant to continue in possession of the Premises, and if such consent is
given or declared to have been given by a court judgment, Landlord may terminate
Tenant’s holdover tenancy at any time upon seven (7) days written notice. In
such event, Tenant shall continue to comply with or perform all the terms and
obligations of Tenant under this Lease, except that the monthly Base Rent shall
be one hundred fifty percent (150%) of the Base Rent payable in the last full
month prior to the termination hereof on a per diem basis for each day Tenant
remains in possession for the first sixty (60) days of any such holdover period.
Commencing on the sixty-first (61st) day, such rate shall be increased to two
hundred percent (200%) of the Base Rent payable in the last full month prior to
the termination hereof. Acceptance by Landlord of rent after such termination
shall not constitute a renewal or extension of this Lease; and nothing contained
in this provision shall be deemed to waive Landlord’s right of re‑entry or any
other right hereunder or at law. In addition to the payment of the amounts
provided above, if Tenant fails to vacate the Premises within fifteen (15) days
after Landlord notifies Tenant that Landlord has entered into a lease for the
Premises or has received a bona fide offer to lease the Premises, and that
Landlord will be unable to deliver possession, or perform improvements, due to
Tenant’s holdover, then Tenant shall be liable to Landlord for all damages,
including, without limitation, consequential damages (including a prospective
tenant rescinding or refusing to enter into a prospective lease due to
Landlord’s failure to timely deliver), that Landlord suffers from the holdover.
-44-




--------------------------------------------------------------------------------





20.ENCUMBRANCES.
20.1    Subordination. This Lease is expressly made subject and subordinate to
any mortgage, deed of trust, ground lease, underlying lease or like encumbrance
affecting any part of the Project or any interest of Landlord therein which is
now existing or hereafter executed or recorded (“Encumbrance“); provided,
however, that such subordination shall only be effective, as to future
Encumbrances, if the holder of the Encumbrance agrees in writing that this Lease
shall survive the termination of the Encumbrance by lapse of time, foreclosure
or otherwise so long as Tenant is not in default under this Lease. Provided the
conditions of the preceding sentence are satisfied, Tenant shall execute and
deliver to Landlord, within ten (10) business days after written request
therefor by Landlord and in a form reasonably requested by Landlord, and the
holder of any Encumbrance, any additional documents evidencing the subordination
of this Lease with respect to any such Encumbrance and the nondisturbance
agreement of the holder of any such Encumbrance, which documents may include
customary commercially reasonable terms, such as the agreement of Tenant to
provide such holder notice and opportunity to cure any Landlord default under
the Lease (including the opportunity to take possession of the Building as
provided in the Encumbrance). If the interest of Landlord in the Building is
transferred pursuant to or in lieu of proceedings for enforcement of any
Encumbrance (including, without limitation, any judicial foreclosure or
foreclosure by a power of sale in a deed of trust), Tenant shall, at the request
of the new owner, immediately attorn to, and become the tenant of, the new
owner, and this Lease shall continue in full force and effect as a direct lease
between the transferee and Tenant on the terms and conditions set forth in this
Lease and, at such new owner’s request, shall execute a new lease confirming the
lease terms of this Lease. In furtherance of the foregoing, any such successor
to the Landlord shall not be liable for any offsets, defenses, claims,
counterclaims, liabilities or obligations of the “landlord” under the Lease
accruing prior to the date that such new owner exercises its rights pursuant to
the preceding sentence; provided, however, the foregoing shall in no event be
interpreted to waive any offsets, defenses, claims, counterclaims, liabilities
or obligations which Tenant may have to the extent the same arise in connection
with circumstances arising or continuing after the date such new owner exercises
its rights pursuant to the preceding sentence. Landlord, at its sole cost and
expense, shall use commercially reasonable, good faith efforts to obtain from
the current holder of any Encumbrance within thirty (30) days after complete
execution of this Lease, a Subordination, Non-Disturbance and Attornment
Agreement (“SNDA“) in the form attached hereto as Exhibit J, evidencing the
subordination of this Lease to the Encumbrance, the agreement of the holder of
any such Encumbrance to not disturb Tenant upon termination of such Encumbrance
so long as Tenant is not in default under the Lease, and the agreement of Tenant
to attorn to the holder of such Encumbrance. Within ten (10) business days after
receipt of the SNDA Tenant shall execute and deliver the SNDA to Landlord.
Landlord’s failure to obtain the SNDA for Tenant shall have no effect on the
rights, obligations and liabilities of Landlord and Tenant or be considered to
be a default by Landlord hereunder.
20.2    Mortgagee Protection. Tenant agrees to give any holder of any
Encumbrance covering any part of the Project (“Mortgagee“), by registered mail,
a copy of any notice of default served upon Landlord, provided that prior to
such notice Tenant has been notified in writing (by way of notice of assignment
of rents and leases, or otherwise) of the address of such Mortgagee. If Landlord
shall have failed to cure such default within thirty (30) days from the
effective date of such notice of default, then the Mortgagee shall have an
additional thirty (30) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as
-45-




--------------------------------------------------------------------------------





may be necessary to cure such default (including the time necessary to foreclose
or otherwise terminate its Encumbrance, if necessary to effect such cure), and
this Lease shall not be terminated so long as such remedies are being diligently
pursued.
20.3    Waiver of Landlord’s Lien. Landlord hereby waives any lien Landlord may
have on any of Tenant’s equipment, trade fixtures, furniture and other personal
property located at the Premises. In connection with such waiver, Landlord
agrees to enter into any such bona fide lien holders’ commercially reasonable
form to acknowledge such waiver. Tenant shall be responsible for reimbursing
Landlord for all reasonable attorneys’ fees incurred by Landlord in connection
with such agreement. Such amounts shall be due and payable within thirty (30)
days of Landlord’s written demand therefor.
21.ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.
21.1    Estoppel Certificates. Within ten (10) business days after written
request therefor, Tenant shall execute and deliver to Landlord, in a
commercially reasonable form provided by or satisfactory to Landlord, a
certificate stating that this Lease is in full force and effect, describing this
Lease and any amendments or modifications hereto, acknowledging that this Lease
is subordinate or prior, as the case may be, to any Encumbrance and stating any
other factual information regarding the Lease that Landlord may reasonably
request, including the commencement and expiration dates of the Term, the
monthly Base Rent, the date to which Rent has been paid, the amount of any
security deposit or prepaid rent, whether to the best of Tenant’s knowledge
either party hereto is in default under the terms of the Lease, whether Landlord
has completed its construction obligations hereunder (if any), and whether
Tenant has accepted the Premises.  Any person or entity purchasing, acquiring an
interest in or extending financing with respect to the Building shall be
entitled to rely upon any such certificate.  If Tenant fails to deliver such
certificate within five (5) Business Days after Landlord's second written
request therefor, Tenant shall be in default of the Lease and Tenant shall pay
to Landlord, in addition to all other amounts required from Tenant pursuant to
this Lease, Five Thousand Dollars ($5,000.00) for each calendar day that Tenant
fails to deliver the required estoppel certificate beginning with the first
calendar day immediately following the five (5) Business Days after Landlord's
second written request; provided, however, that if Tenant fails to deliver the
required estoppel certificate within ten (10) Business Days after Landlord's
second written request, the amount that Tenant shall be required to pay to
Landlord for such failure, beginning on the first calendar day immediately
following the foregoing ten (10) Business Day period, shall increase at the rate
of Five Hundred Dollars ($500.00) per calendar day so that for example, the
amount due for such first calendar day shall be Five Thousand Dollars
($5,000.00), the amount due for the second calendar day immediately following
the foregoing ten (10) Business Day period shall be Five Thousand Five Hundred
Dollars ($5,500.00), etc. until the required estoppel certificate is delivered
to Landlord.
Within ten (10) business days after written request therefor, Landlord shall
execute and deliver to Tenant, in a commercially reasonable form provided by or
reasonably satisfactory to Tenant, a certificate, stating that this Lease is in
full force and effect, describing this Lease and any amendments or modifications
hereto and stating the commencement and expiration dates of the Term, the
monthly Base Rent, the date to which Rent has been paid, the amount of any
security deposit or prepaid rent, whether to the best of Landlord’s knowledge
either party hereto is in default under the terms of the Lease, whether Landlord
has completed its construction obligations


-46-




--------------------------------------------------------------------------------





hereunder (if any), and whether Tenant has accepted the Premises. Any person or
entity purchasing, acquiring an interest in or extending financing with respect
to Tenant or Tenant’s interest in the Premises shall be entitled to rely upon
any such certificate.


21.2    Financial Statements. Within ten (10) business days after written
request therefor, but not more than once a year, Tenant shall deliver to
Landlord a copy of the financial statements (including at least a year end
balance sheet, a statement of profit and loss, and a statement of cash flows) of
Tenant (and of each guarantor of Tenant’s obligations under this Lease) for the
most recent completed year, prepared in accordance with generally accepted
accounting principles (and, if such is Tenant’s normal practice, audited by an
independent certified public accountant), all then available subsequent interim
statements, and such other financial information as may reasonably be requested
by Landlord or required by any Mortgagee. Notwithstanding the foregoing, so long
as Tenant is a publicly traded company on an “over-the-counter” market or any
recognized national or international securities exchange, the foregoing shall
not apply so long as Tenant’s current public annual report (in compliance with
applicable securities laws) for such applicable year is available to Landlord in
the public domain.
22.NOTICES. Any notice, demand, request, consent or approval that either party
desires or is required to give to the other party under this Lease shall be in
writing and shall be served personally, delivered by messenger or courier
service, or sent by U.S. certified mail, return receipt requested, postage
prepaid, addressed to the other party at the party’s address for notices set
forth in the Basic Lease Information. Any notice required pursuant to any Laws
may be incorporated into, given concurrently with or given separately from any
notice required under this Lease. Notices shall be deemed to have been given and
be effective on the earlier of (a)  receipt (or refusal of delivery or receipt);
or (b) one (1) day after acceptance by the independent service for delivery, if
sent by independent messenger or courier service, or three (3) days after
mailing if sent by mail in accordance with this Section. Either party may change
its address for notices hereunder, effective fifteen (15) days after notice to
the other party complying with this Section. If Tenant sublets the Premises,
notices from Landlord shall be effective on the subtenant when given to Tenant
pursuant to this Section.
23.ATTORNEYS’ FEES. In the event of any dispute between Landlord and Tenant in
any way related to this Lease, and whether involving contract and/or tort
claims, the non-prevailing party shall pay to the prevailing party all
reasonable attorneys’ fees and costs and expenses of any type, without
restriction by statute, court rule or otherwise, incurred by the prevailing
party in connection with any action or proceeding (including any appeal and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment (collectively, “Fees“). The “prevailing party”
shall be determined based upon an assessment of which party’s major arguments or
positions taken in the action or proceeding could fairly be said to have
prevailed (whether by compromise, settlement, abandonment by the other party of
its claim or defense, final decision, after any appeals, or otherwise) over the
other party’s major arguments or positions on major disputed issues. Any Fees
incurred in enforcing a judgment shall be recoverable separately from any other
amount included in the judgment and shall survive and not be merged in the
judgment. The Fees shall be deemed an “actual pecuniary loss” within the meaning
of Bankruptcy Code Section 365(b)(1)(B), and notwithstanding the foregoing, all
Fees incurred by either party in any bankruptcy case filed by or against the
other party, from and after
-47-




--------------------------------------------------------------------------------





the order for relief until this Lease is rejected or assumed in such bankruptcy
case, will be “obligations of the debtor” as that phrase is used in Bankruptcy
Code Section 365(d)(3).
24.QUIET POSSESSION. Subject to Tenant’s full and timely performance of all of
Tenant’s obligations under this Lease and subject to the terms of this Lease,
including Section 20 - Encumbrances, Tenant shall have the quiet possession of
the Premises throughout the Term as against any persons or entities lawfully
claiming by, through or under Landlord.
25.SECURITY MEASURES. Tenant shall be solely responsible to implement any
security measures desired for the Project. Tenant hereby waives all claims and
releases Landlord from any liability for any failure in Tenant’s security
measures. Landlord, its agents and employees shall have no liability to Tenant
or its Representatives or Visitors for the implementation or exercise of, or the
failure to implement or exercise, any such security measures or for any
resulting disturbance of Tenant’s use or enjoyment of the Premises.
26.FORCE MAJEURE. If either Landlord or Tenant is delayed, interrupted or
prevented from performing any of its obligations under this Lease (other than,
monetary obligations including the payment of Base Rent, Additional Rent,
Security Deposit, if any, or any other charge payable by Tenant to Landlord
under this Lease), including any non monetary obligations under the Construction
Rider and such delay, interruption or prevention is due to fire, act of God,
governmental act or failure to act, terrorist act, labor dispute, unavailability
of labor or materials or any other cause outside the reasonable control of
Landlord or Tenant, then the time for performance of the affected obligations of
Landlord or Tenant, as the case may be, shall be extended for a period
equivalent to the period of such delay, interruption or prevention. The
inability to pay money shall in no event constitute force majeure.
27.RULES AND REGULATIONS. Tenant shall be bound by and shall comply with the
rules and regulations attached to and made a part of this Lease as Exhibit C to
the extent those rules and regulations are not in conflict with the terms of
this Lease, as well as any reasonable rules and regulations hereafter adopted by
Landlord for the Building, upon notice to Tenant thereof (collectively, the
“Project Rules “).
28.LANDLORD’S LIABILITY. The term “Landlord,” as used in this Lease, shall mean
only the owner or owners of the Building at the time in question. In the event
of any conveyance of title to the Building, then from and after the date of such
conveyance, the transferor Landlord shall be relieved of all liability with
respect to Landlord’s obligations to be performed under this Lease after the
date of such conveyance. Notwithstanding any other term or provision of this
Lease, the liability of Landlord for its obligations under this Lease is limited
solely to Landlord’s interest in the Building as the same may from time to time
be encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against Landlord’s partners
or members or its or their respective partners, shareholders, members,
directors, officers or managers on account of any of Landlord’s obligations or
actions under this Lease.
29.CONSENTS AND APPROVALS.
29.1    Determination in Good Faith. Wherever the consent, approval, judgment or
determination of Landlord is required or permitted under this Lease, Landlord
shall act reasonably and exercise its good faith business judgment in granting
or withholding such consent or approval
-48-




--------------------------------------------------------------------------------





or in making such judgment or determination, unless the specific provision
contained in this Lease providing for such consent, approval, judgment or
determination specifies that Landlord’s consent or approval may be granted in
Landlord’s sole or absolute discretion, or otherwise specifies the standards
under which Landlord may withhold its consent. If it is determined that Landlord
failed to give its consent where it was required to do so under this Lease,
Tenant shall be entitled to injunctive relief but shall not to be entitled to
monetary damages or to terminate this Lease for such failure. Notwithstanding
the foregoing, but subject to the limitations expressly set forth in the Lease,
if it is determined by a court of competent jurisdiction that Landlord acted in
bad faith and failed to give its consent where it was required to do so under
this Lease, Tenant shall be entitled to both injunctive relief and actual
monetary damages.
29.2    No Liability Imposed on Landlord. The review and/or approval by Landlord
of any item or matter to be reviewed or approved by Landlord under the terms of
this Lease or any Exhibits or Addenda hereto shall not impose upon Landlord any
liability for the accuracy or sufficiency of any such item or matter or the
quality or suitability of such item for its intended use. Any such review or
approval is for the sole purpose of protecting Landlord’s interest in the
Project, and no third parties, including Tenant or the Representatives and
Visitors of Tenant or any person or entity claiming by, through or under Tenant,
shall have any rights as a consequence thereof.
30.WAIVER OF RIGHT TO JURY TRIAL. To the extent permitted by applicable Laws,
Landlord and Tenant waive their respective rights to trial by jury of any
contract or tort claim, counterclaim, cross-complaint, or cause of action in any
action, proceeding, or hearing brought by either party against the other on any
matter arising out of or in any way connected with this Lease, the relationship
of Landlord and Tenant, or Tenant’s use or occupancy of the Premises, including
any claim of injury or damage or the enforcement of any remedy under any current
or future law, statute, regulation, code, or ordinance.
31.BROKERS. Landlord shall pay the fee or commission of the broker or brokers
identified in the Basic Lease Information (the “Broker“) in accordance with
Landlord’s separate written agreement with the Broker, if any. Tenant warrants
and represents to Landlord that in the negotiating or making of this Lease
neither Tenant nor anyone acting on Tenant’s behalf has dealt with any broker or
finder who might be entitled to a fee or commission for this Lease other than
the Broker. Tenant shall indemnify and hold Landlord harmless from any claim or
claims, including costs, expenses and attorney’s fees incurred by Landlord
asserted by any other broker or finder for a fee or commission based upon any
dealings with or statements made by Tenant or Tenant’s Representatives.
32.[INTENTIONALLY OMITTED]
33.OFAC. Landlord and Tenant each hereby represents and warrants to the other
that it is not (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC“); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If
-49-




--------------------------------------------------------------------------------





the foregoing representation is untrue at any time during the Term, an Event of
Default will be deemed to have occurred, without the necessity of notice to
Tenant.
34.ENTIRE AGREEMENT. This Lease, including the Exhibits and any Addenda attached
hereto, and the documents referred to herein, if any, constitute the entire
agreement between Landlord and Tenant with respect to the leasing of space by
Tenant in the Building, and supersede all prior or contemporaneous agreements,
understandings, proposals and other representations by or between Landlord and
Tenant, whether written or oral, all of which are merged herein. Neither
Landlord nor Landlord’s agents have made any representations or warranties with
respect to the Premises, the Building, the Project or this Lease except as
expressly set forth herein, and no rights, easements or licenses shall be
acquired by Tenant by implication or otherwise unless expressly set forth
herein. The submission of this Lease for examination does not constitute an
option for the Premises and this Lease shall become effective as a binding
agreement only upon execution and delivery thereof by Landlord to Tenant.
35.MISCELLANEOUS. This Lease may not be amended or modified except by a writing
signed by Landlord and Tenant. Subject to Section 14 - Assignment and Subletting
and Section 28 - Landlord’s Liability, this Lease shall be binding on and shall
inure to the benefit of the parties and their respective successors, assigns and
legal representatives. The determination that any provisions hereof may be void,
invalid, illegal or unenforceable shall not impair any other provisions hereof
and all such other provisions of this Lease shall remain in full force and
effect. The unenforceability, invalidity or illegality of any provision of this
Lease under particular circumstances shall not render unenforceable, invalid or
illegal other provisions of this Lease, or the same provisions under other
circumstances. This Lease shall be construed and interpreted in accordance with
the laws (excluding conflict of laws principles) of the State in which the
Building is located. The provisions of this Lease shall be construed in
accordance with the fair meaning of the language used and shall not be strictly
construed against either party, even if such party drafted the provision in
question. When required by the context of this Lease, the singular includes the
plural. Wherever the term “including” is used in this Lease, it shall be
interpreted as meaning “including, but not limited to” the matter or matters
thereafter enumerated. The captions contained in this Lease are for purposes of
convenience only and are not to be used to interpret or construe this Lease. If
more than one person or entity is identified as Tenant hereunder, the
obligations of each and all of them under this Lease shall be joint and several.
Time is of the essence with respect to this Lease, except as to the conditions
relating to the delivery of possession of the Premises to Tenant. Neither
Landlord nor Tenant shall record this Lease. This Lease may be executed and
delivered by facsimile in one or more counterparts, each of which shall
constitute one and the same Lease. If this Lease is signed and delivered in such
manner, Landlord and Tenant shall promptly deliver an original signed version to
the other. Any digital image copy of this Lease (to the extent fully executed
and delivered) shall be treated by the parties as a true and correct original of
the same and admissible as best evidence to the extent permitted by a court of
proper jurisdiction.
36.AUTHORITY. Tenant warrants and represents that Tenant is a duly organized and
validly existing entity, that Tenant has full right and authority to enter into
this Lease and that the persons signing on behalf of Tenant are authorized to do
so and have the power to bind Tenant to this Lease. Tenant shall provide
Landlord upon request with evidence reasonably satisfactory to Landlord
confirming the foregoing representations. Landlord represents and warrants that
it has
-50-




--------------------------------------------------------------------------------





full right and authority to enter into this Lease and to perform all of
Landlord’s obligations hereunder and that all persons signing this Lease on its
behalf are authorized to do so.
[SIGNATURE PAGE FOLLOWS]
-51-




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.


TENANT:


FIREEYE, INC.,
a Delaware corporation




By: /s/ Alexa King
        Name: Alexa King
        Title: EVP & General Counsel




By: /s/ Frank Verdecanna
        Name: Frank Verdecanna
        Title: SVP, Finance
LANDLORD:


601 MCCARTHY OWNER, LLC,
a Delaware limited liability company
By: 601 McCarthy Holdings, LLC, a Delaware limited liability company, sole
member
By: ECI Four McCarthy LLC, a Delaware limited liability company, administrative
member
By: Embarcadero Capital Investors Four LP, a Delaware limited partnership, sole
member
By: ECI Four LLC, a Delaware limited liability company, general partner
 




By /s/ Eric Yopes
      Eric Yopes, manager



(For corporate entities, signature by TWO corporate officers is required: one by
(x) the chairman of the board, the president, or any vice president; and the
other by (y) the secretary, any assistant secretary, the chief financial
officer, or any assistant treasurer.)


-52-




--------------------------------------------------------------------------------






EXHIBIT A


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)




THE PREMISES


[lease-image1.jpg]


Exhibit A, Page 1




--------------------------------------------------------------------------------






EXHIBIT A-1


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)




SITE PLAN OF PROJECT


[lease-image2.jpg]


Exhibit A-1, Page 1




--------------------------------------------------------------------------------






EXHIBIT B


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)




CONSTRUCTION RIDER


1.    Tenant Improvements. Tenant has inspected the Premises, found the Premises
to be suitable for Tenant’s intended purposes, and agrees to take the Premises
in its existing “AS IS” condition, except as otherwise expressly provided in in
the Lease. Upon the Delivery Date, Tenant shall, with reasonable diligence
through the Contractor (defined below) selected by Tenant and reasonably
approved by Landlord pursuant to the provisions of this Section 1, construct and
install the improvements and fixtures provided for in this Exhibit B (“Tenant
Improvements”). At least five (5) business days prior to the date Tenant enters
into any contract for construction of Tenant Improvements, Tenant shall submit
to Landlord for Landlord’s prior approval, the name of the general contractor,
and those subcontractors whose work affects the Building structure, the Building
Systems, or the roof of the Building, and such additional information on such
contractors as Landlord may reasonably request. Landlord shall have the
reasonable right to review and approve or disapprove each contractor and
subcontractor submitted by Tenant for Landlord’s approval based upon such
contractor’s or subcontractor’s qualifications, including (a) quality of work,
(b) creditworthiness, (c) experience in general construction of Tenant
Improvements, and in constructing improvements similar to the Tenant
Improvements, and (d) references. Landlord shall have the right to designate any
subcontractor whose work affects the structure of the Building, the roof, any
life safety systems, and the Building Systems. If Landlord fails to respond to
any request for approval to an contractor or the Architect (as defined below)
within the five (5) business days following Landlord’s receipt of such request,
Tenant shall have the right to provide Landlord with a second request for
approval, which second request must state the following in bold and capped font:
“THIS IS TENANT’S SECOND REQUEST. LANDLORD FAILED TO RESPOND TO TENANT’S FIRST
REQUEST FOR APPROVAL FOR TENANT’S PROPOSED CONTRACTOR/ARCHITECT IN ACCORDANCE
WITH THE TERMS OF EXHIBIT “B” TO THE LEASE. IF LANDLORD FAILS TO RESPOND TO THIS
REQUEST WITHIN FIVE (5) BUSINESS DAYS, LANDLORD SHALL BE DEEMED TO HAVE APPROVED
TENANT’S PROPOSED CONTRACTOR/ARCHITECT.” If Tenant’s second request complies
with the terms of this Section and Landlord’s failure to respond continues for
five (5) business days after its receipt of the second request for approval,
Landlord shall be deemed to have approved Tenant’s proposed contractor (provided
that such contractors regularly performs similar work in Comparable Buildings
and is qualified, appropriately insured, bondable and licensed in the state of
California) or the Architect (provided that the Architect is licensed in the
state of California and regularly performs similar work in comparable
buildings), as


Exhibit B, Page 1


    

--------------------------------------------------------------------------------





applicable. The contractor selected by Tenant, as approved by Landlord, is
herein called the “Contractor“. The Contractor shall carry insurance in
accordance with the requirements set forth in Schedule 1 attached hereto. The
Contractor shall deliver Contractor’s insurance certificates to Landlord at
least ten (10) days prior to commencing construction of the Tenant Improvements.


1.1.    Plans. The Tenant Improvements shall be constructed substantially as
shown on a conceptual space plan (“Space Plan“) for the Premises to be prepared
by an architect (“Architect“) who is to be retained by Tenant as the space
planner for the Premises. Tenant shall deliver the Space Plan to Landlord for
Landlord’s review and approval. Landlord shall approve or disapprove the Space
Plan by written notice to Tenant and the Architect within fifteen (15) days
after receipt, specifying any changes or modifications Landlord desires in the
Space Plan. Landlord shall not unreasonably require changes or modifications or
withhold its approval of the Space Plan; provided, however, Landlord may, in its
reasonable discretion, require changes or modifications or withhold its approval
of the Space Plan if (1) the Tenant Improvements will affect the Building’s
structure or the Building Systems, (2) any element of the Tenant Improvements
fails to comply with any applicable Law, or (3) the cost of removing the Tenant
Improvements at the end of the Term would be excessive in Landlord’s reasonable
estimation (Landlord acknowledges and agrees that normal office improvements do
not require excessive removal and restoration costs). The Architect will then
revise the Space Plan and Tenant shall resubmit it to Landlord for Landlord’s
approval. Landlord shall approve or disapprove the revised Space Plan within
five (5) days after receipt. Such procedure shall be repeated as necessary until
Landlord has approved the Space Plan. In the event Landlord fails to promptly
respond to any submission of the Space Plan, then Tenant may resubmit the same
to Landlord’s representative with a cover letter stating “Landlord’s failure to
respond within five (5) business days shall result in the deemed approval of the
attached” in all capital letters and in bold face type. In the event Landlord
thereafter fails to respond to the Space Plan by the date which is the later of
the original response period set forth above or the five (5) business days
following the second notice, then such Space Plan shall be deemed approved by
Landlord. The Space Plan which Landlord approves is herein called the “Approved
Space Plan“. Except as otherwise expressly provided in the Lease, Landlord may
condition its approval of the Space Plan on Tenant’s removal upon the expiration
or earlier termination of the Lease.


1.2.    The Architect will prepare and deliver to Landlord and Tenant detailed
plans and specifications consistent with the Approved Space Plan and sufficient
to permit the construction of the Tenant Improvements by the Contractor
(“Construction Documents“). Landlord shall approve or disapprove the
Construction Documents by written notice to Tenant and the Architect within
fifteen (15) days after receipt, specifying any changes or modifications
Landlord desires in the Construction Documents. Landlord shall not unreasonably
require changes or modifications or withhold its approval of the Construction
Documents; provided, however, Landlord may, in its reasonable discretion,
require changes or modifications or withhold its approval of the Construction
Documents if (1) the Tenant Improvements will affect the Building’s structure or
the Building Systems, (2) any element of the Tenant Improvements fails to comply
with any applicable Law, or (3) the cost of removing the Tenant Improvements at
the end of the Term would be excessive in Landlord’s reasonable estimation. The
Architect will then revise the Construction Documents and Tenant shall resubmit
them to Landlord for Landlord’s approval.


Exhibit B, Page 2




--------------------------------------------------------------------------------





Landlord shall approve or disapprove the revised Construction Documents within
five (5) days after receipt. Such procedure shall be repeated as necessary until
Landlord has approved the Construction Documents. In the event Landlord fails to
promptly respond to any submission of the Construction Documents, then Tenant
may resubmit the same to Landlord’s representative with a cover letter stating
“Landlord’s failure to respond within five (5) business days shall result in the
deemed approval of the attached” in all capital letters and in bold face type.
In the event Landlord thereafter fails to respond to the Construction Documents
by the date which is the later of the original response period set forth above
or the five (5) business days following the second notice, then such
Construction Documents shall be deemed approved by Landlord. The Construction
Documents, as approved by Landlord, are hereinafter referred to as the “Final
Construction Documents“. Landlord may condition its approval of the Construction
Documents on Tenant’s removal upon the expiration or earlier termination of the
Lease except as otherwise expressly provided in the Lease. Tenant shall be
responsible for the costs of all Construction Documents, which may be paid for
out of the “Improvement Allowance” (as defined below).


Provided Tenant is not in default after the expiration of applicable cure
periods, Landlord shall provide Tenant with an allowance (the “Space Planning
Allowance”) in an amount not to exceed $20,000.00 to be applied toward
preparation of the Space Plan (the “Space Planning Costs”). Landlord shall
disburse the Space Planning Allowance, or applicable portion thereof, to Tenant
within forty-five (45) days after receipt of paid invoices from Tenant with
respect to Tenant’s actual Space Planning Costs (together with applicable lien
releases). However, in no event shall Landlord have any obligation to disburse
any portion of the Space Planning Allowance after the date which is six (6)
months after the Commencement Date.


1.3.    Governmentally-Required Changes. Tenant acknowledges that, pursuant to
all applicable Laws and regulations (including, without limitation, Title III of
the Americans with Disabilities Act of 1990 and the Building Code of the City of
Milpitas, California), the construction of the Tenant Improvements in the
Premises may result in additional governmentally-required alterations or
improvements to the Project. If the proposed design and construction of the
Tenant Improvements results in any such governmentally-required alterations or
improvements being imposed as a condition to the issuance of applicable permits
or approvals, then Tenant shall be solely responsible for all costs and expenses
relating to performing and paying for such additional governmentally-required
alterations and improvements; provided, however, that if the performance of such
governmentally-required alterations or improvements can be avoided by modifying
the cost, design or manner of construction of the Tenant Improvements, then
Tenant may elect to modify the Tenant Improvements in accordance with the
provisions of this Tenant work letter (including, without limitation, Section
1.5 below).


1.4.    Construction. Following approval by Landlord and Tenant of the Final
Construction Documents, and the Contractor providing evidence of its Insurance
Requirement, Tenant shall cause the Contractor to promptly commence and
diligently proceed to cause the Tenant Improvements to be constructed in
accordance with the Final Construction Documents, and Section 6 of the Lease.
Prior to commencement of construction, Tenant shall provide evidence
satisfactory to Landlord that Tenant has obtained the insurance required to be
maintained by Tenant pursuant to the Lease. Tenant shall provide Landlord with
at least fifteen


Exhibit B, Page 3




--------------------------------------------------------------------------------





(15) days’ prior written notice of the date for its commencement of construction
of the Tenant Improvements, in order to permit Landlord to post, file, and
record such Notices of Nonresponsibility and other instruments as may be
necessary to protect Landlord and its property from claims by contractors for
construction costs that are to be paid by Tenant. Tenant will obtain, comply
with and keep in effect all consents, permits and approvals required by any
governmental authorities (collectively, “Permits“) that relate to or are
necessary for the lawful construction of the Tenant Improvements. At the time
Final Construction Documents are ready for submission to any governmental
authorities for review in connection with the Permits, Landlord shall be
notified in writing by Tenant. Prior to applying for any of the Permits or
submitting documentation in connection therewith, Tenant shall provide Landlord
with a copy of any Permit applications Tenant intends to file. Tenant shall
further provide Landlord with any comments to any submitted plan documents made
by any governmental authority promptly upon Tenant’s receipt of same (all of
which comments shall be subject to the provisions of Section 1.5 below), and
copies of all Permits required for construction of the Tenant Improvements upon
issuance. Tenant shall comply with all applicable Laws and with all recorded
restrictions affecting the Property. Promptly following completion of the Tenant
Improvements, Tenant shall, at its sole cost and expense, close out all open
permits relating to the Tenant Improvements. Tenant shall keep harmonious labor
relations at the Property.


1.5.    Cost of Tenant Improvements.


1.5.1    (a)    Landlord shall contribute up to $14,211,075.00 (i.e., $75.00 per
rentable square foot in the Premises) (the “Improvement Allowance”). Landlord
shall be entitled to deduct from the Improvement Allowance a construction
coordination fee in an amount equal to $142,110.75 (i.e., one percent (1%) of
the Improvement Allowance). The Improvement Allowance may only be used for all
“hard” and “soft” cost incurred by Tenant in connection with the design and
construction of the Tenant Improvements (provided that the Improvement Allowance
allocable to “soft” costs shall not exceed a total of $10.00 per rentable square
foot in the Premises). In no event shall the Improvement Allowance be used for
the purchase of data and telecommunications cabling, equipment, furniture or
other personal items or personal property of Tenant.
(b)    Tenant shall pay the balance, if any, of the total Tenant Improvements
costs in excess of the Improvement Allowance.


1.5.2.    Disbursement of Improvement Allowance. The Improvement Allowance, less
a ten percent (10%) retainage (which retainage shall be payable as part of the
final draw), shall be paid to Tenant or, at Landlord’s option, to the order of
the Contractor, in periodic disbursements (but not more often than one time in
any thirty (30) day period) within thirty (30) days after receipt of the
following documentation (provided that no such retainage in the disbursement of
the Improvement Allowance will be required so long as the executed construction
contract (a copy of such provisions shall be tendered to Landlord prior to
commencement of construction) provides for at least a ten percent (10%)
retainage): (a) an application for payment and sworn statement of contractor
substantially in the form of AIA Document G-702 covering all work for which
disbursement is to be made to a date specified therein; (b) a certification from
an AIA architect substantially in the form of the Architect’s Certificate for
Payment which is located on AIA Document G702, Application and Certificate of


Exhibit B, Page 4




--------------------------------------------------------------------------------





Payment; (c) contractor’s, subcontractor’s and material supplier’s waivers of
liens which shall cover all Tenant Improvements for which disbursement is being
requested and all other statements and forms required for compliance with the
mechanics’ lien laws of the state in which the Premises is located, together
with all such invoices, contracts, or other supporting data as Landlord or
Landlord’s Mortgagee may reasonably require; (d) a cost breakdown for each trade
or subcontractor performing the Tenant Improvements; (e) copies of all invoices
for construction costs; (f) copies of the portion of all construction contracts
for the Tenant Improvements evidencing such contractors’ obligation to carry
insurance and indemnifying Tenant and the Landlord Entities, together with
copies of all change orders, if any; and (g) a request to disburse from Tenant
containing an approval by Tenant of the work done and a good faith estimate of
the cost to complete the Tenant Improvements. Upon completion of the Tenant
Improvements, and prior to final disbursement of the Improvement Allowance,
Tenant shall furnish Landlord with the items described in Section 1.5.3 below.
In no event shall Landlord be required to disburse the Improvement Allowance
more than one (1) time per month. If the Tenant Improvements exceed the
Improvement Allowance, then Tenant shall be entitled to the Improvement
Allowance in accordance with the terms hereof, but each individual disbursement
of the Improvement Allowance shall be disbursed in the proportion that the
Improvement Allowance bears to the total cost for the Tenant Improvements, less
the ten percent (10%) retainage referenced above, if applicable; provided,
however, that any disbursement requested by Tenant in accordance with the terms
and conditions of this Exhibit B for work performed during calendar year 2016
only shall be disbursed in the amount of the cost of the Tenant Improvements
properly requested hereunder (and for which all required documentation is
tendered to Landlord pursuant to the terms and conditions of this Lease), less
the ten percent (10%) retainage referenced above, if applicable, up to a total
amount disbursed plus the total amount of any related retainage, if applicable,
collectively equal to Five Million Dollars ($5,000,000.00). For the avoidance of
doubt, the 10% retainage referenced in this paragraph shall not apply to any
design or architectural contracts held by Tenant.


Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Improvement Allowance during the continuance of
an uncured default under the Lease, and Landlord’s obligation to disburse shall
only resume when and if such default is cured.


1.5.3.    Evidence of Completion. Within thirty (30) days following substantial
completion of the Tenant Improvements (which shall mean completion of the Tenant
Improvements and receipt of permit sign-offs, subject only to correction of
punch-list items that do not affect safe occupancy of the Premises), Tenant
shall submit to Landlord:
(a)    A statement of Tenant’s final construction costs, together with receipted
evidence showing payment thereof, reasonably satisfactory to Landlord, and, to
the extent not previously delivered, fully executed unconditional lien releases
in the form prescribed by law from Tenant’s contractors, copies of all detailed,
final invoices from Tenant’s contractors and subcontractors relating to the
Tenant Improvements.
(b)    All Permits and other documents issued by any governmental authority in
connection with the approval and completion of the Tenant Improvements, and all
evidence reasonably available showing compliance with all applicable Laws of any
and all governmental authorities having jurisdiction over the Premises,
including, without limitation, a
Exhibit B, Page 5




--------------------------------------------------------------------------------





certificate of occupancy or its equivalent such as duly signed-off job cards,
and/or building permit sign-offs, and/or other appropriate authorization.
(c)    A valid certificate of substantial completion executed by the Architect
confirming that the Tenant Improvements have been substantially completed in
accordance with the Final Construction Documents, subject to punch-list items to
be completed by Tenant’s Contractor
(d)    Copies of all of Tenant’s contractors’ warranties.
(e)    A reproducible copy of the “as built” drawings of the Tenant
Improvements.
(f)    Any other items reasonably requested by Landlord in good faith.
1.5.4.    Deadline on Use of Improvement Allowance. Tenant shall have until the
last day of the eighteenth (18th) full calendar month following the Commencement
Date to submit to Landlord a written request, with supporting documentation for
the then completed construction of Tenant Improvements, for disbursement of the
Improvement Allowance. Tenant shall lose any portion of Improvement Allowance
which Tenant has not requested be disbursed on or before the last day of the
eighteenth (18th) full calendar month following the Commencement Date, in
accordance with the requirements contained above. Any portion of the Improvement
Allowance not used in the design, construction and installation of the Tenant
Improvements shall be retained by Landlord, and Tenant shall have no right to
receive or apply toward Tenant’s rental obligations any portion of the
Improvement Allowance not actually used. Notwithstanding anything to the
contrary set forth herein, upon completion of the Tenant Improvements and
application of the Improvement Allowance to the costs related thereto pursuant
to this Exhibit B, if any portion of the Improvement Allowance is then remaining
(the “Unused Improvement Allowance“), Tenant shall be entitled to apply such
Unused Improvement Allowance (if any) toward the cost of Alterations performed
by or on behalf of Tenant pursuant to Section 6 of the Lease, provided Tenant
delivers written notice to Landlord on or before the last day of the eighteenth
(18th) full calendar month of the initial Term. However, in no event shall
Landlord have any obligation to apply any portion of the Unused Improvement
Allowance if Tenant does not deliver such written notice to Landlord on or
before the last day of the eighteenth (18th) full calendar month of the initial
Term and any unused amount remaining after such date shall accrue to the sole
benefit of Landlord, it being understood that Tenant shall not be entitled to
any credit, abatement or other concession in connection therewith.
1.5.5    Failure to Fund Allowance. Notwithstanding anything to the contrary set
forth herein, if Tenant submits to Landlord, by delivery in accordance with the
Notices provision of this Lease, a properly completed request for disbursement
of all or a portion of the Improvement Allowance (which properly completed
request must refer specifically to the Lease and this Exhibit B, and comply with
the documentation required for such a disbursement as set forth in this Exhibit
B), and Tenant has fully performed its other obligations under this Exhibit B
and under the Lease (such performance and the submission of such a properly
completed request being the (“Disbursement Conditions”), and thereafter within
thirty (30) days after completion of the Disbursement Conditions Landlord fails
to pay the portion of the Improvement Allowance requested by Tenant, or fails to
provide Tenant with written notice (delivered in accordance with


Exhibit B, Page 6




--------------------------------------------------------------------------------





the Notices provision of the Lease) of any Disbursement Conditions that Tenant
has failed to satisfy, then the following provisions shall apply:


(a)Tenant shall have the right to re-submit (by delivery in accordance with the
Notices provision of the Lease), the previously submitted request for
disbursement, accompanied by a cover sheet that must state substantially the
following in bold and capped font:  “THIS IS TENANT’S SECOND REQUEST, PURSUANT
TO EXHIBIT B OF THE LEASE [insert description of the Lease], FOR DISBURSEMENT BY
LANDLORD OF ALL OR A PORTION OF THE IMPROVEMENT ALLOWANCE.  LANDLORD HAS FAILED
TO DISBURSE THE IMPROVEMENT ALLOWANCE TO TENANT OR TO SPECIFY IN WRITING TO
TENANT WHICH DISBURSEMENT CONDITIONS TENANT HAS FAILED TO SATISFY.  IF LANDLORD
FAILS TO DISBURSE THE IMPROVEMENT ALLOWANCE SO REQUESTED, OR TO SO SPECIFY IN
WRITING WHICH DISBURSEMENT CONDITIONS TENANT HAS FAILED TO SATISFY, WITHIN
TWENTY (20) DAYS FOLLOWING LANDLORD’S RECEIPT OF THIS NOTICE, TENANT SHALL HAVE
THE RIGHT TO WITHHOLD AND RETAIN A PORTION OF THE MONTHLY BASE RENT OTHERWISE
DUE TO LANDLORD.”


(b)If Tenant’s second notice complies with the terms of subsection (a) above and
Landlord’s failure to respond continues for twenty (20) days after Landlord’s
receipt of such second notice from Tenant, so long as the Disbursement
Conditions have been fully satisfied Tenant shall be entitled to withhold and
retain from Base Rent thereafter payable by Tenant under the Lease the amount of
the Improvement Allowance requested by Tenant from Landlord in such second
notice, provided, however, that (i) the maximum amount that may be so withheld
and retained from each month’s Base Rent shall be limited to twenty-five percent
(25%) of such monthly Base Rent, and (ii) Tenant shall, prior to so withholding
and retaining any part of the Base Rent, provide Landlord with a reasonably
detailed invoice of each amount to be withheld and retained. If within the
twenty (20) day period provided in subsection (b) above Landlord provides
written notice to Tenant specifying any Disbursement Conditions that have not
been satisfied by Tenant, or otherwise disputes the disbursement amount
requested by Tenant, then Tenant shall not be entitled to withhold and retain
from Base Rent the requested amount, or, if different, the amount in dispute
until such time as Tenant has satisfied such Disbursement Conditions or Landlord
has affirmatively agreed to the amount of disbursement that Tenant is entitled
to. In the event a dispute arises between Landlord and Tenant regarding
Landlord’s obligation to disburse the Improvement Allowance hereunder, then the
dispute may be submitted to arbitration for resolution in accordance with the
terms of this Lease by the AAA.


In the event Tenant offsets Base Rent pursuant to the terms and conditions of
this Section 1.5.5, the amounts so offset shall be deemed to be paid by Landlord
and Landlord shall have no further obligation therefor hereunder.


1.6.    Changes. If Tenant desires any change, addition or alteration in or to
any Final Construction Documents (“Changes“) Tenant shall cause the Architect to
prepare additional Plans implementing such Change. Tenant shall submit all
proposed Changes to Landlord for Landlord’s prior written approval, provided
however Landlord’s approval shall not be required for any Minor Variations
(provided that Tenant shall provide reasonable prior written notice).


Exhibit B, Page 7




--------------------------------------------------------------------------------





Landlord shall, within forty-eight (48) hours of receipt of Change requiring its
approval either (i) approve the Change, or (ii) disapprove the Change and
deliver a notice to Tenant specifying in reasonably sufficient detail the
reasons for Landlord’s disapproval. In the event Landlord fails to respond to
the Change within the aforementioned forty-eight (48) hours following a second
notice tendered by Tenant to Landlord, then such Change shall be deemed approved
by Landlord. As used herein, "Minor Variations" shall mean any change, addition
or alteration in or to any Final Construction Documents that has no material
impact on the Building or Project and is reasonably required: (i) to comply with
applicable Law, to obtain or to comply with any required permit (including the
Permits) and/or as required by any inspector; or (ii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.


1.7.    Delay of Commencement Date. Subject to the terms of this Section 1.6,
the Commencement Date shall occur as provided in Section 2 of the Lease,
provided that the one hundred eighty (180) day period described therein shall be
extended by the number of days of delay of the substantial completion of the
Tenant Improvements in the Premises to the extent caused by a Landlord Caused
Delay (as defined below). As used herein, the term “Landlord Caused Delay” shall
mean actual delays in Tenant’s construction of the Tenant Improvements to the
extent resulting from (i) failure of Landlord to timely grant any approval or
disapproval (except to the extent Landlord’s approval thereof is deemed approved
pursuant to the terms of this Construction Rider), and (ii) a reasonably
necessary suspension or stoppage of Tenant’s Improvements resulting from the
existence of Hazardous Materials within the Premises for which Landlord is
liable under the Lease.
2.    Landlord Work.
2.1    Landlord, at its sole cost and expense, shall perform improvements (the
“Landlord Work“) provided for in this Section 2, using Building standard
methods, materials and finishes and as otherwise reasonably determined by
Landlord. The Landlord Work shall be constructed substantially as shown on the
plans (collectively, the “Plans“) attached as Schedule 2 hereto, which consist
of the following: (a) Plan, dated March 4, 2016, prepared by Studio TMT, who has
been retained by Landlord, and (b) Landscaping Plan prepared by Cultivate
Studios, dated June 21, 2016. The Landlord Work shall include (i) all work as
shown on the Plans, and (ii) correction of those certain deferred maintenance
issues identified on Exhibit I attached here. Landlord shall enter into a direct
contract for the Landlord Work with a general contractor selected by Landlord.
In addition, Landlord shall have the right to select and/or approve of any
subcontractors used in connection with the Landlord Work. Upon request by
Landlord, Tenant shall designate in writing an individual authorized to act as
Tenant’s representative with respect to all directions and authorizations
pursuant to this Section 2. Such representative may be changed by Tenant from
time to time upon written notice to Landlord.
2.2    Landlord shall proceed with reasonable diligence to cause the Landlord
Work to be Substantially Completed. Landlord’s supervision or performance of any
work for or on behalf of Tenant shall not be deemed to be a representation by
Landlord that such work will be adequate for Tenant’s use. The Landlord Work
shall be deemed to be “Substantially Completed“ when they have been completed in
accordance with the Plans except for finishing details, minor


Exhibit B, Page 8




--------------------------------------------------------------------------------





omissions, decorations and mechanical adjustments. (The definition of
Substantially Completed shall also define the terms “Substantial Completion“ and
“Substantially Complete.”).


2.3    Any other work and upgrades to Landlord’s Work that are requested in
writing by or on behalf of Tenant, shall be subject to Landlord’s approval and
shall be at Tenant’s sole cost and expense, plus any applicable state sales or
use tax thereon, payable upon demand as Additional Rent (subject to application
of the Improvement Allowance). Tenant shall be responsible for, and shall pay to
Landlord, any and all costs and expenses incurred by Landlord in connection with
any delay in the commencement or completion of any Landlord Work and any
increase in the cost of Landlord Work caused by (i) any delays in obtaining any
items or materials constituting part of the Landlord Work requested by Tenant
through a Tenant change order that is approved by Landlord, (ii) the inclusion
by Tenant (pursuant to a Tenant change order that is approved by Landlord) in
the Landlord Work of any materials, equipment, fixtures or other items in the
nature of “long lead” items (including any items that are rare or not readily
available, and any custom fabricated items), or (iii) any other delay requested
or caused by Tenant or its Representatives and/or Visitors (collectively,
“Tenant Delays“). As used herein, a “Tenant Delay” shall be deemed to have
occurred only if Landlord has given Tenant written notice of such delay within
two (2) business days following Landlord’s knowledge thereof.
2.4    Landlord’s Work shall include any upgrades or modifications to the
Project’s (including the Parking Facility) exterior path of travel to the
Premises, necessary to cause the same to comply with applicable Laws, including
Title III of the Americans with Disabilities Act and/or similar handicapped
access provisions of applicable building codes in effect and as applied as of
the date of Substantial Completion of the Landlord Work, to the extent such
upgrades or modifications are then required for occupancy of the Premises (and
not required due to the construction of the Tenant Improvements) for the use
permitted by Section 5.1 of the Lease (collectively, “Required Upgrades“). The
Required Upgrades shall be completed using Building standard methods, materials
and finishes. Landlord shall have the right to contest any alleged Required
Upgrades in good faith, including, without limitation, the right to apply for
and obtain a waiver or deferment of compliance, the right to assert any and all
defenses allowed by Law and the right to appeal any decisions, judgments or
rulings to the fullest extent permitted by Law. If any such upgrades or
modifications are not determined until after the Landlord Work is Substantially
Complete (e.g. such upgrades or modifications are required in order to obtain a
building permit for the Tenant Improvements) then Landlord shall perform the
same as soon as reasonably possible and, to the extent that any such Required
Upgrades are identified during Tenant’s Construction of the Tenant Improvements,
to the extent that Landlord performance of the Required Upgrades actually delays
Tenant’s Construction of the Tenant Improvements, a Landlord Delay shall be
deemed to occur (provided that Landlord may elect to expend funds or take other
actions to expedite the Required Upgrades or reduce any such Landlord Delay). In
the event that Tenant becomes aware of Required Upgrades, Tenant shall give
prompt, written, reasonably detailed notice thereof to Landlord (“Upgrade
Notice“). Landlord and Tenant agree to cooperate with each other in order to
enable the Required Upgrades to be performed in a timely manner and with as
little inconvenience to the construction of the Tenant Improvements as is
reasonably possible, and Tenant agrees to use commercially reasonable efforts to
continue its planning, demolition and construction of the Tenant Improvements
during the period of any such Required Upgrades to the extent practicable and
permitted by Law.


Exhibit B, Page 9




--------------------------------------------------------------------------------





2.5    If, during Landlord’s performance of the Landlord Work or Tenant’s
performance of the Tenant Improvements it is discovered that the Premises
contain asbestos or other Hazardous Materials for which Tenant is not liable
under the terms of the Lease, then Landlord will remediate such asbestos or
other Hazardous Materials to the extent required by applicable Laws, at
Landlord’s expense, if such remediation is necessary for Tenant’s use of the
Premises (e.g., asbestos is friable and in an area that is accessible to Tenant
and its employees) or must be disturbed and/or remediated for the construction
of the Landlord Work or the Tenant Improvements. However, if asbestos is not
friable and will not be disturbed by anyone (for example, but without
limitation, a wrapping of any pipe or an old floor tile in the basement) and is
not required to be remediated under applicable Laws or in order to obtain
permits or approvals for the construction of the Landlord Work or the Tenant
Improvements, then Landlord shall have no obligation to remediate.


2.6    Notwithstanding anything herein to the contrary, any delay in the
Substantial Completion of the Landlord Work or inconvenience suffered by Tenant
during the performance of the Landlord Work shall not delay the Commencement
Date nor shall it subject Landlord to any liability for any loss or damage
resulting therefrom or entitle Tenant to any credit, abatement or adjustment of
rent or other sums payable under the Lease.
3.    Ownership. The Tenant Improvements and the Landlord Work shall become a
part of the Premises, shall be the property of Landlord and, subject to the
provisions of the Lease and, except as set forth in the Lease, shall be
surrendered by Tenant with the Premises, without any compensation to Tenant, at
the expiration or termination of the Lease in accordance with the provisions of
the Lease.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit B, Page 10




--------------------------------------------------------------------------------





SCHEDULE 1 TO EXHIBIT B
INSURANCE REQUIREMENTS


1.1    Without limiting Contractor’s indemnifications of Tenant as set forth in
the Lease, Contractor shall maintain, as a part of the cost of the Tenant
Improvements, and shall require each subcontractor of every tier maintain at its
own expense, at all times during the construction of the Tenant Improvements and
for such additional periods as required by the Lease, the insurance as described
below and covering all additional insured parties as more specifically named in
Schedule 1 unless otherwise amended from time-to-time pursuant to Changes
addressing project specific hazard conditions. This insurance shall be endorsed
to provide thirty (30) days prior written notice to Landlord in the event of
policy cancellation. All of such insurance shall be maintained in coverage
amounts, with deductible amounts, with insurers, and on forms acceptable to
Landlord and Landlord’s lender (if any) and, for all policies, except Worker’s
Compensation, Employer’s Liability Insurance and Professional Liability
Insurance, shall continuously name Landlord, Landlord’s affiliates and
subsidiaries as may be designated by Landlord or Property Manager at any time
and as may be changed from time to time, Property Manager, the construction
manager (if any), Landlord’s property management company for the Premises (if
different from the Property Manager), Landlord’s lender (if any), and any other
persons or organizations as Landlord may specify from time to time
(collectively, with Landlord, the “Landlord Entities“) as additional insureds,
with coverage provided to such additional insureds at least as broad as provided
to the named insured and as provided by endorsement form numbers CG 20 10 07 04
and CG 20 37 07 04 or their equivalent promulgated by the Insurance Services
Office. All insurance policies required shall be issued by companies licensed in
the State who maintain a current Policyholder Alphabetic Category Rating of not
less than “A-” and Financial Size Category Rating of not less than “VII”
according to the latest edition of Best’s Key Rating Guide. Prior to Contractor
commencing the Tenant Improvements, Tenant shall, and shall cause Contractor and
each subcontractor of every tier to, furnish Landlord with Certificates of
Insurance, on forms acceptable to Landlord, evidencing that insurance policies
are in full force and effect that provide the required coverages and amounts of
insurance listed below along with a copy of the endorsement providing additional
insured coverage, the primary and non-contributing endorsement and the waiver of
subrogation endorsements to the Landlord Entities. At Landlord’s request, Tenant
shall provide Landlord with copies of each insurance policy. Any other insurance
carried by or available to any Landlord Entities which may be applicable, shall
be deemed to be excess insurance and Tenant’s, Contractor’s and each
subcontractor’s insurance shall contain a provision that it is deemed primary
and non-contributing with any insurance carried by or available to the Landlord
Entities. Each required insurance policy except for Worker’s Compensation,
Employer’s Liability and Professional Liability shall include a Separation of
Insureds clause such that the insurance applies separately to each insured
against whom a claim or suit is asserted and the policies shall not contain any
limitation or exclusion for claims or suits by one insured against another.
Tenant shall be responsible for any deductible amounts under the required
insurance policies, except to the extent such amounts may be included as part of
the cost of the Tenant Improvements. Tenant shall provide, and shall cause
Contractor and each subcontractor of every tier to provide, the greater of (i)
the insurance types, amounts and coverages already maintained by Tenant,
Contractor and each subcontractor,


Exhibit B, Page 11




--------------------------------------------------------------------------------





determined individually with respect to each such party or (ii) the following
insurance types, amounts and coverages:


(a)    Workers’ Compensation Insurance complying with applicable State and
federal statutes and Employer’s Liability Insurance with limits of not less than
$1,000,000 bodily injury by accident (each accident), $1,000,000 bodily injury
by disease (each employee) and $1,000,000 bodily injury by disease (policy
limit).


(b)    Commercial General Liability (“CGL“) Insurance written on an “occurrence
form” basis, including, but not limited to, Premises - Operations Liability,
Products - Completed Operations Liability, Blanket Contractual Liability
Coverage and liabilities arising out of the actions of Independent Contractors.
Such insurance shall contain minimum limits of liability as follows: of not less
than $1,000,000 per occurrence limit, $1,000,000 Personal and Advertising Injury
limit, $2,000,000 General Aggregate limit and $2,000,000 Products-Completed
Operations Aggregate limit, with a Per Project General Aggregate provision or
endorsement. The required limits may be provided by any combination of CGL and
umbrella or follow form excess policies [see Section 1.1(d) below]. Such
insurance shall contain no explosion, collapse, or underground hazard
exclusions. The deductible or self-insured retention amount required under any
such policy shall not exceed $100,000 per occurrence so long as Tenant’s
tangible net worth and then-current net assets are not materially less than the
tangible net worth and net assets of Tenant as of the Lease Date (the “Higher
Deductible Conditions”)(it being agreed that at any time that Tenant fails to
satisfy the Higher Deductible Conditions, Tenant shall promptly obtain (and
promptly provide written evidence of the same to Landlord) the necessary
insurance required hereunder with a deductible amount not to exceed $25,000 per
occurrence). The insurance and the Landlord Entities’ additional insured status
thereon shall be maintained continuously in force at least until the expiration
of five (5) years after the expiration or termination of this Agreement or final
completion of the Tenant Improvements, whichever is later. All such policies
shall contain a provision that defense costs are paid in addition to and do not
deplete any of the policy limits and a provision that the General Aggregate and,
to the extent commercially reasonably available, Products - Completed Operations
Aggregate apply separately to each project for which Contractor or any
subcontractor of any tier performs operations away from premises owned by or
rented to Contractor or any such subcontractor.


(c)    Business Auto Coverage with a limit of liability of $1,000,000 for any
one accident or loss. Such insurance shall cover liability arising out of the
use of owned, nonowned and hired automobiles. If Contractor or any subcontractor
of any tier transports any hazardous materials, the business auto liability
policy shall include ISO endorsement form MCS-90 or equivalent endorsement
providing coverage for environmental and pollution claims and suits.


(d)    Umbrella or follow form excess liability insurance at least as broad as
the underlying CGL insurance.  Umbrella/Excess Liability Insurance shall contain
minimum limits of $10,000,000 per occurrence and $10,000,000 aggregate and shall
be excess over the primary General Liability, Auto Liability and Employers
Liability insurance.  The required CGL, Business Auto and Employer’s Liability
insurance limits may be provided on a combination of primary and umbrella/follow
form excess insurance policies.  Any such umbrella/follow form excess insurance
policies shall provide that the coverage “follows form” to the underlying
insurance and that such policy provides substantially equivalent or broader
coverage than that


Exhibit B, Page 12




--------------------------------------------------------------------------------





provided by such underlying insurance, including the coverage for all required
additional insureds; provided, however, that any material adverse changes shall
be subject to Landlord’s approval.


(e)    If Contractor or any subcontractors of any tier use owned, chartered,
leased or hired mobile construction equipment, Tenant shall, and shall require
Contractor and all such subcontractors to, maintain (or cause to be maintained)
an “equipment floater” of the “all-risk” type, with limits not less than the
full replacement cost of such equipment located at the jobsite and all of
Contractor’s and any subcontractors’ business personal property, including tools
and equipment, none of which will be insured under Landlord’s insurance
policies.


(f)    Unless otherwise specified or agreed to, an “installation” floater and/or
Builder’s Risk coverage or other property insurance providing “all risk” or
“special causes of loss form” insurance coverage for all property, equipment,
supplies and materials purchased for the Tenant Improvements prior to their
delivery to the Premises and their installation or incorporation in the
Premises, and for all tools, equipment, other materials and other personal
property owned, rented or used by Contractor or by any subcontractors of any
tier and used in connection with the Tenant Improvements. Such insurance
coverage shall be for an amount at least equal to 100% of the estimated
replacement cost of all such property, tools, equipment, supplies, materials and
other personal property.


(g)    If Contractor or any subcontractor of any tier performs any of the Tenant
Improvements on a design-build basis or performs other professional services,
then Contractor and each such subcontractor shall also, for all such
design-build Tenant Improvements and services, maintain professional liability
insurance (and ensure that the engineer or other design professional performing
the design Tenant Improvements or services maintain professional liability
insurance) in an amount equal to the greater of (1) the professional liability
insurance currently maintained by the engineer or other design professional
performing such design work, or (2) $2,000,000 per claim and $2,000,000 annual
aggregate. Each such professional liability policy shall provide full prior acts
coverage or shall include a retroactive date no later than the date of
commencement of the design-build Tenant Improvements or other professional
services. Said insurance shall be maintained at all times during Contractor’s,
subcontractor’s and the engineer’s or other design professional’s performance on
the Premises, and for a period of five (5) years after the expiration or
termination of the Lease or final completion of the Tenant Improvements,
whichever is later. In no event shall the self-insured retention on any such
policy of insurance exceed $100,000 per claim so long as Tenant satisfies the
Higher Deductible Conditions (it being agreed that at any time that Tenant fails
to satisfy the Higher Deductible Conditions, Tenant shall promptly obtain (and
promptly provide written evidence of the same to Landlord) the necessary
insurance required hereunder with a deductible amount not to exceed $25,000 per
claim).


(h)    If under circumstances other than performance of the Tenant Improvements
done on a design-build basis, Contractor or any of its subcontractors of any
tier or consultants provides and/or engages the services of any type of
professional, including but not limited to engineers, architects and
environmental consultants, whose failure due to a mistake or deficiency in
design, formula, plan, specifications, advisory, technical, or other services
could result in loss or liability, Tenant and each such other appropriate party
shall obtain Professional


Exhibit B, Page 13




--------------------------------------------------------------------------------





(Errors and Omissions) Liability Insurance (with supervision of work exclusion
deleted) with limits of liability of not less than $2,000,000 per claim and
$2,000,000 annual aggregate. Each such professional liability policy shall
provide full prior acts coverage or shall include a retroactive date no later
than the date of commencement of the services. In no event shall the
self-insured retention on any such policy of insurance exceed $100,000 per claim
so long as Tenant satisfies the Higher Deductible Conditions (it being agreed
that at any time that Tenant fails to satisfy the Higher Deductible Conditions,
Tenant shall promptly obtain (and promptly provide written evidence of the same
to Landlord) the necessary insurance required hereunder with a deductible amount
not to exceed $25,000 per claim).


(i)    If the scope of the Tenant Improvements requires asbestos or other toxic
or hazardous material remediation, removal, abatement, storage or disposal work,
including, but not limited to, demolition work, that is not otherwise the
obligation of Landlord under the Lease, then Tenant shall cause Contractor and
each such subcontractor to provide Contractor’s Pollution Liability Insurance
and pollution legal liability for protection from claims and suits arising out
of the performance of any Tenant Improvements involving such materials or
operations. Coverage shall be continuously maintained in effect during the
performance of such operations and Tenant Improvements and for not less than ten
(10) years after the expiration or termination of the Lease or final completion
of the Tenant Improvements, whichever is later, on an “occurrence form” basis,
shall cover bodily injury or death, and property damage liability, defense
costs, and clean-up costs. The limits of liability for this insurance shall be
at least $5,000,000 each occurrence and $10,000,000 annual aggregate. Such
policies shall include coverage for unknown UST’s; a definition of “property
damage” that includes diminution in value of third party properties; a statement
that such insurance is primary and non-contributory, including, but not limited
to, as to any surety contracts or bonds; a statement that the insured’s rights
will not be prejudiced if a failure to give notice due to the insured’s belief
that the occurrence was not covered; coverage for products brought onto the
Premises site where the Tenant Improvements or services are being performed; a
definition of stop loss or cleanup cost cap that includes monitoring activities;
a definition of cleanup costs that include any costs associated with natural
resources damages; and a statement that exclusions for modification of remedial
action plans shall not include changes required by regulatory agencies.


1.2    Tenant shall report immediately to Landlord and confirm in writing any
injury, loss or damage incurred or caused by Contractor or any subcontractors of
any tier, or its or their receipt or notice of any claim by a third party, or
any occurrence that might give rise to such claim. Tenant shall, upon completion
of the Tenant Improvements, submit to Landlord a recap of all such injuries,
losses, damage, notices of third-party claims, and occurrences that might give
rise to such claims.


1.3    To the fullest extent permitted by law, Tenant hereby waives all rights
of recovery against Landlord Entities on account of loss or damage occasioned to
Contractor or others under Contractor’s control or for whom it is responsible to
the extent such loss or damage is insured against under any of Tenant’s
insurance policies which may be in force at the time of the loss or damage or
would have been so insured against if Tenant had complied with its obligations
under this Schedule 1. Tenant shall procure substantially identical waivers from
Contractor and its subcontractors of every tier in favor of the Landlord
Entities. In addition, all of the insurance policies and coverages required to
be obtained, pursuant to the provisions of this Schedule 1, by


Exhibit B, Page 14




--------------------------------------------------------------------------------





Tenant, Contractor and/or any subcontractors of any tier, shall provide for or
be endorsed to provide a waiver of rights of recovery (including, but not
limited to, subrogation) against the Landlord Entities.


1.4    If Tenant fails to comply with any of the provisions of this Schedule 1,
Tenant, at its own cost, shall to the fullest extent permitted by law, defend,
indemnify, protect and hold harmless the Landlord Entities from and against any
and all Claims (including, but not limited to, Claims arising or resulting from
the death or injury to any person or damage to any property) to the extent that
Landlord would have been protected by any and all insurance arrangements made by
Tenant, or any third party, had Tenant complied with all of the provisions of
this Schedule 1.


1.5    Tenant, Contractor and any subcontractor of any tier shall not settle any
claims made under its insurance policies for the Premises without first
consulting with and obtaining the consent of Landlord. All insurance proceeds
paid under any insurance policies for damage to the Premises shall be paid to
Landlord; provided, however, that in all cases, payment and use of insurance
proceeds shall be done in compliance with the requirements of Landlord’s lender,
if any.


1.6    In the case of policies expiring while performance of the Tenant
Improvements is in progress, a renewal certificate with all applicable
endorsements must be received at the business office of Landlord not less than
five (5) days prior to the expiration of the existing policy or policies.
Permitting Contractor or any subcontractor of any tier to start the Tenant
Improvements, continue the Tenant Improvements, or releasing any progress
payment prior to or without compliance with any of these requirements shall not
constitute a waiver of, or estoppel to assert, any such requirement. If at any
time Tenant’s, Contractor’s or any subcontractor of any tier’s insurance fails
to meet the requirements stated herein, all payments may be held until the
non-compliance has been corrected to Landlord’s satisfaction.


1.7    None of the requirements contained herein as to types, limits and
acceptability of insurance coverage to be maintained by Tenant, Contractor and
subcontractors of every tier are intended to, and shall not in any manner, limit
or qualify the liabilities and obligations assumed by Tenant under the Lease or
at law, including, without limitation, such parties’ indemnification obligations
and liability in excess of the limits of the coverages required herein. Neither
receipt of certificates, endorsements or policies showing less or different
coverage than requested, nor any other forbearance or omission by Landlord,
shall be deemed a waiver of, or estoppel to assert, any right or obligation
regarding the insurance requirements herein. Tenant, Contractor and
subcontractors of every tier shall be solely responsible to pay any amount that
lies within the deductible(s) or self-insured retention(s) of such parties’
policies, regardless of the amount of the deductible(s) or self-insured
retention(s) and regardless of the cause of the loss or damage.


1.8    None of the requirements contained herein shall relieve Tenant,
Contractor or any subcontractor of any tier of their respective obligations to
exercise due care in the performance of their duties in connection with the
Tenant Improvements or to complete the Tenant Improvements in strict compliance
with the Final Construction Documents.


Exhibit B, Page 15




--------------------------------------------------------------------------------





1.9    Tenant shall immediately notify Landlord in writing upon receipt by
Tenant, or its insurance broker or agent, of any notice of cancellation,
non-renewal or rescission of any policy required to be maintained by Tenant
pursuant to this Schedule 1.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit B, Page 16




--------------------------------------------------------------------------------





SCHEDULE 2 TO EXHIBIT B
PLANS FOR LANDLORD WORK


(see attached)


Exhibit B, Page 17






--------------------------------------------------------------------------------






[lease-image3.jpg]


    

--------------------------------------------------------------------------------





[lease-image4.jpg]



--------------------------------------------------------------------------------





[lease-image5.jpg]



--------------------------------------------------------------------------------





[lease-image6.jpg]



--------------------------------------------------------------------------------





[lease-image7.jpg]



--------------------------------------------------------------------------------





[lease-image8.jpg]



--------------------------------------------------------------------------------





[lease-image9.jpg]



--------------------------------------------------------------------------------





[lease-image10.jpg]



--------------------------------------------------------------------------------





[lease-image11.jpg]



--------------------------------------------------------------------------------





[lease-image12.jpg]



--------------------------------------------------------------------------------





[lease-image13.jpg]



--------------------------------------------------------------------------------





[lease-image14.jpg]



--------------------------------------------------------------------------------





[lease-image15.jpg]



--------------------------------------------------------------------------------





[lease-image16.jpg]



--------------------------------------------------------------------------------





[lease-image17.jpg]



--------------------------------------------------------------------------------





[lease-image18.jpg]



--------------------------------------------------------------------------------





[lease-image19.jpg]



--------------------------------------------------------------------------------





[lease-image20.jpg]



--------------------------------------------------------------------------------





[lease-image21.jpg]



--------------------------------------------------------------------------------





[lease-image22.jpg]



--------------------------------------------------------------------------------





[lease-image23.jpg]



--------------------------------------------------------------------------------





[lease-image24.jpg]



--------------------------------------------------------------------------------





[lease-image25.jpg]



--------------------------------------------------------------------------------





[lease-image26.jpg]



--------------------------------------------------------------------------------





[lease-image27.jpg]



--------------------------------------------------------------------------------





[lease-image28.jpg]



--------------------------------------------------------------------------------





[lease-image29.jpg]



--------------------------------------------------------------------------------





[lease-image30.jpg]



--------------------------------------------------------------------------------





[lease-image31.jpg]





--------------------------------------------------------------------------------






EXHIBIT C


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)




PROJECT RULES


The following Project Rules are additional provisions of the foregoing Lease to
which they are attached. The capitalized terms used herein have the same
meanings as these terms are given in the Lease. In the event of any conflict
between the Project Rules and any term, covenant or condition of the Lease, then
the terms of the Lease shall prevail.
1.Roof. Tenant’s right for use of the roof is limited to the terms and
conditions of the Lease and Tenant’s express obligations as set forth in the
Lease.
2.Signage.  No sign, placard, picture, name, advertisement or notice visible
from the exterior of the Premises will be inscribed, painted, affixed or
otherwise displayed by Tenant on or in any part of the Building without the
prior written consent of Landlord.  All signage approved by Landlord shall be
inscribed, painted or affixed in a professional manner and at Tenant’s sole cost
and expense and by a contractor approved in advance and in writing by
Landlord.    
3.Prohibited Uses. The Premises will not be used for manufacturing, for the
storage of merchandise held for sale to the general public, for lodging or for
the sale of goods to the general public.
4.Janitorial Services. Tenant shall be responsible for providing janitorial
service for the Premises at its sole cost and expense, and Tenant hereby
acknowledges that Landlord shall have no obligation whatsoever to provide
janitorial service to the Premises.
5.Keys and Locks. Landlord will furnish Tenant, free of charge, two keys to each
exterior door or lock in the Premises and shall have no obligation to provide
any further keys or access cards. Tenant will not alter any locks or install any
new or additional lock or bolt on any door of its Premises or on any other part
of the Building without prior notice to Landlord. Tenant shall be solely liable
for making properly available a fire key or other emergency access as or
required by applicable Law. On the termination of the Lease, Tenant will deliver
to Landlord all keys to any locks or doors in the Building which have been
obtained by Tenant.
6.Freight. Tenant shall not transport freight in loads exceeding the weight
limitations of the freight elevator, if any, or overload any floor, in the
Building. Landlord


Exhibit C, Page 1




--------------------------------------------------------------------------------





reserves the right to require that heavy objects will stand on wood strips of
such length and thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such property from
any cause, and Tenant will be liable for all damage or injuries caused by moving
or maintaining such property.
7.Nuisances and Dangerous Substances. Tenant will not conduct itself or permit
Tenant’s Representatives or Visitors to conduct themselves, in the Premises or
anywhere on or in the Project in a manner which constitutes a nuisance. Except
as otherwise expressly permitted by the terms of the Lease, Tenant will not use
or keep in the Premises or the Project any kerosene, gasoline or other
combustible fluid or material other than limited quantities thereof reasonably
necessary in connection with Tenant’s Permitted Use of the Premises, including,
without limitation, for the cleaning and maintenance of the Premises and office
equipment as well as the operation of the Generator. Tenant will not use or keep
any foul or noxious gas or substance in the Premises. Subject to terms and
conditions of the Lease, Tenant will not bring or keep any animals in or about
the Premises or the Project without Landlord’s prior written approval (which may
include Landlord’s adoption, in its sole and absolute discretion, of a written
animal policy that is generally applicable to the Building).
8.Building Name and Address. Without Landlord’s prior written consent, Tenant
will not use the name of the Building in connection with or in promoting or
advertising Tenant’s business except as Tenant’s address.
9.Wiring and Cabling Installations. All electrical wires and cables installed in
the Premises or the Building by or on behalf of Tenant shall be plenum-rated.
Except as expressly permitted in the Lease, no boring or cutting for wires or
cables will be allowed without the prior written consent of Landlord.
10.Plumbing Facilities. The toilet rooms, toilets, urinals, wash bowls and other
apparatus shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be disposed of
therein. Tenant will be liable for any breakage, stoppage or damage resulting
from the violation of this rule by Tenant, its employees or invitees.
11.Use of Hand Trucks. Tenant will not use or permit to be used in the Premises
or in the Common Areas any hand trucks, carts or dollies except those equipped
with rubber tires and side guards or such other equipment as Landlord may
approve.
12.Refuse. Tenant shall not place in any trash box or receptacle any material
which cannot be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage in the city in which the Building is located
without being in violation of any law or ordinance governing such disposal. If
Landlord, or any local governmental authority having jurisdiction over the
Building, requires separation of “wet” and “dry” garbage as of the date hereof
or at any time after the date hereof, Tenant shall comply with the requirements
imposed by Landlord and/or such governmental entity (as the case may be) with
respect to the separation of refuse.
13.Parking. Tenant will use, and cause Tenant’s Representatives and Visitors to
use, any parking spaces to which Tenant is entitled under the Lease in a manner
consistent with


Exhibit C, Page 2




--------------------------------------------------------------------------------





Landlord’s directional signs and markings in the Parking Facility. Specifically,
but without limitation, Tenant will not park, or permit Tenant’s Representatives
or Visitors to park, in a manner that impedes access to and from the Building or
the Parking Facility or that violates space reservations for handicapped drivers
registered as such with the California Department of Motor Vehicles. Landlord
may use such reasonable means as may be necessary to enforce the directional
signs and markings in the Parking Facility, including but not limited to towing
services, and Landlord will not be liable for any damage to vehicles towed as a
result of non-compliance with such parking regulations.
14.Fire, Security and Safety Regulations. Tenant will comply with all safety,
security, fire protection and evacuation measures and procedures reasonably
established by Landlord or promulgated by any governmental agency.
15.Responsibility for Theft. Tenant assumes any and all responsibility for
protecting the Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.
16.Sales and Auctions. Tenant will not conduct or permit to be conducted any
sale by auction in, upon or from the Premises or elsewhere in the Project,
whether said auction be voluntary, involuntary, pursuant to any assignment for
the payment of creditors or pursuant to any bankruptcy or other insolvency
proceeding.
17.Effect on Lease. These Project Rules are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease. Violation of these Project
Rules constitutes a failure to fully perform the provisions of the Lease, as
referred to in Section 15.1 - “Events of Default”.
18.Additional and Amended Rules. Landlord reserves the right to rescind or amend
these Project Rules and/or adopt any other and reasonable rules and regulations
as in its judgment may from time to time be needed for the safety, care and
cleanliness of the Building and for the preservation of good order therein;
provided that any such change shall not materially adversely affect Tenants
rights or obligations under the Lease.
19.Crane and Rigging Operations. For safety purposes, crane or rigging
operations are required to be pre-planned so that no building occupants are
working or are allowed under a loaded crane during operation. The only exception
to this rule is trained crane company employees who are responsible for hooking
and unhooking the materials to the crane, or who are helping to guide the
materials into position and who are all operating subject to OSHA code
compliance. To protect Landlord’s rights and to insure the safety of all
Building occupants, all rigging and crane work at or about the Building must
take place outside of normal business hours for the Building.  All rigging or
crane lifts must be scheduled with Landlord no less than two (2) business days
prior to the scheduled rigging date and approval is subject to the Landlords
ability to reasonably coordinate with tenants occupying the space below the
affected rigging or crane lifting area. To prevent materials from falling, the
material must be rigged using self-closing safety latches. All crane operations,
rigging and latching must be done by qualified riggers or operators operating
under full compliance with Federal, State and Local codes.


Exhibit C, Page 3




--------------------------------------------------------------------------------





20.Food Preparation. Tenant shall only prepare food in the Premises in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations and provided that such activity does not generate odors
outside of the Premises.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit C, Page 4




--------------------------------------------------------------------------------






EXHIBIT D


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)




ADDITIONAL PROVISIONS RIDER


37.    PARKING.


37.1    During the Term (as the same may be extended), Tenant shall have the
exclusive right to utilize, for use by Tenant and Tenant’s Representatives and
Visitors, at the users’ sole risk, the parking spaces in the Parking Facility
depicted on Exhibit A-1 to the Lease, consisting of approximately six hundred
twenty-four (624) parking spaces, on an exclusive basis. The parking spaces to
be made available to Tenant hereunder may contain a mix of spaces for full-size
and compact cars.


37.2    Landlord shall have no obligation whatsoever to monitor, secure or
police the use of the parking spaces or the Parking Facility. Landlord retains
the right to revoke the parking privileges of any user of the Parking Facility
who violates the rules and regulations governing the safe use of the Parking
Facility (and Tenant shall be responsible for causing any employee of Tenant or
other person using parking spaces allocated to Tenant to comply with all parking
rules and regulations).


37.3    Notwithstanding any other provision of the Lease to the contrary, Tenant
shall not assign its rights to the parking spaces or any interest therein, or
sublease or otherwise allow the use of all or any part of the parking spaces to
or by any other person, except in connection with an approved Transfer made in
accordance with the terms and conditions of Section 14 of the Lease. In the
event of any assignment or sublease of parking space rights, Landlord shall be
entitled to receive, as Additional Rent, fifty percent (50%) of any profit
received by Tenant in connection with such assignment or sublease.


37.4    In the event the Parking Facility is the subject of a Condemnation, or
is damaged or destroyed, and the Lease is not terminated, and if in such event
the available number of parking spaces in the Parking Facility is permanently
reduced, then Tenant’s rights to use parking spaces hereunder may, at the
election of Landlord, thereafter be reduced in proportion to the reduction of
the total number of parking spaces in the Parking Facility shall be reduced


Exhibit D, Page 1




--------------------------------------------------------------------------------






proportionately. In the event any such reduction results in the number of spaces
being less than 624 parking spaces (the “Minimum Parking Count”), then Landlord
shall use commercially reasonable efforts to utilize valet parking services or
obtain alternative parking for use by Tenant within reasonable proximity to the
Building, such that the number of spaces available to Tenant is at least equal
to the Minimum Parking Count. In any event, Landlord shall provide the amount of
parking spaces required by applicable Law.


38.    ELECTRIC VEHICLE CHARGING STATIONS. As part of the Landlord Work,
Landlord shall install six (6) electric dual-head vehicle charging stations (the
“Charging Stations“) in the Parking Facility pursuant to the specifications
attached as Exhibit F to the Lease, at Landlord’s sole cost and expense. During
the Term, Tenant shall have the right to use, at its sole risk, the Charging
Stations, subject to the following terms and conditions:


38.1    Tenant shall have the exclusive right to use the Charging Stations. The
location of the Charging Stations shall be determined by Landlord in Landlord’s
reasonable discretion. Tenant shall be directly responsible for the cost of all
electricity consumed in connection with the operation of the Charging Stations,
which electrical service shall be paid for by Tenant by separate charge or
charged to the Premises. Neither Landlord nor any of the other Landlord Parties
shall be liable to Tenant for any stoppages or shortages of electrical power
furnished to the Charging Stations and Tenant shall not be entitled to any
rental abatement for any such stoppage or shortage of electrical power.


38.2    Tenant shall not, in exercising its rights hereunder, damage the
Building or the Parking Facility or interfere with the use of the Building or
Parking Facility by Landlord. Tenant agrees to be responsible for the cost of
any maintenance and repair of the Charging Stations and, subject to Section 11.3
of the Lease, for any damage caused to the Charging Stations and any other part
of the Building or Parking Facility, which may be caused by Tenant or any of
Tenant’s Representatives or Visitors in connection with Tenant’s use of the
Charging Stations. Landlord shall not be liable for any theft or damage to the
Charging Stations, it being understood that Tenant shall use the Charging
Stations at its own risk.


38.3    The Charging Stations shall be for use by Tenant and Tenant’s
Representatives and Visitors only and Tenant shall in no event advertise the
availability of the Charging Stations to the general public, or permit the
Charging Stations to be used by members of the general public. All terms and
provisions of this Lease shall be applicable to the Charging Stations and the
use, operation, maintenance and removal thereof by Tenant or any of Tenant’s
Representatives and/or Visitors, including, without limitation, Section 10
(Exculpation and Indemnification), except that the Charging Stations shall not
be part of the “Premises” for purposes of calculating the rentable square
footage of the Premises or Tenant’s Share.


39.    BUILDING SIGNAGE. During the Term (as the same may be extended), so long
as Tenant is Leasing the Premises as initially described in the Lease, Tenant
shall have the exclusive right to all exterior Building signage as may per
permitted by the applicable authorities, including the City of Milpitas,
California (the “Building Signage“). Any such Building Signage shall be (i)
subject to all governmental requirements for any separate signage application,
(ii) subject to review and approval by Landlord, including the location, size,
quality, design, material, color,


Exhibit D, Page 2




--------------------------------------------------------------------------------





lighting, method of attachment to the Building and all other aspects of the
proposed Building Signage, (iii) shall only be installed after Tenant obtains
Landlord’s written approval and all necessary permits and approvals from the
applicable authorities, including the City of Milpitas, California, and (iv)
shall be installed and maintained in a first class condition at Tenant’s sole
cost and expense (including, without limitation, the cost of obtaining all
permits and other governmental approval). Prior to submitting a formal request
for approval of any Building Signage, Tenant may submit to Landlord preliminary
or concept drawings of the proposed Building Signage. Promptly after Landlord
receives such drawings, Landlord agrees to meet with Tenant to review Tenant’s
preliminary information concerning the Building Sign and to discuss any changes
which Landlord in good faith requires to the proposed Building Sign for
Landlord’s approval. The Building Signage shall not be illuminated without the
prior written consent of Landlord which consent shall not be unreasonably
withheld, conditioned or delayed. Throughout the Term (as the same may be
extended) Tenant shall not make any material change or changes to any Building
Signage without the prior written consent of Landlord, which Landlord may
withhold in Landlord’s reasonable discretion. Tenant shall be responsible for
all costs and expenses of any Building Signage, including costs and expenses of
construction, installation and maintenance of the Building Signage, processing
governmental applications, and obtaining any permits, damage to the Building
Signage, damage caused by the Building Signage, and removal of the Building
Signage at the expiration or termination of the Lease. Upon the expiration or
earlier termination of the Lease or at such other time that Tenant’s signage
rights are terminated pursuant to the terms hereof, Tenant shall (a) remove the
Building Signage from the Building, (b) repair any damage resulting from the
installation, use and removal of the Building Signage, and (c) restore the
Building facade to the condition existing prior to the installation of the
Building Signage (collectively, “Tenant’s Removal Obligations“). If Tenant fails
to comply with Tenant’s Removal Obligations in accordance with the foregoing,
then Landlord shall have the right to do so at Tenant’s expense, and Tenant
agrees to pay to Landlord the reasonable costs of such removal, repair and
restoration within thirty (30) days after Tenant’s receipt of Landlord invoices
therefor.


40.     MONUMENT SIGNAGE.


40.1    During the Term so long as Tenant is Leasing the Premises as initially
described in the Lease (as the same may be extended), Tenant shall have the
exclusive right to use the existing and any future sign monument for the
Building (“Monument“), subject to the provisions of this Section 40.


40.2    Tenant’s installation(s) on the Monument (“Tenant’s Sign”) shall be (i)
subject to Landlord’s prior written approval as to the size, quality, location,
material, lighting and color, and all other aspects of Tenant’s Sign, (ii)
subject to all applicable ordinances, regulations and the prior approval of all
applicable governmental authorities, including the City of Milpitas, California,
(iii) only be installed after Tenant obtains all necessary permits and approvals
from the applicable authorities, and (iv) be designed, constructed, installed,
insured, maintained, repaired and removed in a first class condition at Tenant’s
sole cost and expense (including, without limitation, the cost of obtaining all
permits and other governmental approval). Throughout the Term Tenant shall not
make any change or changes to Tenant’s Sign without the prior written consent of
Landlord.


Exhibit D, Page 3




--------------------------------------------------------------------------------





40.3    Upon the expiration or earlier termination of the Lease, Tenant’s rights
granted herein will terminate and Landlord may remove Tenant’s Sign from the
Monument at Tenant’s sole cost and expense and restore the Monument to the
condition it was in prior to installation of Tenant’s signage thereon, ordinary
wear and tear excepted. The cost of such removal and restoration shall be
payable as Additional Rent within five (5) days of Landlord’s demand.


41.     EXTENSION OPTION. Provided that FireEye, Inc., a Delaware corporation,
has not assigned the Lease (other than to a Permitted Transferee) or at any time
during the twelve (12) month period prior to Tenant’s exercise of the Extension
Option, sublet greater than thirty (30%) of the Premises (other than to a
Permitted Transferee) (it being intended that all rights pursuant to this
provision are and shall be personal to the original Tenant under this Lease and
any Permitted Transferee which is an assignee of the Lease pursuant to Section
14.9 and shall not be transferable or exercisable for the benefit of any other
Transferee), and provided that no Event of Default by Tenant exists at the time
of exercise or at any time thereafter until the beginning of such extension of
the Term, Tenant shall have the option (the “Extension Option“) to extend the
Term for one (1) additional consecutive period of five (5) years (the “Extension
Period“), by giving written notice to Landlord of the exercise of such Extension
Option at least twelve (12) months, but not more than fifteen (15) months, prior
to the expiration of the initial Term. The exercise of the Extension Option by
Tenant shall be irrevocable and shall cover the entire Premises leased by Tenant
pursuant to this Lease. Upon such exercise, the term of the Lease shall
automatically be extended for the Extension Period without the execution of any
further instrument by the parties; provided that Landlord and Tenant shall, if
requested by either party, execute and acknowledge an instrument confirming the
exercise of the Extension Option. The Extension Option shall terminate if not
exercised precisely in the manner provided herein. Any extension of the Term
shall be upon all the terms and conditions set forth in the Lease and all
Exhibits thereto, except that: (i) Tenant shall have no further option to extend
the Term of the Lease; (ii) Landlord shall not be obligated to contribute funds
toward the cost of any remodeling, renovation, alteration or improvement work in
the Premises; (iii) unless Landlord otherwise agrees in writing, Landlord shall
not be obligated to pay any fee or commission to any broker representing Tenant;
and (iv) Base Rent for the Extension Period shall be the then Fair Market Base
Rental (as defined below) for the Premises for the space and term involved,
which shall be determined as set forth below.


41.1    “Fair Market Base Rental“ shall mean the “fair market” Base Rent at the
time or times in question for the Building, based on the prevailing rentals then
being charged to tenants in other office buildings of comparable quality as the
Building in the North San Jose/Milpitas/Fremont, California area, for leases
with terms approximately equal to the term for which Fair Market Base Rental is
being determined, taking into account: the desirability, location in the
building, size and quality of the space, including interior finishes and other
tenant improvements; included services and related operating expenses and tax
and expense stops or other escalation clauses; and any other special rights of
Tenant under this Lease in comparison to typical market leases (e.g., for
parking, signage, and extension or expansion options). Fair Market Base Rental
shall also reflect the then prevailing rental structure for comparable office
buildings in the North San Jose/Milpitas/Fremont, California area, so that if,
for example, at the time Fair Market Base Rental is being determined the
prevailing rental structure includes


Exhibit D, Page 4




--------------------------------------------------------------------------------





periodic rental adjustments or escalations, Fair Market Base Rental shall
reflect such rental structure.


41.2    Landlord and Tenant shall endeavor to agree upon the Fair Market Base
Rental. If they are unable to so agree within thirty (30) days after receipt by
Landlord of Tenant’s notice of exercise of the Extension Option, Landlord and
Tenant shall mutually select a licensed real estate broker who is active in the
leasing of office space in the North San Jose/Milpitas/Fremont, California area.
Landlord shall submit Landlord’s determination of Fair Market Base Rental and
Tenant shall submit Tenant’s determination of Fair Market Base Rental to such
broker, at such time or times and in such manner as Landlord and Tenant shall
agree (or as directed by the broker if Landlord and Tenant do not promptly
agree). The broker shall select either Landlord’s or Tenant’s determination as
the Fair Market Base Rental, and such determination shall be binding on Landlord
and Tenant. If Tenant’s determination is selected as the Fair Market Base
Rental, then Landlord shall bear all of the broker’s cost and fees. If
Landlord’s determination is selected as the Fair Market Base Rental, then Tenant
shall bear all of the broker’s cost and fees.


41.3    In the event the Fair Market Base Rental for the Extension Period has
not been determined at such time as Tenant is obligated to pay Base Rent for the
Extension Period, Tenant shall pay as Base Rent pending such determination, the
Base Rent in effect for such space immediately prior to the Extension Period;
provided, that upon the determination of the applicable Fair Market Base Rental,
any shortage of Base Rent paid, together with interest at the rate specified in
the Lease, shall be paid to Landlord by Tenant.


41.5    The term of the Lease, whether consisting of the initial Term alone or
the initial Term as extended by the Extension Period (if the Extension Option is
exercised), is referred to in this Lease as the “Term.”


42.    ROOFTOP COMMUNICATION EQUIPMENT.


42.1    During the Term, Tenant shall have the exclusive right to utilize the
roof of the Building at no monthly charge, for the purpose of installing (in
accordance with Section 6 of the Lease), operating and maintaining communication
devices and equipment (the “Communication Equipment“). To the extent necessary
for the operation of the Project, Landlord may at its sole cost and expense
utilize portions of the roof. Tenant’s right to install the Communication
Equipment shall be subject to the approval rights of Landlord and Landlord’s
architect and/or engineer with respect to the plans and specifications of the
Communication Equipment, the manner in which the Communication Equipment is
attached to the roof of the Building and the manner in which any cables are run
to and from the Communication Equipment. The precise specifications and a
general description of the Communication Equipment along with all documents
Landlord reasonably requires to review the installation of the Communication
Equipment (the “Plans and Specifications“) shall be submitted to Landlord for
Landlord’s written approval no later than ten (10) business days before Tenant
commences to install the Communication Equipment. Tenant shall be solely
responsible for obtaining all necessary governmental and regulatory approvals
and for the cost of installing, operating, maintaining and removing the
Communication Equipment. Tenant shall notify Landlord upon completion of the
installation of the Communication Equipment. If Landlord determines that the
Communication


Exhibit D, Page 5




--------------------------------------------------------------------------------





Equipment does not comply with the approved Plans and Specifications, that the
Building has been damaged during installation of the Communication Equipment or
that the installation was defective, Landlord shall notify Tenant of any
noncompliance or detected problems and Tenant immediately shall cure the
defects. If the Tenant fails to immediately cure the defects, Tenant shall pay
to Landlord upon demand the cost, as reasonably determined by Landlord, of
correcting any defects and repairing any damage to the Building caused by such
installation.


42.2    Landlord agrees that Tenant, upon reasonable prior written notice to
Landlord, shall have access to the roof of the Building for the purpose of
installing, maintaining, repairing and removing the Communication Equipment and
the appurtenances, all of which shall be performed by Tenant or Tenant’s
authorized representative or contractors, which shall be approved by Landlord,
at Tenant’s sole cost and risk. It is agreed, however, that prior to commencing
any such installation, maintenance, repairs or removal, Tenant shall cause
reasonable and customary hazard notices and safety barriers to be placed on the
roof and that access to the roof of the Building shall only be granted to
authorized engineers, employees or properly authorized contractors of Tenant,
FCC (defined below) inspectors, if applicable, or persons under Tenant’s direct
supervision. Tenant further agrees to exercise firm control over the people
requiring access to the roof of the Building in order to keep to a minimum the
number of people having access to the roof of the Building and the frequency of
their visits. It is further understood and agreed that the installation,
maintenance, operation and removal of the Communication Equipment and the
appurtenances, is not permitted to damage the Building or the roof thereof.
Tenant agrees to be responsible for any damage caused to the roof or any other
part of the Building, which may be caused by Tenant or any of its
Representatives or Visitors.


42.3     Tenant shall, at its sole cost and expense, and at its sole risk,
install, operate and maintain the Communication Equipment in a good and
workmanlike manner, and in compliance with all electric, communication, and
safety codes, ordinances, standards, regulations and requirements, now in effect
or hereafter promulgated, of the Federal Government, including, without
limitation, the Federal Communications Commission (the “FCC“), the Federal
Aviation Administration (“FAA“) or any successor agency of either the FCC or FAA
having jurisdiction over radio or telecommunications, and of the state, city and
county in which the Building is located. Under the Lease, the Landlord and its
agents assume no responsibility for the licensing, operation and/or maintenance
of Tenant’s equipment. Tenant has the responsibility of carrying out the terms
of any FCC license in all respects. The Communication Equipment shall be
connected to the Building’s power supply in strict compliance with all
applicable Laws. Neither Landlord nor any Landlord Parties shall be liable to
Tenant for any stoppages or shortages of electrical power furnished to the
Communication Equipment for any cause beyond the reasonable control of Landlord,
and Tenant shall not be entitled to any rental abatement for any such stoppage
or shortage of electrical power. Neither Landlord nor any Landlord Parties shall
have any responsibility or liability for the conduct or safety of any of
Tenant’s representatives, repair, maintenance and engineering personnel while in
or on any part of the Building.


42.4    The Communication Equipment and the appurtenances shall remain the
personal property of Tenant, and shall be removed by Tenant at its own expense
at the expiration or earlier termination of the Lease or Tenant’s right to
possession hereunder. Tenant shall repair any damage caused by such removal,
including the patching of any holes to match, as closely as possible, the color
surrounding the area where the equipment and appurtenances were attached.


Exhibit D, Page 6




--------------------------------------------------------------------------------





Tenant agrees to maintain all of the Tenant’s equipment placed on or about the
roof or in any other part of the Building in proper operating condition and
maintain same in satisfactory condition as to appearance and safety in
Landlord’s sole discretion. Tenant agrees that at all times during the Term, it
will keep the roof of the Building free of all trash or waste materials produced
by Tenant or any of Tenant’s Representatives or Visitors.


42.5    In light of the specialized nature of the Communication Equipment,
Tenant shall be permitted to utilize the services of its choice for
installation, operation, removal and repair of the Communication Equipment and
the appurtenances subject to the reasonable approval of Landlord.
Notwithstanding the foregoing, Tenant must provide Landlord with prior written
notice of any such installation, removal or repair and coordinate such work with
Landlord in order to avoid voiding or otherwise adversely affecting any
warranties granted to Landlord with respect to the roof. In Landlord’s sole
discretion, Landlord may require that Tenant, at its sole cost and expense,
retain roofing contractors selected by Landlord to perform such work (to the
extent that it involves the roof), or, at Landlord’s option, to perform such
work in conjunction with Tenant’s contractor. In the event the Landlord
contemplates roof repairs that could affect Tenant’s Communication Equipment, or
which may result in an interruption of the Tenant’s telecommunication service,
Landlord shall notify Tenant at least thirty (30) days in advance (except in
cases of an emergency) prior to the commencement of such contemplated work in
order to allow Tenant to make other arrangements for such service.


42.6    Tenant shall not allow any provider of telecommunication, video, data or
related services (“Communication Services“) to locate any equipment on the roof
of the Building for any purpose other than providing services to the Building.
Tenant specifically acknowledges and agrees that the terms and conditions of
Section 10 of the Lease shall apply with full force and effect to the use of and
access to the roof by Tenant or any of its Representatives or Visitors.


43.    FITNESS CENTER.


43.1    Landlord and Tenant acknowledge that portion of the Premises includes an
area utilized as an employee fitness center (the “Fitness Center“). Tenant shall
require each user of the Fitness Center to execute a release and waiver that
includes a waiver and release of all claims against Landlord and the Landlord
Parties with respect to the use of the Fitness Center. Tenant hereby
acknowledges and agrees that Tenant shall be solely liable for the operation and
management of the Fitness Center and shall expressly inform all employees and
contractors utilizing the Fitness Center and that Landlord shall not be directly
or indirectly liable for the operation and/or management of the Fitness Center.


43.2    Tenant shall, at its sole cost and expense, comply with applicable Laws
regarding the use, operation and maintenance of the Fitness Center. In addition
to the insurance that Tenant is required to obtain and maintain pursuant to this
Lease, Tenant shall confirm that the Commercial General Liability insurance
policy required to be maintained pursuant to Section 11 contains no exclusion
for fitness centers or gymnasiums, and that such coverage applies to all parties
using and/or occupying the Fitness Center. Tenant shall deliver to Landlord an
insurance certificate evidencing such insurance coverage no later than ten (10)
days before the date Tenant commences use of the Premises, and thereafter before
the expiration of such coverage.


Exhibit D, Page 7




--------------------------------------------------------------------------------





43.3    Tenant hereby agrees that it shall expressly inform all employees,
contractors, customers, members and any other parties utilizing the Fitness
Center that Landlord is not responsible for the operation and management of the
Fitness Center. Landlord may, but shall not be obligated to, post reasonable
signage at and/or about the Premises disclaiming liability for the operation and
management of the Fitness Center. Tenant waives all claims and releases Landlord
and the Landlord Related Parties from all liability arising in connection with
the Fitness Center, including, without limitation, from the equipment contained
therein.


43.4    Any installation of fitness training equipment or Alterations made in
connection with the Fitness Center shall be performed in accordance with this
Lease, including, but not limited to, Section 6 and further subject to
Landlord’s reasonable conditions with respect to limiting damage to the
Premises, such as requiring rubber flooring, protective mats and other sound
reducing or damage minimizing covering reasonably required by Landlord.


44.    LETTER OF CREDIT. Concurrent with Tenant’s execution and delivery of the
Lease to Landlord, Tenant shall deliver to Landlord, as collateral for the full
performance by Tenant of all of its obligations under the Lease and for all
losses and damages Landlord may suffer as a result of Tenant’s failure to comply
with one or more provisions of the Lease, including, but not limited to, any
post lease termination damages under Section 1951.2 of the California Civil
Code, an Irrevocable Standby Letter of Credit (the “Letter of Credit”) in the
amount of $579,811.86. The following terms and conditions shall apply to the
Letter of Credit:


44.1    The Letter of Credit shall be in favor of Landlord, shall be issued by a
bank acceptable to Landlord with a Standard & Poors rating of “A” or better,
shall comply with all of the terms and conditions of this Section and shall
otherwise be in the form attached hereto as Exhibit H or such other form as
reasonably approved by Landlord.


44.2    The Letter of Credit or any replacement Letter of Credit shall be
irrevocable for the term thereof and shall automatically renew on a year to year
basis until a period ending not earlier than two months subsequent to the
Expiration Date (the “LOC Expiration Date”) without any action whatsoever on the
part of Landlord; provided that the issuing bank shall have the right not to
renew the Letter of Credit by giving written notice to Landlord not less than
sixty (60) days prior to the expiration of the then current term of the Letter
of Credit that it does not intend to renew the Letter of Credit. Tenant
understands that the election by the issuing bank not to renew the Letter of
Credit shall not, in any event, diminish the obligation of Tenant to deposit the
Security Deposit or maintain such an irrevocable Letter of Credit in favor of
Landlord through the LOC Expiration Date.


44.3    Landlord, or its then authorized representative, upon Tenant’s failure
to comply with one or more provisions of the Lease, or as otherwise specifically
agreed by Landlord and Tenant pursuant to the Lease or any amendment thereof,
without prejudice to any other remedy provided in the Lease or by applicable
regulations, shall have the right from time to time to make one or more draws on
the Letter of Credit and use all or part of the proceeds in accordance with
Section 44.4 below. In addition, if Tenant fails to furnish a renewal or
replacement letter of credit complying with all of the provisions of this
Section 44 at least sixty (60) days prior to the stated expiration date of the
Letter of Credit then held by Landlord, Landlord may draw upon such Letter of
Credit and hold the proceeds thereof (and such proceeds need not be segregated)
in


Exhibit D, Page 8




--------------------------------------------------------------------------------





accordance with the terms of this Section 45. Funds may be drawn down on the
Letter of Credit upon presentation to the issuing bank of Landlord's (or
Landlord’s then authorized representative’s) certification set forth in Exhibit
H.


44.4    Tenant acknowledges and agrees (and the Letter of Credit shall so state)
that the Letter of Credit shall be honored by the issuing bank without inquiry
as to the truth of the statements set forth in such draw request and regardless
of whether the Tenant disputes the content of such statement. The proceeds of
the Letter of Credit shall constitute Landlord's sole and separate property (and
not Tenant's property or the property of Tenant's bankruptcy estate) and
Landlord may immediately upon any draw (and without notice to Tenant) apply or
offset the proceeds of the Letter of Credit: (a) against any Rent or other
amounts payable by Tenant under the Lease that is not paid when due; (b) against
all losses and damages that Landlord has suffered or that Landlord reasonably
estimates that it may suffer as a result of Tenant’s failure to comply with one
or more provisions of the Lease, including any damages arising under Section
1951.2 of the California Civil Code following termination of the Lease; (c)
against any costs incurred by Landlord in connection with the Lease (including
attorneys’ fees); and (d) against any other amount that Landlord may spend or
become obligated to spend by reason of Tenant's default. Provided Tenant has
performed all of its obligations under the Lease, Landlord agrees to pay to
Tenant within sixty (60) days after the LOC Expiration Date the amount of any
proceeds of the Letter of Credit received by Landlord and not applied as allowed
above; provided, that if prior to the LOC Expiration Date a voluntary petition
is filed by Tenant or any guarantor, or an involuntary petition is filed against
Tenant or any guarantor by any of Tenant's or guarantor's creditors, under the
Federal Bankruptcy Code, then Landlord shall not be obligated to make such
payment in the amount of the unused Letter of Credit proceeds until either all
preference issues relating to payments under the Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.


44.5    If, as result of any application or use by Landlord of all or any part
of the Letter of Credit, the amount of the Letter of Credit shall be less than
the amount set forth in this Section 44, Tenant shall, within five (5) days
thereafter, provide Landlord with additional letter(s) of credit in an amount
equal to the deficiency (or a replacement letter of credit in the total amount
required pursuant to this Section 44), and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this Section 44, and
if Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in the Lease, the same shall constitute an incurable Event of
Default by Tenant. Promptly following Landlord’s receipt of such additional
letter(s) of credit or replacement letter of credit that comply with the
requirements of this Article 44, Landlord shall return any unapplied cash
proceeds then held by Landlord. Tenant further covenants and warrants that it
will neither assign nor encumber the Letter of Credit or any part thereof and
that neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.


44.6    Landlord may, at any time and without notice to Tenant and without first
obtaining Tenant's consent thereto, transfer all of its interest in and to the
Letter of Credit to another party, person or entity, including Landlord's
mortgagee and/or to have the Letter of Credit reissued in the name of Landlord’s
mortgagee. If Landlord transfers its interest in the Building and transfers the
Letter of Credit (or any proceeds thereof then held by Landlord) in


Exhibit D, Page 9




--------------------------------------------------------------------------------





whole or in part to the transferee, Landlord shall, without any further
agreement between the parties hereto, thereupon be released by Tenant from all
liability therefor. The provisions hereof shall apply to every transfer or
assignment of all or any part of the Letter of Credit to a new landlord. In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant's sole cost and expense, execute and submit to the issuer of
the Letter of Credit such applications, documents and instruments as may be
necessary to effectuate such transfer. Tenant shall be responsible for paying
the issuer's transfer and processing fees in connection with any transfer of the
Letter of Credit and, if Landlord advances any such fees (without having any
obligation to do so), Tenant shall reimburse Landlord for any such transfer or
processing fees within ten (10) days after Landlord’s written request therefor.


44.7    If the Letter of Credit expires earlier than the LOC Expiration Date, or
the issuing bank notifies Landlord that it shall not renew the Letter of Credit,
Landlord shall accept a renewal thereof or substitute Letter of Credit (such
renewal or substitute Letter of Credit to be in effect not later than sixty (60)
days prior to the expiration thereof), irrevocable and automatically renewable
through the LOC Expiration Date upon the same terms as the expiring Letter of
Credit or upon such other terms as may be acceptable to Landlord. However, if
(a) the Letter of Credit is not timely renewed, or (b) a substitute Letter of
Credit, complying with all of the terms and conditions of this paragraph is not
timely received, Landlord may present such Letter of Credit to the issuing bank,
and the entire sum so obtained shall be paid to Landlord, to be held by Landlord
in accordance with Section 4 of the Lease. Notwithstanding the foregoing,
Landlord shall be entitled to receive from Tenant all reasonable attorneys' fees
and costs incurred in connection with the review of any proposed substitute
Letter of Credit pursuant to this Section.


44.8    Landlord and Tenant (a) acknowledge and agree that in no event or
circumstance shall the Letter of Credit or any renewal thereof or substitute
therefor or any proceeds thereof be deemed to be or treated as a “security
deposit” under any regulation applicable to security deposits in the commercial
context including Section 1950.7 of the California Civil Code, as such section
now exist or as may be hereafter amended or succeeded (“Security Deposit Laws”),
(b) acknowledge and agree that the Letter of Credit (including any renewal
thereof or substitute therefor or any proceeds thereof) is not intended to serve
as a security deposit, and the Security Deposit Laws shall have no applicability
or relevancy thereto, and (c) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code and all other provisions of Regulations, now or
hereafter in effect, which (i) establish the time frame by which Landlord must
refund a security deposit under a lease, and/or (ii) provide that Landlord may
claim from the security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
specified above in this Section 45 and/or those sums reasonably necessary to
compensate Landlord for any loss or damage caused by Tenant’s breach of the
Lease or the acts or omission of Tenant or any other Tenant’s Representatives,
including any damages Landlord suffers following termination of the Lease.
44.9    Notwithstanding anything to the contrary contained in the Lease, in the
event that at any time the financial institution which issues said Letter of
Credit is declared insolvent by the FDIC or is closed for any reason, Tenant
must immediately provide a substitute Letter of Credit
Exhibit D, Page 10




--------------------------------------------------------------------------------





that satisfies the requirements of the Lease hereby from a financial institution
acceptable to Landlord, in Landlord’s sole discretion.
45.    TENANT’S SECURITY SYSTEM. Subject to the terms of the Lease, including,
without limitation, Tenant’s compliance with Section 6, Tenant, at Tenant’s sole
cost and expense, shall have the right to install and maintain a security and
card access system in the Premises and at the entrance to the Premises
(“Tenant’s Security System”), subject to the following conditions: (a) Tenant’s
plans and specifications for the proposed Tenant’s Security System shall be
subject to Landlord’s prior written approval, which approval will not be
unreasonably withheld; provided, however, that Tenant shall coordinate the
installation and operation of Tenant’s Security System with Landlord to assure
that Tenant’s Security System is compatible with the Building Systems and
equipment and to the extent that Tenant’s Security System is not compatible with
the Building systems and equipment, Tenant shall not be entitled to install or
operate it (and Tenant shall not actually install or operate Tenant’s Security
System unless Tenant has obtained Landlord’s approval of such compatibility in
writing prior to such installation or operation); (b) Tenant’s Security System
shall be and shall remain compatible with any security and other systems
existing in the Building; (c) Tenant’s Security System shall be installed and
used in compliance with all other provisions of the Lease; (d) Landlord shall be
provided with keys, codes and/or access cards, as applicable, and means of
immediate access to fully exercise all of its entry rights under the Lease with
respect to the Premises; and (e) Tenant shall keep Tenant’s Security System in
good operating condition and repair and Tenant shall be solely responsible, at
Tenant's sole cost and expense, for the monitoring, operation and removal of
Tenant's Security System. Upon the expiration or earlier termination of the
Lease, Tenant shall remove Tenant’s Security System. All costs and expenses
associated with the removal of Tenant’s Security System and the repair of any
damage to the Building resulting from the installation and/or removal of same
shall be borne solely by Tenant. Notwithstanding anything to the contrary,
neither Landlord nor any Landlord Parties shall be directly or indirectly liable
to Tenant, any of Tenant’s Representatives or Visitors or any other person and
Tenant hereby waives any and all claims against and releases Landlord and the
Landlord Parties from any and all claims arising as a consequence of or related
to Tenant’s Security System, or the failure thereof.


46.     DOGS. Subject to the provisions of this Article 46, Tenant’s employees
shall be permitted to bring fully domesticated and trained dogs, kept as pets
into the Premises, provided and on condition that:


(a)
there shall be no more than a reasonable number of dogs at the Project at any
time;



(b)    all dogs shall be strictly controlled at all times and shall not be
permitted to foul, damage or otherwise mar any part of the Building (including
the Premises) or cause any undue noise whether through barking, growling or
otherwise;


(c)    dangerous breeds, such as pitbulls, shall not be brought upon the Project
at any time;


(d)    dogs shall not be left unattended at any time;


Exhibit D, Page 11




--------------------------------------------------------------------------------





(e)    while outside the Premises (i.e., in any common area), all dogs shall be
kept on leashes at all times.  Any dog found off-leash in any common area may be
removed to a pound or animal shelter by calling the appropriate authorities, if
such dog’s owner is not located within a reasonable time using reasonable
measures, or if such dog appears to be a threat to public safety, all at such
dog’s owner’s expense;


(f)    all dogs shall be current in their vaccinations.  Upon Landlord's request
from time to time, Tenant shall provide Landlord with evidence of all current
vaccinations for dogs having access to the Premises and the Project;


(g)    Tenant shall be responsible for any additional cleaning costs or other
costs which may arise from the dogs' presence at the Project;


(h)    Tenant shall be liable for, and shall indemnify and hold Landlord and all
Landlord Parties harmless from, any and all claims arising from any and all acts
undertaken by (e.g., biting another tenant, occupant, licensee or invitee or an
employee of Landlord or any Landlord Party) or the presence of any dog in or
about the Premises or the Project;


(i)    Tenant immediately removes any dog waste and excrement from the Premises
and the Project. If Landlord reasonably determines that Landlord has incurred or
is incurring increased cleaning or  maintenance costs as a result of the dogs'
presence, Tenant shall reimburse Landlord for such costs as additional rent
within twenty (20) days of Landlord's demand;


(j)    if, at any time during the Term, (x) Landlord receives bona fide
complaints from any parties regarding (i) the dogs' activities, or  (ii) the
dogs' noise level within the Project, or (iii) allergic reactions suffered as a
result of the presence of any dog, and such complaints are not remedied by
Tenant to Landlord's reasonable satisfaction within three (3) days following
Landlord's delivery of written notice to Tenant, or (y) Landlord reasonably
determines that the presence of any and all dogs is materially disruptive to the
maintenance and operation of the Project, or (z) Tenant has failed to comply
with any of the provisions set forth in this Section, Landlord shall notify
Tenant thereof and, if such failure to comply with any of the provisions of this
Section is not cured to Landlord's reasonable satisfaction within three (3) days
following Landlord's delivery of written notice to Tenant, Landlord may revoke
Tenant's rights under this Section;


(k)    no dog with (or suspected of having) fleas or any illness or disease is
to be brought into the Project;


(l)    Tenant shall be responsible for, and indemnify, defend, protect and hold
Landlord harmless from and against any and all costs to remedy any and all
damages caused to the Project or any portion thereof by any dog;


(m)    Tenant shall comply with all applicable Project Rules associated with or
governing the presence of a dog within the Premises and/or the Project, and such
presence shall not violate the Certificate of Occupancy; and
Exhibit D, Page 12




--------------------------------------------------------------------------------





(n)    Tenant shall not allow any Visitor to bring a dog into the Building. 
This rule does not apply to any animal used by a tenant or visitor that is
needed as a reasonable accommodation for the tenant’s or visitor’s disability as
permitted by applicable Project Rule.
47.    EMERGENCY GENERATOR (WITH TANK).


47.1    Tenant shall have the right to use the existing two (2) one megawatt
supplemental generators (collectively, the "Generator") and two (2) above ground
fuel tanks (collectively, the “Tank”) to provide emergency additional electrical
capacity to the Premises during the Term on an as-is where-is basis.  Landlord
makes no representations or warranties regarding the condition of the Generator
and Tank and Tenant assumes all liability therefor. Tenant's use of the
Generator and Tank shall include a secondary containment system to protect
against and contain any release of hazardous materials.  The area in which the
Generator and the Tank are located shall be referred to herein as the “Generator
Area” .  Tenant shall be solely responsible for obtaining all necessary
governmental and regulatory approvals and for the cost of installing, operating,
maintaining and removing the Generator and the Tank.  Tenant shall not install
or operate the Generator or the Tank until Tenant has obtained and submitted to
Landlord copies of all required governmental permits, licenses and
authorizations necessary for the operation of the Generator and the Tank.  In
addition to, and without limiting Tenant’s obligations under the Lease, Tenant
shall comply with all applicable environmental and fire prevention laws
pertaining to Tenant’s use of the Generator Area.  Tenant shall also be
responsible for the cost of all utilities consumed in the operation of the
Generator and the Tank.


47.2      Tenant shall be responsible for assuring that the maintenance and
operation of the Generator and the Tank shall in no way damage any portion of
the Project.  To the maximum extent permitted by law, the Generator and the Tank
and all appurtenances in the Generator Area shall be at the sole risk of Tenant,
and Landlord shall have no liability to Tenant if the Generator, the Tank or any
appurtenances installations are damaged for any reason. Tenant agrees to be
responsible for any damage caused to the Project in connection with the
maintenance and operation of the Generator and, in accordance with the terms of
this Lease, to indemnify, defend and hold Landlord and the Landlord Parties
harmless from all liabilities, obligations, damages, penalties, claims, costs,
charges and expenses, including, without limitation, reasonable architects' and
attorneys' fees (if and to the extent permitted by law), which may be imposed
upon, incurred by, or asserted against Landlord or any of the Landlord Parties
in connection with the maintenance and operation of the Generator and the Tank,
including, without limitation, any environmental and hazardous materials claims.


47.3     Tenant shall be responsible at its sole cost for the operation,
cleanliness and maintenance of the Generator and the Tank and the
appurtenances.  Tenant shall take the Generator Area “as is” in the condition in
which the Generator, Tank and Generator Area are in as of the date Landlord
tenders access to the Premises to Tenant.  Tenant shall have no right to make
any changes, alterations, additions, decorations or other improvements to the
Generator Area without Landlord’s prior written consent. Tenant agrees to
maintain the Generator and the Tank, including without limitation, any enclosure
installed around the Generator and the Tank in good condition and repair. 
Tenant shall be responsible for performing any maintenance and improvements to
any enclosure surrounding the Generator and the Tank so as to keep such
enclosure in good condition.


Exhibit D, Page 13




--------------------------------------------------------------------------------





47.4      All electricity generated by the Generator may only be consumed by
Tenant in the Premises.


47.5     Landlord shall have no obligation to provide any services, including,
without limitation, electric current, to the Generator Area.


47.6      Notwithstanding anything to the contrary contained herein, if at any
time during the Term Landlord determines in its sole but bona fide business
judgement, that the Generator, Tank and/or any appurtenances create a dangerous
condition, then Tenant shall, upon notice from Landlord, immediately cease any
further operation of the Generator and Tank and take all appropriate steps to
remedy such dangerous condition.  From and after such notice by Landlord, Tenant
shall have no further right to operate the Generator or Tank unless and until
Tenant shall have corrected such condition, provided however, that Landlord’s
approval of such correction shall constitute the mere permission to operate the
Generator and the Tank, which permission shall in no event be construed to
abrogate or diminish Landlord’s rights or Tenant’s obligations under this
Section or the Lease.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit D, Page 14




--------------------------------------------------------------------------------






EXHIBIT E


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)




LANDSCAPING PLAN


[lease-image32.jpg]






Exhibit E, Page 1




--------------------------------------------------------------------------------






EXHIBIT F


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)




CHARGING STATION SPECIFICATIONS


(see attached)




Exhibit F, Page 1




--------------------------------------------------------------------------------






[lease-image33.jpg]


Exhibit F, Page 2




--------------------------------------------------------------------------------





[lease-image34.jpg]


Exhibit F, Page 3




--------------------------------------------------------------------------------





[lease-image35.jpg]


Exhibit F, Page 4




--------------------------------------------------------------------------------





[lease-image36.jpg]


Exhibit F, Page 5




--------------------------------------------------------------------------------






EXHIBIT G


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)




MINIMUM MAINTENANCE STANDARDS




PREVENTIVE MAINTENANCE STANDARDS
PROPERTY: ____601 McCarthy Blvd, Milpitas, CA_______


Purpose
The purpose of these standards is to outline the minimum requirements for
maintaining the Property’s mechanical infrastructures in a manner that will
maximize the usefulness, cost effectiveness and efficiency of the equipment.
Additional work may be required to satisfy code or judicial requirements. All
tenants and tenant contractors shall comply with each of the following
requirements unless otherwise exempted in writing by Landlord.
Documentation
a)
At least one copy of these Preventive Maintenance Standards shall be maintained
at the Property.

b)
At least one copy of the operations and maintenance manuals for all equipment
shall be maintained and filed with the Preventive Maintenance Standards at the
Property.

c)
At least one copy of the current architectural, mechanical, and electrical
as-built drawings shall be maintained at the Property.

d)
At least one copy of the Building’s refrigeration log shall be maintained at the
Property and be readily available for inspection.

e)
At least one copy of all executed agreements for preventive maintenance on any
equipment shall be maintained and filed with the Preventive Maintenance
Standards at the Property.

f)
All equipment name plate data shall be collected, documented, and filed with the
Preventive Maintenance Standards at the Property.

g)
An appropriate equipment numbering system shall be utilized and metal, plastic
tags or labels placed on all building equipment, with the number key filed with
the Preventive Maintenance Standards.

h)
A log of all preventive maintenance and repairs performed shall be maintained
and filed with the Preventive Maintenance Standards at the Property. The log
shall indicate the date of visit, the equipment being serviced or repaired, a
description of the service or repair completed and a description of any
additional repairs needed.



Exhibit G, Page 1




--------------------------------------------------------------------------------






i)
A priority system for corrective maintenance shall be established so that
maintenance work is accomplished in an orderly and systematic manner. The client
shall be made aware of the priority of requested maintenance and the time
expected to accomplish the correction. If the stated goal cannot be met, the
client shall be informed of the new goal for completing the request.

Preventive Maintenance
All equipment (e.g. chillers, boilers, air handlers, box cars, split systems,
refrigeration systems and associated controls, air compressors, exhaust fans,
domestic hot water circulating pumps, automatic door operators, temperature
control devices, elevators, dumbwaiters, etc.) shall be on a preventive
maintenance schedule.


Filter Maintenance
A filter maintenance schedule shall be established for all HVAC filters and a
record of filter changes maintained and filed with the Preventive Maintenance
Standards at the Property. All filters shall be replaced once the pressure drop
across the filter bank meets or exceeds 1 inch of pressure but in any event, no
less than every six months. All filters shall have a MERV rating of no less than
eight (8).


Emergency Generators
Emergency generators shall be test-run once per month for no less than thirty
(30) minutes. If test runs are not automatic, records of these test runs shall
be maintained at the site.
At least once per year, the transfer from outside power to emergency power shall
be scheduled and successfully performed.
At least once per year, a full load bank test must be performed by a licensed
contractor approved by Landlord. The results of the test shall be filed with the
Preventive Maintenance Standards at the Property.
A preventive maintenance agreement must be executed and maintained that includes
all manufacturer’s recommended services, including but not limited to monthly,
quarterly, semi-annual and annual tasks as suggested by the manufacturer.


Boilers
Boilers shall be checked daily when operational or on an automated system that
records boiler performance.
Low water cut-off devices shall be checked for actual boiler shut down at the
beginning of the heating season and at least quarterly thereafter by duplicating
an actual low-water condition.
Boiler relief valves shall be tested for proper operation at least once every
six (6) months. A record of these tests shall be maintained at or near the
location of the boilers.
The high temperature cut-out needs to be checked for operation and calibrated on
a quarterly basis.
A daily log of the operating parameters shall be maintained on boilers when they
are operational to include pressures, temperatures, water levels, condition of
makeup and boiler feed water, and name of the person checking the parameters.
The log shall be retained in the Preventive Maintenance Standards for a period
of at least one (1) year.
All boilers shall receive inspections and certification as required from an
authorized state agent or insurance inspector. The certificate of compliance
shall be maintained at the boiler.


Exhibit G, Page 2
 




--------------------------------------------------------------------------------





Boiler water pH and Total Dissolved Solids shall be tested monthly. Total
Dissolved Solids shall not exceed 2500 ppm. Water treatment chemicals will be
added to maintain pH levels between 8.5 and 10.5. A log of these tests shall be
maintained at the boiler, as well as a record of chemicals added for water
treatment.
At least once per year, the boilers must be isolated and drained. Both the water
side and fire side of the boiler shall be opened for access. A thorough flush
out and cleaning of the water side shall be conducted. A thorough inspection and
cleaning of the fire side shall be conducted. This includes but is not limited
to: refractory inspection, main burner inspection and cleaning, and flue
inspection and cleaning. All gaskets shall be removed and replaced. Perform
turndown testing on all safeties and limits. Check the operation of the
flame-sensing control and replace as needed. Inspect all electrical wiring for
damage and correct connection in boiler. Perform combustion test/analysis and
adjust as needed to ensure compliance with prevailing AQMD requirements. Verify
makeup water pressure regulator setting and adjust as needed.


Elevators
All elevators shall receive regular inspections and maintenance by certified
elevator maintenance contractors. Records of such inspections and maintenance
shall be maintained at the site. Telephones within elevators shall be checked
monthly for proper operation. All elevators shall have current Permits to
Operate posted near the elevator equipment as required, with a copy provided to
Landlord. No one other than authorized elevator service or building engineering
personnel may be permitted in elevator mechanical rooms at any time.


Life Safety
Detection and notification systems (e.g. control panel, smoke detection devices,
heat sensing devices, strobe alarm lights, audible alarm indicating devices,
phone line communication module, etc.) shall be inspected annually and tested
for operation at least once every six (6) months by a properly certified
technician. A record of these inspections shall be maintained with the
Preventive Maintenance Standards.
Fire Alarm Control Panel needs to be properly tagged as required by the
California State Fire Marshal.
Halon/Ansulor pre-action systems shall be inspected and tested by a certified
inspector semi-annually to assure their readiness in the event of a fire.
Testing and inspection of these systems shall be documented and records kept
with the Preventive Maintenance Standards.
Fire extinguishers shall be inspected monthly and tagged annually by a certified
inspector, and all tags should be properly and legibly completed.
Automatic fire sprinkler systems and standpipes shall be inspected annually by a
certified technician. Tags should be properly and completely filled out
including the type of inspection, month and year those inspections were
performed, the person who performed the inspection and their certificate of
registration number.
Emergency directional and exit devices (e.g. exit signs, emergency lights, ADA
assist equipment, alarm communicators, etc.) shall be inspected at least
quarterly for proper operation and replaced immediately when non-performing.
Fire Department personnel shall be given access to all rooms at all buildings at
the Property at all times, no exceptions permitted.


Exhibit G, Page 3




--------------------------------------------------------------------------------





Air Conditioning and Refrigerated Equipment:
Roof Top Package Units, Split Systems and Small Refrigeration Systems
The following preventive maintenance items shall be completed quarterly:


1.
Start unit and check for excessive noise, excessive vibration and excessive
temperature and record results.

2.
Record delta across condenser (with equipment running and fully loaded or as
close as possible).

3.
Record delta across evaporator (with equipment running and fully loaded or as
close as possible).

4.
Record pressure drop across the filter bank with the supply fan running to
verify a minimum duct static pressure of one inch of water column.

5.
Check and record condition of biocide pan pad. Replace as needed.

6.
Inspect belts and sheaves where provided for excessive wear, condition or
alignment, and replace as needed.

7.
Lubricate / Grease motors / bearings where possible, as needed, using Chevron
EP-2 Grease only.

8.
Inspect electrical connections, contactors, relays etc. for excessive heat,
pitting and/or loose connections and record results.

9.
Visually inspect evaporator, condenser and compressor sections for oil stains,
dirt, debris, and record results.



The following preventive maintenance items shall be completed semi-annually:


1.
Clean outdoor coils using coil cleaner, pressure washer, air compressor or
vacuum.

2.
Check VFD for any faults, record any faults and reset the VFD.



The following preventive maintenance items shall be completed annually:


1.
Open and lockout main disconnect using proper "Lockout /Tag-Out Procedures".

2.
Thoroughly inspect and clean interior and exterior with a vacuum.

3.
Clean drain pan. Paint or treat any corrosion.

4.
Check for refrigerant leaks using a leak detector and report findings.

5.
Torque and clean all electrical connections.

6.
Tighten and lubricate all damper linkages as necessary with a dirt-and
dust-resistant lubricant.

7.
Check OSA dampers for proper operation. Verify dampers modulate open to 100% and
modulate closed to 0%.

8.
Record incoming voltage (each phase to ground).

9.
Take and record amperage readings for the Supply Fan, Return Fan, Power Exhaust
Fan(s), Condenser Fan(s) and all Compressors. Insure all components are at full
load or as close as possible. Note fan run speed at time of reading.

10.
Record the following readings with the unit in 100% cooling and the economizer
at its minimum position: CO2 readings for the SA, RA, MA and OSA.



Exhibit G, Page 4




--------------------------------------------------------------------------------





Temperature readings of the SA, RA, MA and OSA. Refrigerant pressure readings.
(Suction and Discharge).
11.
Inspect all access doors and panels for air leaks. Adjust doors and repair seals
as necessary to reduce leaks.

12.
Inspect all pneumatic lines for leaks and repair as necessary.

13.
Tighten and/or adjust belt tension as needed. Replace belts if needed.

Exhaust Fans
The following preventive maintenance items shall be completed quarterly:
 
1.
Start and stop fan with local switch or disconnect.

2.
Visually inspect motor, shaft, bearings, fan, vibration isolation and ductwork
for condition and note results.

3.
Check electrical wiring, fuses and connections; tighten all connections.

4.
Check motor and fan shaft bearings for noise, vibration and overheating.

5.
Inspect belt and sheave, adjust sheave and/or replace belt as necessary.

6.
Where provided, inspect, clean and lubricate dampers, linkage and actuators
(back-draft or motorized).



The following preventive maintenance items shall be completed semi-annually:


1.
Start fan, take amperage and voltage readings and record.

2.
Lubricate fan motor, fan shaft bearings, dampers and linkage as needed, using
Chevron EP-2 Grease only.



The following preventive maintenance items shall be completed annually:


1.
Where possible, perform infrared inspection on motor windings, fan shaft
bearings and electrical connections and record results

2.
Megger the motor and record results.

Air Compressors and Air Dryer
The following preventive maintenance items shall be completed quarterly:
 
1.
Visually inspect motor(s), compressor(s), and air dryer for moisture, oil leaks,
smells or excessive wear indications.

2.
Log normal on and then off cycles and record results and compare against past
results.

3.
Check motor(s) and compressor(s) operation for excessive noise, vibration,
overheating and proper oil levels.

4.
Record operating pressures on tank and downstream of regulator(s).

5.
Check tension, condition and alignment of V-belts; adjust or replace as
necessary.

6.
Inspect air filter(s), clean or replace as necessary.

7.
Check automatic operation of bleed down solenoid, automatic moisture relief
devices, manually drain water from storage tank, check discharge for indications
of oil or corrosion in storage tank and report findings.



Exhibit G, Page 5




--------------------------------------------------------------------------------





8.
Inspect particulate filters, pressure regulators and relief valves where
provided and clean or replace as needed.

9.
Clean exterior of compressor(s), motor(s), refrigerated air dryer and
surrounding areas.



The following preventive maintenance items shall be completed semi-annually:


1.
Inspect refrigerated air dryer for proper delta, clean condenser coil, inspect
for proper operation.



The following preventive maintenance items shall be completed annually:


1.
Take voltage and amperage readings at disconnect and record results.

2.
Where possible, perform infrared inspection on motor windings, pump assembly and
electrical connections and record results in the Preventive Maintenance
Standards.

3.
Change oil in compressor(s) at least annually or more often per manufacturer’s
written recommendations, record date of change, and properly dispose of removed
oil.

Pumps and Motors
The following preventive maintenance items shall be completed quarterly:


1.
Visually inspect motor, shaft, pump, seals, piping connections, vibration
isolation (pipe and mounts) for condition and note results in the Preventive
Maintenance Standards.

2.
Start pump where possible and check pump and motor operation for excessive
noise, vibration and overheating and note results in the Preventive Maintenance
Standards.

3.
Lubricate pump and motor where required as needed, using Chevron EP-2 Grease
only.

4.
Clean exterior of pump, motor and surrounding areas.



The following preventive maintenance items shall be completed semi-annually:


1.
Take voltage and amperage draw readings, review pressures and temperatures and
record results to be retained in the Preventive Maintenance Standards.

2.
Where possible, take infrared readings of windings and electrical connections
after pump and motor have been running for at least 10 minutes and record
results.

Electrical Systems
All electrical panels, electrical switch gear and transformers shall have a
thermal-scan test performed annually on all components to identify hot spots or
abnormal temperatures. The results of the tests shall be documented and retained
in the Preventive Maintenance Standards. All deficiencies shall be corrected in
a timely manner.


Exhibit G, Page 6




--------------------------------------------------------------------------------





All ground fault devices shall be tested every five years at minimum. The
results of the test shall be documented and retained in the Preventive
Maintenance Standards. All deficiencies shall be corrected in a timely manner.
A clearance of three feet, or as required by NEC, shall be maintained around all
electrical panels, and electrical rooms shall not accumulate combustible
materials or be used for general storage.
All pull boxes, junction boxes, electrical termination boxes shall have proper
covers in place, and panels accessible to persons other than maintenance
personnel shall remain locked to guard against vandalism or personal injury.
Only qualified electrical personnel shall be permitted to work on electrical
equipment.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit G, Page 7




--------------------------------------------------------------------------------






EXHIBIT H


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)


FORM OF LETTER OF CREDIT


LETTER OF CREDIT


IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF______


DATE: ________________, 2016


BENEFICIARY:


601 McCarthy Owner, LLC, a Delaware limited liability company
c/o Embarcadero Capital Partners, LLC
1301 Shoreway Road, Suite 250
Belmont, CA 94002
Attn: John Hamilton


AMOUNT: US 579,811.86 U.S. DOLLARS)


EXPIRATION DATE: ___________, 20


LOCATION: SANTA CLARA, CALIFORNIA


LADIES/GENTLEMEN:


WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR FOR
THE ACCOUNT OF THE ABOVE REFERENCED APPLICANT IN THE AMOUNT OF US$579,811.86
(FIVE HUNDRED SEVENTY NINE THOUSAND EIGHT HUNDRED ELEVEN DOLLARS AND 86/CENTS).
THIS LETTER OF CREDIT IS AVAILABLE FOR PAYMENT AT SIGHT BY YOUR DRAFT(S) DRAWN
ON US IN FORM OF EXHIBIT A ATTACHED HERETO, WHEN ACCOMPANIED BY THE FOLLOWING
DOCUMENTS:
1.
THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.



Exhibit H, Page 1




--------------------------------------------------------------------------------








2.
BENEFICIARY’S SIGNED STATEMENT READING: “THIS DRAW IN THE AMOUNT OF
___________________ ($________) UNDER YOUR IRREVOCABLE STANDBY LETTER OF CREDIT
NO. ______________ REPRESENTS FUNDS DUE AND OWING TO US PURSUANT TO THE TERMS OF
THAT CERTAIN LEASE BY AND BETWEEN 601 McCarthy Owner, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, AS LANDLORD, AND FIREEYE, INC., A DELAWARE CORPORATION, AS
TENANT, AND/OR ANY AMENDMENT TO THE LEASE OR ANY OTHER AGREEMENT BETWEEN SUCH
PARTIES (OR THEIR SUCCESSORS OR ASSIGNS) RELATED TO THE LEASE.”



 

IT IS A CONDITION OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT THAT IT WILL BE
AUTOMATICALLY EXTENDED FOR A ONE YEAR PERIOD UPON THE EXPIRATION DATE SET FORTH
ABOVE AND UPON EACH ANNIVERSARY OF SUCH DATE, UNLESS AT LEAST 60 DAYS PRIOR TO
SUCH EXPIRATION DATE OR APPLICABLE ANNIVERSARY THEREOF, WE NOTIFY YOU IN WRITING
BY CERTIFIED MAIL RETURN RECEIPT REQUESTED OR BY RECOGNIZED OVERNIGHT COURIER
SERVICE SUCH AS UPS OR FEDEX, THAT WE ELECT NOT TO SO EXTEND THIS IRREVOCABLE
STANDBY LETTER OF CREDIT. A COPY OF ANY SUCH NOTICE SHALL ALSO BE SENT, IN THE
SAME MANNER, TO: EMBARCADERO CAPITAL PARTNERS, LLC, 1301 SHOREWAY RD., SUITE
250, BELMONT, CA 94002, ATTENTION: JILL BENITEZ, HOWEVER LACK OF RECEIPT OF SUCH
COPY SHALL NOT INVALIDATE OUR NON-EXTENSION NOTICE TO THE BENEFICIARY. BUT IN
ANY EVENT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND SEPTEMBER 30, 2027
WHICH SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER OF CREDIT. IN ADDITION
TO THE FOREGOING, IN THE EVENT THAT WE ELECT NOT TO EXTEND THIS IRREVOCABLE
STANDBY LETTER OF CREDIT , WE UNDERSTAND AND AGREE THAT YOU SHALL BE ENTITLED TO
DRAW UPON THIS IRREVOCABLE STANDBY LETTER OF CREDIT BY PRESENTING US WITH YOUR
DRAFT(S) DRAWN ON US AT SIGHT, ALONG WITH THIS ORIGINAL LETTER OF CREDIT AND
AMENDMENT(S), IF ANY, ACCOMPANIED BY YOUR SIGNED STATEMENT READING “ THE
APPLICANT HAS FAILED TO PROVIDE US WITH AN ACCEPTABLE SUBSTITUTE IRREVOCABLE
STANDBY LETTER OF CREDIT IN ACCORDANCE WITH THE TERMS OF THE ABOVE REFERENCED
LEASE.”


WE FURTHER ACKNOWLEDGE AND AGREE THAT: (A) UPON RECEIPT OF THE COMPLIANT
DOCUMENTATION REQUIRED HEREIN WE WILL HONOR YOUR DRAWS AGAINST THIS IRREVOCABLE
STANDBY LETTER OF CREDIT WITHOUT INQUIRY INTO THE ACCURACY OF BENEFICIARY’S
SIGNED STATEMENT AND REGARDLESS OF WHETHER APPLICANT DISPUTES THE CONTENT OF
SUCH STATEMENT AND WITHOUT SIGNATORY CONFIRMATION BY YOUR CURRENT LENDER OR
BANKER; (B) THIS IRREVOCABLE STANDBY LETTER OF CREDIT SHALL PERMIT PARTIAL DRAWS
AND, IN THE EVENT YOU ELECT TO DRAW UPON LESS THAN THE FULL STATED AMOUNT
HEREOF, THE STATED AMOUNT OF THIS


Exhibit H, Page 2




--------------------------------------------------------------------------------





IRREVOCABLE STANDBY LETTER OF CREDIT SHALL BE AUTOMATICALLY REDUCED BY THE
AMOUNT OF SUCH PARTIAL DRAW; AND (C) THIS LETTER OF CREDIT IS TRANSFERABLE ONE
OR MORE TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE
AND ONLY UP TO THE THEN AVAILABLE AMOUNT, ASSUMING SUCH TRANSFER TO SUCH
TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY
AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US AT OUR
ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER WITH OUR TRANSFER FORM
ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED. THE CORRECTNESS OF THE SIGNATURE
AND TITLE OF THE PERSON SIGNING THE TRANSFER FORM MUST BE VERIFIED BY
BENEFICIARY’S BANK. TRANSFER FEE IS FOR THE ACCOUNT OF THE APPLICANT. HOWEVER,
ANY REQUEST FOR TRANSFER IS NOT CONTINGENT UPON APPLICANT’S ABILITY TO PAY OUR
TRANSFER FEE.


PAYMENT AGAINST PRESENTATIONS HEREUNDER PRIOR TO 10:00 A.M. CALIFORNIA TIME, ON
A BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS HOURS OF THE BANK’S
OFFICE ON THE NEXT SUCCEEDING BUSINESS DAY. PAYMENT AGAINST PRESENTATIONS
HEREUNDER AFTER 10:00 A.M. CALIFORNIA TIME, ON A BUSINESS DAY SHALL BE MADE BY
BANK DURING NORMAL BUSINESS HOURS OF THE BANK’S OFFICE ON THE SECOND SUCCEEDING
BUSINESS DAY. FOR PURPOSES HEREOF, BUSINESS DAYS SHALL MEAN CALENDAR DAYS OTHER
THAN WEEKENDS AND LEGALLY RECOGNIZED BANK HOLIDAYS IN THE STATE OF CALIFORNIA.


ALL DRAFTS MUST BE MARKED “DRAWN UNDER STANDBY LETTER OF CREDIT NUMBER
SVBSF______.”


THIS IRREVOCABLE STANDBY LETTER OF CREDIT IS SUBJECT TO THE TERMS AND CONDITIONS
OF THE INTERNATIONAL STANDBY PRACTICES (ISP 98), PUBLICATION 590.


WE HEREBY ENGAGE WITH YOU TO HONOR DRAFTS AND DOCUMENTS DRAWN UNDER AND IN
COMPLIANCE WITH THE TERMS OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT.


THIS IRREVOCABLE STANDBY LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING WHICH SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, APPLIED, OR LIMITED
BY REFERENCE TO ANY DOCUMENT, INSTRUMENT, OR AGREEMENT, WHETHER OR NOT REFERRED
TO HEREIN. ALL COMMUNICATIONS TO US WITH RESPECT TO THIS IRREVOCABLE STANDBY
LETTER OF CREDIT MUST BE ADDRESSED TO OUR OFFICE LOCATED AT


Exhibit H, Page 3






--------------------------------------------------------------------------------





_____________________________________ TO THE ATTENTION OF STANDBY LETTER OF
CREDIT DEPARTMENT.
VERY TRULY YOURS,
SILICON VALLEY BANK






____________________________    ____________________________
AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE












IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________________


Exhibit H, Page 4
    




--------------------------------------------------------------------------------







EXHIBIT A



 


     DATE: _______________                    REF. NO. ___________________




AT SIGHT OF THIS DRAFT


PAY TO THE ORDER OF
                                          US$_________________
       
US DOLLARS ________________________________________________________________
        
       DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY
       LETTER OF CREDIT NUMBER NO. ____________________ DATED _________________ 
            
                        
TO: SILICON VALLEY BANK            
 3003 TASMAN DRIVE                   _______________________________
 SANTA CLARA, CA 95054                   (BENEFICIARY'S NAME)
                                       


                                                                                          ...............................................................
                                                                                                       Authorized
Signature
                







GUIDELINES TO PREPARE THE DRAFT


1.
DATE: ISSUANCE DATE OF DRAFT.

2.
REF. NO.: BENEFICIARY'S REFERENCE NUMBER, IF ANY.

3.
PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4.
US$: AMOUNT OF DRAWING IN FIGURES.

5.
USDOLLARS: AMOUNT OF DRAWING IN WORDS.



Exhibit H, Page 5




--------------------------------------------------------------------------------





6.
LETTER OF CREDIT NUMBER: SILICON VALLEY BANK'S STANDBY L/C NUMBER THAT PERTAINS
TO THE DRAWING.

7.
DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.
BENEFICIARY'S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.
AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.





IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT ______________.














IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________________


Exhibit H, Page 6




--------------------------------------------------------------------------------







EXHIBIT B
TRANSFER FORM




DATE: ____________________


TO:
SILICON VALLEY BANK
 
 
3003 TASMAN DRIVE
RE: IRREVOCABLE STANDBY LETTER OF CREDIT
 
SANTA CLARA, CA 95054
NO. _____________ ISSUED BY
 
ATTN:INTERNATIONAL DIVISION.
SILICON VALLEY BANK, SANTA CLARA
 
STANDBY LETTERS OF CREDIT
L/C AMOUNT: ___________________



GENTLEMEN:


FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:


______________________________________________________________________________
(NAME OF TRANSFEREE)


______________________________________________________________________________
(ADDRESS)


ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.


BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.


THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.


Exhibit H, Page 7




--------------------------------------------------------------------------------







 
SINCERELY,
 
 
 
 
SIGNATURE AUTHENTICATED
______________________________
 
The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.
     (BENEFICIARY’S NAME)
 
 
 
______________________________
 
 
(SIGNATURE OF BENEFICIARY)
 
_______________________________________
 
 
(Name of Bank)
______________________________
 
_______________________________________
(NAME AND TITLE)
 
(Address of Bank)
 
 
_______________________________________
 
 
(City, State, ZIP Code)
 
 
_______________________________________
 
 
(Authorized Name and Title)
 
 
_______________________________________
 
 
(Authorized Signature)
 
 
_______________________________________
 
 
 (Telephone number)
 
 
 





Exhibit H, Page 8




--------------------------------------------------------------------------------






EXHIBIT I


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)


DEFERRED MAINTENANCE


(see attached)




Exhibit I, Page 1








--------------------------------------------------------------------------------






[lease-image37.jpg]


Exhibit I, Page 2




--------------------------------------------------------------------------------





[lease-image38.jpg]


Exhibit I, Page 3




--------------------------------------------------------------------------------





[lease-image39.jpg]


Exhibit I, Page 4




--------------------------------------------------------------------------------





[lease-image40.jpg]


Exhibit I, Page 5




--------------------------------------------------------------------------------





[lease-image41.jpg]


Exhibit I, Page 6




--------------------------------------------------------------------------------





[lease-image42.jpg]


Exhibit I, Page 7




--------------------------------------------------------------------------------





[lease-image43.jpg]


Exhibit I, Page 8




--------------------------------------------------------------------------------





[lease-image44.jpg]


Exhibit I, Page 9




--------------------------------------------------------------------------------





[lease-image45.jpg]


Exhibit I, Page 10




--------------------------------------------------------------------------------






EXHIBIT J


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 4, 2016
BETWEEN
601 MCCARTHY OWNER, LLC, AS LANDLORD,
AND
FIREEYE, INC., AS TENANT (“LEASE”)


FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT


RECORDING REQUESTED BY &    )
WHEN RECORDED RETURN TO:    )
)
East West Bank                        )
9300 Flair Drive, 6th Floor                )
El Monte, CA 91731                    )
Attn: Loan Servicing                    )
)
___________________________________)
(Space Above This Line For Recorder’s Use)
SUBORDINATION AGREEMENT AND
AGREEMENT OF NON-DISTURBANCE AND ATTORNMENT
(EWB Form – Rev. 1/1/2015)


This Subordination Agreement and Agreement of Non-Disturbance and Attornment
(“Agreement”) is made and entered into as of this __ day of ______, 2016, among
(i) East West Bank (“Lender”), (ii) FIREEYE, INC., a Delaware corporation
(“Tenant”) and (iii) 601 MCCARTHY OWNER, LLC, a Delaware limited liability
company (“Owner”), with reference to the following:
RECITALS


A.    Lender has made or is proposing to make a loan (the “Loan”) to Owner
secured or to be secured by a deed of trust (the “Deed of Trust”) on the real
property legally described in Exhibit A attached hereto and the improvements
thereon (together, the “Property”). The Deed of Trust and any and all other
documents evidencing or relating to the Loan shall be referred to as the “Loan
Documents”.
Exhibit J, Page 1






--------------------------------------------------------------------------------






B.    Tenant has leased or is proposing to lease certain space in the Property
(the “Premises”) (the lease and all amendments thereto being referred to as the
“Lease”).
C.Lender and Tenant desire to enter into this Agreement under which Tenant
subordinates the Lease and its interest in the Property and agrees to attorn to
Lender and under which Lender agrees to not disturb Tenant’s possession of the
portion of the Property covered by the Lease (the “Premises”) all to the extent
set forth herein, and so long as Tenant is not in default under the Lease.


NOW THEREFORE, with reference to the foregoing recitals and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Agreement agree as follows:


1.    Subordination. The Lease, and the rights, if any, of Tenant in, to and
under the Lease and the Premises, are hereby subjected and subordinated to the
lien of the Deed of Trust, it being understood and agreed that the foregoing
subordination shall apply to any and all increases, renewals, modifications,
extensions, substitutions, replacements and/or consolidations of the Deed of
Trust, provided that any and all such increases, renewals, modifications,
extensions, substitutions, replacements and/or consolidations shall nevertheless
be subject to the terms of this Agreement.
2.    Tenant Not to Be Disturbed. So long as Tenant is not in default in the
payment of rent or of any of the terms, covenants or conditions of the Lease on
Tenant’s part to be performed (beyond any period given Tenant in the Lease to
cure such default) and Tenant attorns to Lender as provided herein, (a) Tenant’s
possession of the Premises shall not be diminished or interfered with by Lender,
and (b) Lender will not join Tenant as a party defendant in any action or
proceeding foreclosing the Deed of Trust unless such joinder is necessary to
foreclose the Deed of Trust and then only for such purpose and not for the
purpose of terminating the Lease.
3.    Tenant to Attorn To Lender. If Lender shall become the owner of the
Premises or the Premises shall be sold by reason of foreclosure or other
proceedings brought to enforce the Deed of Trust or the Premises shall be
transferred by deed in lieu of foreclosure, the Lease shall continue in full
force and effect as a direct Lease between the then owner of the Premises, who
shall succeed to the rights and duties of the Owner under the Lease. Tenant
shall attorn to Lender or any other such owner as its landlord, said attornment
to be effective and self-operative without the execution of any further
instruments. Tenant hereby waives the provisions of any statute or rule of law,
now or hereafter in effect, which may give or purport to give Tenant any right
or election to terminate or otherwise adversely affect the Lease and the
obligations of Tenant thereunder as a result of any such foreclosure or
deed-in-lieu of foreclosure.
4.    Notice of Default; Rent Payments to Lender. In the event that Lender
notifies Tenant of a default under the Deed of Trust and requests Tenant to pay
its rent and all other sums due under the Lease to Lender, Tenant shall pay such
sums directly to Lender, or as Lender may otherwise request, without any further
consent of Owner. Owner agrees that Tenant shall have the right to rely on any
such notice from Lender as conclusive evidence of Lender’s right to receipt of
Exhibit J, Page 2




--------------------------------------------------------------------------------





such payments without incurring any obligation or liability to Owner, and Tenant
is hereby instructed to disregard any notice to the contrary received from Owner
or any third party.
5.    Limitations. Lender (and any successor or assignee of Lender) shall not be
(i) liable for any act or omission of Owner or any predecessor-in-interest;
provided, however Lender shall be responsible for any omissions of Owner or any
predecessor-in-interest to the extent the same continue after the date of
Lender’s succession to the interest of such Owner or predecessor-in-interest;
(ii) subject to any offsets, counterclaims or defenses which Tenant may have
against Owner or any predecessor-in-interest; provided, however the foregoing
shall in no event be interpreted to waive any offsets, counterclaims or defenses
which Tenant may have to the extent the same arise in connection with
circumstances arising or continuing after the date of Lender‘s succession to the
interest of such Owner or predecessor-in-interest; (iii) liable for any security
deposit or payment of rent (for more than one month in advance of the date due
under the Lease) made by Tenant to Owner or any predecessor-in-interest, except
to the extent actually received by Lender, (iv) liable for the payment of any
construction, repair allowances or other allowances or payments to be made by
Owner under the Lease; provided, however that nothing contained in this
Agreement shall limit or restrict any express rights of offset as provided in
the Lease in connection with a failure to fund any such construction, repair
allowances or other allowances or payments to be made by Owner under the Lease;
or (v) obligated to expand the Premises, construct additional improvements or
otherwise expend funds which are capital in nature, except for items of ordinary
maintenance and repair for the Premises or the property in which it is located.
Notwithstanding any term of the Lease, upon foreclosure of the Deed of Trust, or
acceptance of a deed in lieu thereof or other similar transfer, any
environmental/hazardous materials indemnity and/or reimbursement provisions
under the Lease shall not be applicable to, or enforceable against, Lender, any
successor in interest to or assignee of Lender and/or any purchaser at
foreclosure and any transferee thereof. If Lender becomes the owner of the
Property or the Property is sold to a third party by reason of foreclosure or
other proceedings brought to enforce the Deed of Trust or the Property is
conveyed by deed-in-lieu of foreclosure, Tenant agrees that, notwithstanding
anything to the contrary contained in the Lease, after such foreclosure sale or
conveyance by deed-in-lieu of foreclosure, Lender shall have no personal
liability to Tenant under the Lease (i.e., no liability which exceeds its
interest in the Property) and Tenant shall look solely to Owner for satisfaction
of any of its remedies for collection of a judgment or other judicial process
requiring payment of money. Further, in the event Lender transfers its interest
in this Lease to a third party, Lender shall be automatically freed and
released, from and after the date of such transfer or conveyance, of all
liability for the performance of any covenants and agreements which accrue after
the date of such transfer of Lender’s interest.
6.    Modification; Notice and Cure Rights. Lender shall not be bound by any
amendment or modification to the Lease made without the prior written consent of
Lender, except for amendments or modifications (a) that Owner is entitled to
enter into without the consent of Lender pursuant to the terms of the Deed of
Trust or any other Loan Documents relating thereto, (b) made to solely for
purposes of documenting the exercise of rights expressly set forth in the Lease,
or (c) that do not materially alter the economic terms of this Lease. Tenant
shall not terminate or seek to terminate the Lease until Tenant has given
written notice, by


Exhibit J, Page 3




--------------------------------------------------------------------------------





registered or certified mail, return receipt requested, of said act or omission
to Lender, which notice shall be addressed to East West Bank, 9300 Flair Drive,
6th Floor, El Monte, CA 91731; and until a period of time equal to the greater
of: (a) the time allowed Owner under the Lease or (b) thirty days following such
notice has elapsed, during which period Lender has the right, but not the
obligation, to remedy such act, omission or other matter. If possession by
Lender of the Property is necessary to effect such remedy and would be
commercially reasonable, then the period of time for remedying such act or
omission shall include a reasonable period of time for Lender to gain possession
of the Premises, whether by foreclosure or otherwise.


7.    Tenant Representations and Warranties. Tenant hereby represents and
warrants that (a) the Lease is solely and exclusively for the Premises and/or
the Property identified in Exhibit “A” attached to this Agreement, (b) the Lease
is not a “master lease” for any other premises and/or property leased by Tenant
and/or Owner, (c) any default under the Lease, and the exercise of Owner’s
rights and remedies in connection with such default, shall only impact and/or
effect Tenant’s obligations with respect to the Premises and/or the Property,
and (d) any default by Tenant under any other lease with Owner or any other
landlord, and the exercise of any such landlord’s rights and remedies in
connection with such default, shall not affect Tenant’s obligations under the
Lease.
8.    Miscellaneous. This Agreement and each and every covenant, agreement and
other provision hereof shall be binding upon and shall inure to the benefit of
the parties hereto and their representatives, successors and assigns. This
Agreement may not be modified orally or in any manner other than by an agreement
in writing signed by the parties hereto or their respective successors in
interest. The term “Lender” as used throughout this Agreement includes any
successor or assign of Lender and any holder(s) of any interest in the
indebtedness secured by the Deed of Trust. This Agreement and the rights and
duties of the parties hereunder shall be governed for all purposes by the law of
the State of California and the law of the United States applicable to
transactions within such state. This Agreement may be executed in multiple
counterparts, and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be one and the same
instrument with the same signature as if all parties to this Agreement had
signed the same signature page.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit J, Page 4


    




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed as of the date first above written.


Owner:
601 MCCARTHY OWNER, LLC,
a Delaware limited liability company


BY:    _____________________
Title:     _____________________


Tenant:
FIREEYE, INC.,
a Delaware corporation

BY:    _____________________
Title:     _____________________


Lender:


EAST WEST BANK


BY:    _____________________
Title:     _____________________






(ALL SIGNATURES MUST BE ACKNOWLEDGED)
EXHIBIT A
LEGAL DESCRIPTION


Exhibit J, Page 5


